Exhibit 10.6

EXECUTION

 

 

 

CREDIT AGREEMENT

Dated as of January 7, 2011

among

PERFUMANIA HOLDINGS, INC.,

as the Lead Borrower

The Other Borrowers Named Herein

The Guarantors Named Herein

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent, Swing Line Lender,

The Lenders Party Hereto

BANK OF AMERICA, N.A.,

as Syndication Agent

REGIONS BANK

and

RBS BUSINESS CAPITAL, a division of

RBS Asset Finance, Inc., a subsidiary of RBS Citizens, NA

as Co-Documentation Agents

and

WELLS FARGO CAPITAL FINANCE, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     45   

1.03

 

Accounting Terms

     46   

1.04

 

Rounding

     46   

1.05

 

Times of Day

     46   

1.06

 

Letter of Credit Amounts

     47   

1.07

 

Currency Equivalents Generally

     47   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     47   

2.01

 

Committed Loans; Reserves

     47   

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

     48   

2.03

 

Letters of Credit

     50   

2.04

 

Swing Line Loans

     57   

2.05

 

Prepayments

     59   

2.06

 

Termination or Reduction of Commitments

     60   

2.07

 

Repayment of Loans

     61   

2.08

 

Interest

     61   

2.09

 

Fees

     62   

2.10

 

Computation of Interest and Fees

     62   

2.11

 

Evidence of Debt

     62   

2.12

 

Payments Generally; Administrative Agent’s Clawback

     63   

2.13

 

Sharing of Payments by Lenders

     64   

2.14

 

Settlement Amongst Lenders

     65   

2.15

 

Increase in Commitments

     65   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

     67   

3.01

 

Taxes

     67   

3.02

 

Illegality

     69   

3.03

 

Inability to Determine Rates

     69   

3.04

 

Increased Costs; Reserves on LIBO Rate Loans

     70   

3.05

 

Compensation for Losses

     71   

3.06

 

Mitigation Obligations; Replacement of Lenders

     71   

3.07

 

Survival

     72   

3.08

 

Designation of Lead Borrower as Borrowers’ Agent

     72   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     72   

4.01

 

Conditions of Initial Credit Extension

     72   

4.02

 

Conditions to all Credit Extensions

     76   

 

(i)



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

     77   

5.01

 

Existence, Qualification and Power

     77   

5.02

 

Authorization; No Contravention

     77   

5.03

 

Governmental Authorization; Other Consents

     77   

5.04

 

Binding Effect

     77   

5.05

 

Financial Statements; No Material Adverse Effect

     78   

5.06

 

Litigation

     78   

5.07

 

No Default

     79   

5.08

 

Ownership of Property; Liens

     79   

5.09

 

Environmental Compliance

     79   

5.10

 

Insurance

     80   

5.11

 

Taxes

     80   

5.12

 

ERISA Compliance

     80   

5.13

 

Subsidiaries; Equity Interests

     81   

5.14

 

Margin Regulations; Investment Company Act;

     81   

5.15

 

Disclosure

     82   

5.16

 

Compliance with Laws

     82   

5.17

 

Intellectual Property; Licenses, Etc.

     82   

5.18

 

Labor Matters

     82   

5.19

 

Security Documents

     83   

5.20

 

Solvency

     84   

5.21

 

Deposit Accounts; Credit Card Arrangements

     84   

5.22

 

Brokers

     84   

5.23

 

Customer and Trade Relations

     84   

5.24

 

Material Contracts

     84   

5.25

 

Casualty

     84   

5.26

 

Interrelated Business

     84   

ARTICLE VI AFFIRMATIVE COVENANTS

     85   

6.01

 

Financial Statements

     85   

6.02

 

Certificates; Other Information

     86   

6.03

 

Notices

     88   

6.04

 

Payment of Obligations

     89   

6.05

 

Preservation of Existence, Etc.

     89   

6.06

 

Maintenance of Properties

     90   

6.07

 

Maintenance of Insurance

     90   

6.08

 

Compliance with Laws

     91   

6.09

 

Books and Records; Accountants

     91   

6.10

 

Inspection Rights

     91   

6.11

 

Use of Proceeds

     92   

6.12

 

Additional Loan Parties

     92   

6.13

 

Cash Management

     93   

6.14

 

Information Regarding the Collateral

     94   

6.15

 

Physical Inventories

     94   

6.16

 

Environmental Laws

     95   

6.17

 

Further Assurances

     95   

6.18

 

Compliance with Terms of Leaseholds

     96   

6.19

 

Material Contracts

     96   

6.20

 

Designation as Senior Debt

     96   

 

(ii)



--------------------------------------------------------------------------------

ARTICLE VII NEGATIVE COVENANTS

     96   

7.01

 

Liens

     96   

7.02

 

Investments

     96   

7.03

 

Indebtedness; Disqualified Stock

     96   

7.04

 

Fundamental Changes

     97   

7.05

 

Dispositions

     97   

7.06

 

Restricted Payments

     97   

7.07

 

Prepayments of Indebtedness

     98   

7.08

 

Change in Nature of Business

     98   

7.09

 

Transactions with Affiliates

     98   

7.10

 

Burdensome Agreements

     98   

7.11

 

Use of Proceeds

     98   

7.12

 

Amendment of Material Documents

     99   

7.13

 

Fiscal Year

     99   

7.14

 

Deposit Accounts; Credit Card Processors

     99   

7.15

 

Financial Covenants

     99   

7.16

 

Inactive Subsidiaries

     99   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     100   

8.01

 

Events of Default

     100   

8.02

 

Remedies Upon Event of Default

     103   

8.03

 

Application of Funds

     103   

ARTICLE IX ADMINISTRATIVE AGENT

     105   

9.01

 

Appointment and Authority

     105   

9.02

 

Rights as a Lender

     105   

9.03

 

Exculpatory Provisions

     106   

9.04

 

Reliance by Agents

     106   

9.05

 

Delegation of Duties

     107   

9.06

 

Resignation of Agents

     107   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     108   

9.08

 

No Other Duties, Etc.

     108   

9.09

 

Administrative Agent May File Proofs of Claim

     108   

9.10

 

Collateral and Guaranty Matters

     109   

9.11

 

Notice of Transfer

     109   

9.12

 

Reports and Financial Statements

     110   

9.13

 

Agency for Perfection

     110   

9.14

 

Indemnification of Agents

     111   

9.15

 

Relation among Lenders

     111   

9.16

 

Defaulting or Deteriorating Lender

     111   

9.17

 

Syndication Agent; Co-Documentation Agent and Co-Lead Arrangers

     112   

ARTICLE X MISCELLANEOUS

     112   

10.01

 

Amendments, Etc.

     112   

10.02

 

Notices; Effectiveness; Electronic Communications

     114   

10.03

 

No Waiver; Cumulative Remedies

     116   

10.04

 

Expenses; Indemnity; Damage Waiver

     116   

 

(iii)



--------------------------------------------------------------------------------

10.05

 

Payments Set Aside

     117   

10.06

 

Successors and Assigns

     118   

10.07

 

Treatment of Certain Information; Confidentiality

     121   

10.08

 

Right of Setoff

     122   

10.09

 

Interest Rate Limitation

     122   

10.10

 

Counterparts; Integration; Effectiveness

     122   

10.11

 

Survival

     123   

10.12

 

Severability

     123   

10.13

 

Replacement of Lenders

     123   

10.14

 

Governing Law; Jurisdiction; Etc.

     124   

10.15

 

Waiver of Jury Trial

     125   

10.16

 

No Advisory or Fiduciary Responsibility

     125   

10.17

 

USA PATRIOT Act Notice

     126   

10.18

 

Foreign Asset Control Regulations

     126   

10.19

 

Time of the Essence

     126   

10.20

 

Press Releases

     126   

10.21

 

Additional Waivers

     127   

10.22

 

No Strict Construction

     128   

10.23

 

Attachments

     128   

 

(iv)



--------------------------------------------------------------------------------

EXHIBITS

A

 

Form of Committed Loan Notice

B

 

Form of Swing Line Loan Notice

C-1

 

Form of Note

C-2

 

Form of Swing Line Note

D

 

Form of Compliance Certificate

E

 

Form of Assignment and Assumption

F

 

Form of Customs Broker Agreement

G

 

Form of Borrowing Base Certificate

H

 

Form of Credit Card Notification

SCHEDULES

1(I)

 

Inactive Subsidiaries

2.01

 

Commitments and Applicable Percentages

5.01

 

Loan Parties Organizational Information

5.05

 

Supplement to Interim Financial Statements

5.06

 

Litigation

5.08(b)(1)

 

Owned Real Estate

5.08(b)(2)

 

Leased Real Estate

5.09

 

Environmental Matters

5.10

 

Insurance

5.13

 

Subsidiaries; Other Equity Investments

5.17

 

Intellectual Property Matters

5.18

 

Collective Bargaining Agreements

5.21(a)

 

DDAs

5.21(b)

 

Credit Card Arrangements

5.24

 

Material Contracts

6.02

 

Financial and Collateral Reporting

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

7.09

 

Transactions with Affiliates

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

(v)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of January 7, 2011, among
Perfumania Holdings, Inc., a Florida corporation (sometimes referred to herein
as the “Parent” or “Lead Borrower”), Quality King Fragrance, Inc., a Delaware
corporation (“QKF”), Scents of Worth, Inc., a Florida corporation (“SOW”), Five
Star Fragrance Company, Inc., a New York corporation (“Five Star”), Northern
Group, Inc., a New York corporation (“Northern”), Perfumania, Inc., a Florida
corporation (“Perfumania”), Magnifique Parfumes and Cosmetics, Inc., a Florida
corporation (“Magnifique”), Ten Kesef II, Inc., a Florida corporation (“Ten
Kesef”), Perfumania Puerto Rico, Inc., a Puerto Rico corporation (“Perfumania
PR”) and Perfumania.com, Inc., a Florida corporation (“Perfumania.com” and
together with Parent, QKF, SOW, Five Star, Northern, Perfumania, Magnifique, Ten
Kesef and Perfumania PR, each a “Borrower” and collectively, the “Borrowers”),
the Guarantors (as hereinafter defined), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), Wells Fargo
Bank, National Association, as Administrative Agent, Collateral Agent, and Swing
Line Lender, Bank of America, N.A., as Syndication Agent, Regions Bank and RBS
Business Capital, a division of RBS Asset Finance, Inc., a subsidiary of RBS
Citizens, NA, as Co-Documentation Agents, and Wells Fargo Capital Finance, LLC
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers
and Joint Bookrunners.

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuer (as hereinafter defined) has indicated its willingness to issue Letters
of Credit, in each case on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Availability at least equal to twenty-five percent (25%) of the
Borrowing Base. For purposes of this Agreement, the occurrence of an Accelerated
Borrowing Base Delivery Event shall be deemed continuing at the Administrative
Agent’s option (i) so long as such Event of Default has not been waived, and/or
(ii) if the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrowers’ failure to achieve Availability as required hereunder, until
Availability has exceeded twenty-five percent (25%) of the Borrowing Base for
ninety (90) consecutive calendar days, in which case an Accelerated Borrowing
Base Delivery Event shall no longer be deemed to be continuing for purposes of
this Agreement.

“ACH” means automated clearing house transfers.

“Accommodation Payment” as defined in Section 10.21(d).

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for



--------------------------------------------------------------------------------

energy provided or to be provided, (f) for the use or hire of a vessel under a
charter or other contract, (g) arising out of the use of a credit or charge card
or information contained on or for use with the card, or (h) as winnings in a
lottery or other game of chance operated or sponsored by a state, governmental
unit of a state, or person licensed or authorized to operate the game by a state
or governmental unit of a state. The term “Account” includes
health-care-insurance receivables.

“Acquisition” means, with respect to any Person (a) a purchase of a Controlling
interest in, the Equity Interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of any Person,
or (d) any acquisition of any Store locations of any Person, in each case in any
transaction or group of transactions which are part of a common plan.

“Act” shall have the meaning provided in Section 10.18.

“Additional Commitment Lender” shall have the meaning provided in Section 2.15.

“Adjusted LIBO Rate” means:

(a) for any Interest Period with respect to any LIBO Borrowing, an interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of one percent) equal
to (i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate; and

(b) for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is three (3) months
thereafter multiplied by (ii) the Statutory Reserve Rate.

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

“Adjustment Date” means the first day of each fiscal quarter commencing with the
fiscal quarter beginning July 31, 2011.

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advances to Suppliers” means the amounts, net of reserves (such reserves not to
exceed $5,000,000 in the aggregate for all Borrowers at any time), outstanding
at any time, as determined in accordance with GAAP, advanced by a Borrower to a
supplier as prepayments for Inventory, without deduction or setoff for any sums
owed by such Borrower to such supplier.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified (and if that Person is an
individual, including any member of the Family Group, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(iii) any other Person directly or indirectly holding 10% or more of any class
of the Equity Interests of that Person, and (iv) any other Person 10% or more of
any class of whose Equity Interests is held directly or indirectly by that
Person.

“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $225,000,000.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.21(d).

“Applicable Commitment Fee Percentage” means:

(a) From and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level II of the grid below; and

(b) From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Commitment Fee Percentage shall be determined from
the following grid based upon the Average Total Outstandings as of the Fiscal
Quarter ended immediately preceding such Adjustment Date;

 

Level

  

Average Total Outstandings

for the immediately preceding Fiscal Quarter:

   Applicable
Commitment Fee
Percentage  

I

  

Greater than or equal to 66.67% of the Aggregate Commitments

     0.500 % 

II

  

Less than 66.67% of the Aggregate Commitments but greater than or equal to
33.33% of the Aggregate Commitments

     0.625 % 

III

  

Less than 33.33% of the Aggregate Commitments

     0.750 % 

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

“Applicable Margin” means:

(a) From and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below; and

 

3



--------------------------------------------------------------------------------

(b) From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Daily Availability as of the Fiscal Quarter ended
immediately preceding such Adjustment Date; provided, that, notwithstanding
anything to the contrary set forth herein, upon the occurrence of an Event of
Default, the Administrative Agent may, and at the direction of the Required
Lenders shall, immediately increase the Applicable Margin to that set forth in
Level III (even if the Average Daily Availability requirements for a different
Level have been met) and interest shall accrue at the Default Rate; provided
further that if any financial statements used in the calculation of Average
Daily Availability or any Borrowing Base Certificates are at any time restated
or otherwise revised (including as a result of an audit) or if the information
set forth in such financial statements or any Borrowing Base Certificates
otherwise proves to be false or incorrect such that the Applicable Margin would
have been higher than was otherwise in effect during any period, without
constituting a waiver of any Default or Event of Default arising as a result
thereof, interest due under this Agreement shall be immediately recalculated at
such higher rate for any applicable periods and shall be due and payable on
demand.

 

Level

  

Average Daily Availability

   LIBOR
Margin     Base Rate
Margin     Letter of
Credit Fee  

I

  

Equal to or greater than $50,000,000

     2.50 %      1.50 %      2.50 % 

II

  

Less than $50,000,000 but greater than or equal to $25,000,000

     2.75 %      1.75 %      2.75 % 

III

  

Less than $25,000,000

     3.00 %      2.00 %      3.00 % 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Appraised Value” means, with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Lead Borrower, which value shall be determined from time to time by the most
recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.

“Arranger” means collectively, Wells Fargo and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, in their capacities as joint lead arrangers and joint book
managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

4



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements (2009)” means the audited consolidated balance
sheet of Parent and its Subsidiaries for the Fiscal Year ended January 30, 2010,
and the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

“Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of: (a) the Loan Cap,
minus (b) the aggregate unpaid balance of Credit Extensions to, or for the
account of, the Borrowers. In calculating Availability at any time and for any
purpose under this Agreement, the Lead Borrower shall certify to the
Administrative Agent that all accounts payable and Taxes are being paid on a
timely basis.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Administrative Agent from time to
time determines in its good faith discretion as being appropriate (a) to reflect
the impediments to the Agents’ ability to realize upon the Collateral, (b) to
reflect claims and liabilities that the Administrative Agent determines will
need to be satisfied in connection with the realization upon the Collateral,
(c) to reflect criteria, events, conditions, contingencies or risks which
adversely affect any component of the Borrowing Base, or the assets, business,
financial performance or financial condition of any Loan Party, or (d) to
reflect that a Default or an Event of Default then exists. Without limiting the
generality of the foregoing, Availability Reserves may include, in the
Administrative Agent’s discretion, (but are not limited to) reserves based on:
(i) rent; (ii) customs duties, and other costs to release Inventory which is
being imported into the United States; (iii) outstanding Taxes and other
governmental charges, including, without limitation, ad valorem, real estate,
personal property, sales, claims of the PBGC and other Taxes which may have
priority over the interests of the Collateral Agent in the Collateral;
(iv) salaries, wages and benefits due to employees of any Borrower, (v) Customer
Credit Liabilities, (vi) Customer Deposits, (vii) reserves for reasonably
anticipated changes in the Appraised Value of Eligible Inventory between
appraisals, (viii) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the interests of the Collateral Agent
in the Collateral, (ix) amounts due to vendors on account of consigned goods,
(x) Cash Management Reserves, (xi) Bank Products Reserves; and (xii) royalties
payable in respect of licensed merchandise.

 

5



--------------------------------------------------------------------------------

“Average Total Outstandings” means the daily average aggregate Outstanding
Amount of all Revolving Loans and all L/C Obligations during the immediately
preceding Fiscal Quarter.

“Average Daily Availability” shall mean the average daily Availability for the
immediately preceding Fiscal Quarter.

“Bank Products” means any services of facilities provided to any Loan Party by
any Agent or any Lender or any of their respective Affiliates (but excluding
Cash Management Services) including, without limitation, on account of (a) Swap
Contracts, (b) merchant services constituting a line of credit, (c) leasing, and
(d) supply chain finance services including, without limitation, trade payable
services and supplier accounts receivable purchases, but excluding any factoring
services.

“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its good faith discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate (which rate shall be
calculated based upon an Interest Period of three (3) months) plus one percent
(1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.” The “prime rate”
is a rate set by Wells Fargo based upon various factors including Wells Fargo’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Account” has the meaning provided in Section 6.13(a)(iii).

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Collateral
Agent, establishing control (as defined in the UCC) of such account by the
Collateral Agent and whereby the bank maintaining such account agrees to comply
only with the instructions originated by the Collateral Agent without the
further consent of any Loan Party.

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the face amount of Eligible Credit Card Receivables multiplied by
eighty-five percent (85%); plus

 

6



--------------------------------------------------------------------------------

(b) the face amount of Eligible Trade Receivables (net of Receivables Reserves
applicable thereto), multiplied by eighty-five percent (85%); plus

(c) the lesser of (i) the Cost of Eligible Inventory, net of Inventory Reserves,
multiplied by the product of eighty-five percent (85%) multiplied by the
Appraised Value of Eligible Inventory, or (ii) the Cost of Eligible Inventory,
net of Inventory Reserves, multiplied by eighty-five percent (85%); minus

(d) the then amount of all Availability Reserves.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit G hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.

“Business” means the sale and distribution of designer perfumes and fragrances
and other related products.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo, and in the name of, the
Collateral Agent (as the Collateral Agent shall otherwise direct) and under the
sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or 8.02(c).

“Cash Collateralize” has the meaning specified in Section 2.03(g). Derivatives
of such term have corresponding meanings.

“Cash Management Reserves “ means such reserves as the Administrative Agent,
from time to time, determines in its good faith discretion as being appropriate
to reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

 

7



--------------------------------------------------------------------------------

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by any Agent or any Lender or
any of their respective Affiliates: (a) ACH transactions, (b) cash management
services, including, without limitation, controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services,
(c) foreign exchange facilities, (d) credit or debit cards, (e) credit card
processing services, and (f) purchase cards.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. For
purposes of this definition, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, orders, requests, guidelines or
directives in connection therewith are deemed to have been adopted and gone into
effect after the date of this Agreement.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%) or more of the Equity Interests of Parent
entitled to vote for members of the board of directors or equivalent governing
body of Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

8



--------------------------------------------------------------------------------

(c) any Person or two or more Persons acting in concert (other than Persons who
have fifty percent (50%) or more of such combined voting power as of the date
hereof) shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Parent, or control over
the Equity Interests of Parent entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such Person or Persons have
the right to acquire pursuant to any option right) representing fifty percent
(50%) or more of the combined voting power of such securities; or

(d) Parent fails at any time to own, directly or indirectly, 100% of the Equity
Interests of each other Loan Party free and clear of all Liens (other than the
Liens in favor of the Collateral Agent), except where such failure is as a
result of a transaction permitted by the Loan Documents.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Co-Documentation Agents” means Regions Bank and RBS Business Capital, a
division of RBS Asset Finance, Inc., a subsidiary of RBS Citizens, NA.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate (other than
Stores) leased by any Loan Party, pursuant to which such Person (i) acknowledges
the Collateral Agent’s Lien on the Collateral, (ii) waives, releases or
subordinates such Person’s Liens in the Collateral held by such Person or
located on such Real Estate, (iii) provides the Collateral Agent with access to
the Collateral held by such bailee or other Person or located in or on such Real
Estate, (iv) as to any landlord, provides the Collateral Agent with a reasonable
time to sell and dispose of the Collateral from such Real Estate (other than
Stores), and (v) makes such other agreements with the Collateral Agent as the
Agents may reasonably require.

“Collateral Agent” means Wells Fargo, acting in such capacity for its own
benefit and the ratable benefit of the other Credit Parties.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

9



--------------------------------------------------------------------------------

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to 2.01(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” has the meaning provided in Section 6.13(b).

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of ten (10) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated Deferred Financing Costs” means, at any date of determination, an
amount equal to the portion of the deferred financing costs reflected as an
asset on the Borrowers’ consolidated balance sheet for amortization over the
term of the credit facility hereunder that was deducted in the calculation of
Consolidated Net Income for the most recently completed Measurement Period other
than as Consolidated Interest Charges, as determined on a Consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
(a) the Consolidated Net Income of Parent and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period, plus (b) the following
to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income Taxes, (iii) depreciation and amortization expense and
(iv) other non-recurring expenses reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period, including
Consolidated Deferred Financing Costs (in each case of or by Parent and its
Subsidiaries for such Measurement Period), minus (c) the following to the extent
included in calculating such Consolidated Net Income: (i) Federal, state, local
and foreign income tax credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by Parent and its Subsidiaries for
such Measurement Period), all as determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for the most recently completed
Measurement Period, minus (ii) Capital Expenditures made during such period,
minus (iii) the aggregate amount of Federal, state, local and foreign income
taxes paid in cash during such period, to (b) the sum of (i) Debt Service
Charges, plus (ii) the aggregate amount of all Restricted Payments, in each
case, of or by Parent and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, plus (b) all interest paid or payable with respect to discontinued
operations, plus (c) the portion of rent expense with respect to such period
under Capital Lease Obligations that is treated as interest in accordance with
GAAP, minus (d) interest income during such period (excluding any portion of
interest income representing accruals of amounts received in a previous period),
in each case of or by Parent and its Subsidiaries for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Net Income” means, as of any date of determination, the net income
of Parent and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP,
provided, however, that the foregoing shall exclude (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the income (or loss) of
such Person that is not a Subsidiary of Parent during such Measurement Period in
which any other Person has a joint interest, except to the extent of the amount
of cash dividends or other distributions actually paid in cash to such Person
during such period, (c) the income (or loss) of such Person during such
Measurement Period and accrued prior to the date it becomes a Subsidiary of a
Person or any of such Person’s Subsidiaries or is merged into or consolidated
with a Person or any of its Subsidiaries or that Person’s assets are acquired by
such Person or any of its Subsidiaries, and (d) the income (or loss) of any
direct or indirect Subsidiary of a Person to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
(or loss) is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, except
that Parent’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the lower of cost or market value of Inventory, with cost being
determined on a weighted average basis, based upon the Borrowers’ accounting
practices, known to the Administrative Agent, which practices are in effect on
the Closing Date as such calculated cost is determined from invoices received by
the Borrowers, the Borrowers’ purchase journals or the Borrowers’ stock ledger.
“Cost” does not include inventory capitalization costs or other non purchase
price charges (such as freight) used in the Borrowers’ calculation of cost of
goods sold.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

“Credit Card Agreements” shall mean all agreements now or hereafter entered into
by any Borrower or for the benefit of any Borrower, in each case with any Credit
Card Issuer or any Credit Card Processor with respect to sales transactions
involving credit card or debit card purchases, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, including, but not limited to, the agreements set forth on Schedule
5.21(b) hereto.

 

11



--------------------------------------------------------------------------------

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., and Novus Services, Inc. and other issuers approved by Agents.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a Credit Card Issuer or
Credit Card Processor to a Loan Party resulting from charges by a customer of a
Loan Party on credit or debit cards issued by such issuer in connection with the
sale of goods by a Loan Party, or services performed by a Loan Party, in each
case in the ordinary course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) the Arranger,
(v) each beneficiary of each indemnification obligation undertaken by any Loan
Party under any Loan Document, (vi) any other Person to whom Obligations under
this Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of
(A) counsel for the Agents, (B) outside consultants for the Agents,
(C) appraisers, (D) field examinations, and (E) all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Obligations, (ii) in connection with (A) the syndication of the credit
facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (C) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral, or (D) any workout, restructuring
or negotiations in respect of any Obligations, and (b) with respect to the L/C
Issuer, and its Affiliates, all reasonable out-of-pocket expenses incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and (c) all reasonable
out-of-pocket expenses incurred by the Credit Parties who are not the Agents,
the L/C Issuer or any Affiliate of any of them, after the occurrence and during
the continuance of an Event of Default, provided, that, such Credit Parties
shall be entitled to reimbursement for no more than one counsel representing all
such Credit Parties (absent a conflict of interest in which case the Credit
Parties may engage and be reimbursed for additional counsel).

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, (b) outstanding merchandise credits of the Borrowers, (c) layaway
obligations of the Borrowers, and (d) liabilities in connection with frequent
shopping programs of the Borrowers.

 

12



--------------------------------------------------------------------------------

“Customer Deposits” means deposits made by customers with respect to the
purchase of goods or the performance of services.

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit F among a Borrower, a customs broker or other carrier, and the
Collateral Agent, in which the customs broker or other carrier acknowledges that
it has control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Collateral Agent and agrees, upon notice from
the Collateral Agent, to hold and dispose of the subject Inventory solely as
directed by the Collateral Agent.

“Dated Account” means an Account of a Borrower that has been outstanding more
than sixty (60) days from its due date or more than ninety (90) days from its
invoice date pursuant to a specific dating program disclosed to Agent and
created in the ordinary course of such Borrower’s business.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agents and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

“Debt Service Charges” means for any Measurement Period, the sum of
(a) Consolidated Interest Charges scheduled to be paid (whether or not actually
paid) for such Measurement Period, plus (b) principal payments scheduled to be
paid (whether or not actually paid) on account of Indebtedness (excluding the
Obligations and any Synthetic Lease Obligations but including, without
limitation, Capital Lease Obligations) for such Measurement Period, in each case
determined on a Consolidated basis in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2%) per annum; provided, however, that with respect to a LIBO Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus two percent (2%) per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one (1) Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

 

13



--------------------------------------------------------------------------------

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) the L/C Issuer or the Swing Line Lender has a good faith belief that such
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding.

“Dilution Reserve” means, for any period, that percentage reasonably determined
by the Administrative Agent by (i) dividing (A) the amount of charge-offs of
Eligible Trade Receivables and returns of goods purchased from the Borrowers
during such period which had, at the time of sale, resulted in the creation of
an Eligible Trade Receivable, by (B) the amount of sales (exclusive of sales and
other similar taxes) of the Borrowers during such period and thereafter and
(ii) deducting a percentage to be determined by the Administrative Agent in its
good faith discretion, but which shall initially be three and three-tenths
percent (3.3%) (but in no event shall the Dilution Reserve be less than zero).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests but excluding Inventory sold in the ordinary course of
business) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one
(91) days after the date on which the Loans mature; provided, however, that
(i) only the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Lead Borrower or its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that Parent and its
Subsidiaries may become obligated to pay upon maturity of, or pursuant to any
mandatory redemption provisions of, such Disqualified Stock or portion thereof,
plus accrued dividends.

“Dollars” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person) approved

 

14



--------------------------------------------------------------------------------

by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Lead
Borrower (each such approval not to be unreasonably withheld or delayed);
provided, that, notwithstanding the foregoing, “Eligible Assignee” shall not
include a Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries or
any holder of Subordinated Indebtedness.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable of a Borrower (other than Five Star and
SOW) that satisfies the following criteria at the time of creation and continues
to meet the same at the time of such determination: such Credit Card Receivable
(i) has been earned by performance and represents the bona fide amounts due to a
Borrower from a Credit Card Processor and/or Credit Card Issuer, and in each
case originated in the ordinary course of business of such Borrower, and (ii) in
each case is acceptable to the Administrative Agent in its discretion, and is
not ineligible for inclusion in the calculation of the Borrowing Base pursuant
to any of clauses (a) through (j) below. Without limiting the foregoing, to
qualify as an Eligible Credit Card Receivable, an Account shall indicate no
Person other than a Borrower as payee or remittance party. In determining the
amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a Credit Card Processor, or Credit Card Issuer pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
Borrowers to reduce the amount of such Credit Card Receivable. Except as
otherwise agreed by the Administrative Agent, any Credit Card Receivable
included within any of the following categories shall not constitute an Eligible
Credit Card Receivable:

(a) Credit Card Receivables which do not constitute an “Account” (as defined in
the UCC);

(b) Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;

(c) Credit Card Receivables (i) that are not subject to a perfected first
priority security interest in favor of the Collateral Agent, or (ii) with
respect to which a Borrower does not have good, valid and marketable title
thereto, free and clear of any Lien (other than Liens granted to the Collateral
Agent pursuant to the Security Documents);

(d) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);

(e) Credit Card Receivables as to which the processor has the right under
certain circumstances to require a Loan Party to repurchase the Accounts from
such Credit Card Processor;

(f) Credit Card Receivables due from an issuer or payment processor of the
applicable credit card which is the subject of any bankruptcy or insolvency
proceedings;

(g) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

(h) Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;

 

15



--------------------------------------------------------------------------------

(i) Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Collateral Agent, and to the extent necessary or appropriate,
endorsed to the Collateral Agent; or

(j) Credit Card Receivables which the Administrative Agent determines in its
discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the
Administrative Agent may determine.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower (other than SOW) that are finished
goods, merchantable and readily saleable to the public in the ordinary course of
such Borrower’s business deemed by the Administrative Agent in its discretion to
be eligible for inclusion in the calculation of the Borrowing Base, in each case
that, except as otherwise agreed by the Administrative Agent, (a) complies with
each of the representations and warranties respecting Inventory made by the
Borrowers in the Loan Documents, and (b) is not excluded as ineligible by virtue
of one or more of the criteria set forth below. Except as otherwise agreed by
the Administrative Agent, in its discretion, the following items of Inventory
shall not be included in Eligible Inventory:

(a) Inventory that is not solely owned by a Borrower or a Borrower does not have
good and valid title thereto;

(b) Inventory that is leased by or is on consignment to a Borrower or which is
consigned by a Borrower to a Person which is not a Loan Party;

(c) Inventory that is not located in the United States of America (excluding
territories or possessions of the United States other than the Commonwealth of
Puerto Rico) at a location that is owned or leased by a Borrower, except
(i) Inventory in transit between such owned or leased locations, (ii) to the
extent that the Borrowers have furnished the Administrative Agent with (A) any
UCC financing statements or other documents that the Administrative Agent may
determine to be necessary to perfect its security interest in such Inventory at
such location, and (B) a Collateral Access Agreement executed by the Person
owning any such location on terms reasonably acceptable to the Administrative
Agent; provided, that, the aggregate Cost of all Inventory located at Stores in
Puerto Rico eligible for inclusion in the calculation of the Borrowing Base
shall not exceed $10,000,000;

(d) Inventory that is located in a distribution center leased by a Borrower
unless the applicable lessor has delivered to the Collateral Agent a Collateral
Access Agreement;

(e) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, (iv) are work in process,
raw materials, or constitute spare parts, promotional, marketing, packaging and
shipping materials or supplies used or consumed in a Borrower’s business, in
each case other than Finished SKU Inventory, (iv) are seasonal in nature and
which have been packed away for sale in the subsequent season, (v) not in
compliance with all standards imposed by any Governmental Authority having
regulatory authority over such Inventory, its use or sale, or (vi) are bill and
hold goods;

(f) Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent;

(g) Inventory that consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;

 

16



--------------------------------------------------------------------------------

(h) Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

(i) Inventory that has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;

(j) Inventory subject to any patent or trademark license requiring the payment
of royalties or fees in an aggregate amount for all such Inventory in excess of
$15,000,000; provided, that, Agent may establish such related Reserves as it
determines in its good faith discretion; or

(k) Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Borrowers’ business, unless and until
the Collateral Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Collateral Agent and establishes
an Inventory advance rate and Inventory Reserves (if applicable) therefor, and
otherwise agrees that such Inventory shall be deemed Eligible Inventory, and
(B) such other due diligence as the Agents may require, all of the results of
the foregoing to be reasonably satisfactory to the Agents.

“Eligible Trade Receivables” means Accounts deemed by the Administrative Agent
in its discretion to be eligible for inclusion in the calculation of the
Borrowing Base arising from the sale of Inventory (other than those consisting
of Credit Card Receivables) of a Borrower (other than Five Star and SOW) that
satisfies the following criteria at the time of creation and continues to meet
the same at the time of such determination: such Account (i) has been earned by
performance and represents the bona fide amounts due to such Borrower from an
account debtor, and in each case originated in the ordinary course of business
of such Borrower, and (ii) in each case is acceptable to the Administrative
Agent in its discretion, and is not ineligible for inclusion in the calculation
of the Borrowing Base pursuant to any of clauses (a) through (t) below. Without
limiting the foregoing, to qualify as an Eligible Trade Receivable, an Account
shall indicate no Person other than a Borrower as payee or remittance party. In
determining the amount to be so included, the face amount of an Account shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Borrowers to
reduce the amount of such Eligible Trade Receivable. Except as otherwise agreed
by the Administrative Agent, any Account included within any of the following
categories shall not constitute an Eligible Trade Receivable:

(a) Accounts that are not evidenced by an invoice;

(b) Accounts that have been outstanding for more than ninety (90) days from the
date of their original invoice date or more than sixty (60) days past the due
date, or, if the Account is a Dated Account, the Account is not paid within the
earlier of thirty (30) days following its due date or one hundred fifty
(150) days following its original invoice date; provided, that, the aggregate
amount of all Dated Accounts included in the Borrowing Base shall not in any
event exceed $5,000,000;

(c) Accounts due from any account debtor if fifty percent (50%) or more of the
Dollar amount of all Accounts owing by the account debtor are ineligible under
the other criteria set forth in this definition;

(d) Accounts (i) that are not subject to a perfected first priority security
interest in favor of the Collateral Agent, or (ii) with respect to which a
Borrower does not have good, valid and marketable title thereto, free and clear
of any Lien (other than Liens granted to the Collateral Agent pursuant to the
Security Documents);

 

17



--------------------------------------------------------------------------------

(e) Accounts which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

(f) Accounts which arise out of any sale made not in the ordinary course of
business, made on a basis other than upon credit terms usual to the business of
the Borrowers or are not payable in Dollars;

(g) Accounts which are owed by any account debtor whose principal place of
business is not within the continental United States, the Commonwealth of Puerto
Rico or Canada unless, at Agent’s option, if: (i) the account debtor has
delivered to such Borrower an irrevocable letter of credit issued or confirmed
by a bank satisfactory to Agent and payable only in the United States of America
and in Dollars, sufficient to cover such Account, in form and substance
satisfactory to Agent and if required by Agent, the original of such letter of
credit has been delivered to Agent or Agent’s agent and the issuing bank has
been notified of and agreed in writing to the assignment of the proceeds of such
letter of credit to Agent, or (ii) such Account is subject to credit insurance
payable to Agent issued by an insurer and on terms and in an amount acceptable
to Agent, or (iii) such Account is otherwise acceptable in all respects to Agent
(subject to such lending formula with respect thereto as Agent may determine);

(h) Accounts which are owed by any Affiliate or any employee of a Loan Party;

(i) Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agents have not been duly obtained, effected or given and are not in full
force and effect;

(j) Accounts due from an account debtor which is the subject of any bankruptcy
or insolvency proceeding, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

(k) Accounts due from any Governmental Authority except to the extent that the
subject account debtor is the federal government of the United States of America
and has complied with the Federal Assignment of Claims Act of 1940 and any
similar state legislation;

(l) Accounts (i) owing from any Person that is also a supplier to or creditor of
a Loan Party or any of its Subsidiaries unless such Person has waived any right
of setoff in a manner acceptable to the Administrative Agent or
(ii) representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling a Loan Party or any of its Subsidiaries
to discounts on future purchase therefrom, but the portion of the Accounts owing
by such Person in excess of the amount owing by such Borrower to such Person
pursuant to such manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements may be deemed Eligible Accounts;

(m) Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, set off or charge back, but the portion of the Accounts owing by such
Person in excess of the amount of such right of return, set off or charge back
may be deemed Eligible Accounts;

(n) Accounts payable other than in Dollars or that are otherwise on terms other
than those normal and customary in the Loan Parties’ business;

(o) Accounts evidenced by a promissory note or other instrument;

 

18



--------------------------------------------------------------------------------

(p) Accounts consisting of amounts due from vendors as rebates or allowances;

(q) Accounts which are in excess of the credit limit for such account debtor
established by the Loan Parties in the ordinary course of business and
consistent with past practices;

(r) to the extent such Account, together with all other Accounts owing by such
account debtor and its Affiliates (other than Wal-Mart Stores, Inc. and its
Affiliates) determined by Administrative Agent in its good faith discretion as
of any date of determination exceeds twenty percent (20%) of all Eligible Trade
Receivables in the Borrowing Base or in the case of Wal-Mart Stores, Inc. and
its Affiliates, twenty-five percent (25%) of all Eligible Accounts in the
Borrowing Base; or

(s) Accounts which constitute Credit Card Receivables.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Parent within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial

 

19



--------------------------------------------------------------------------------

withdrawal by Parent or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Parent or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

“Excess Swing Line Loans” has the meaning set forth in Section 2.14(a).

“Excluded Taxes” means, with respect to the Agents, any Lender, the L/C Issuer
or any other recipient of any payment to be made by or on account of any
obligation of the Loan Parties hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
any Loan Party is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Lead Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Loan Parties with respect to such withholding tax
pursuant to Section 3.01(a).

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 11, 2008, as heretofore amended, by and among certain of the Borrowers,
certain of the Guarantors, General Electric Capital Corporation, as Agent and
Collateral Agent, and a syndicate of lenders.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility Guaranty” means the Guaranty, dated as of the Closing Date, by the
Guarantors in favor of the Agents and the other Credit Parties, as the same now
exists or may hereafter be amended, modified, supplemented, renewed, restated or
replaced.

“Factored Receivables” means any Accounts of a Loan Party which have been
factored or sold by an account debtor of a Loan Party to Wells Fargo or any of
its Affiliates pursuant to a factoring arrangement or otherwise.

 

20



--------------------------------------------------------------------------------

“Family Group” means (a) with respect to any individual, such individual and his
or her spouse, parents, siblings, children, grandchildren, nephews, nieces,
heirs, legatees, lineal descendants, executors, administrators, and other
representatives, and (b) any trust, family partnership or similar investment
entity of which any of the foregoing Persons are trustee(s), managing member(s),
managing partner(s) or similar officer(s) and/or that is for the benefit of any
of the foregoing Persons as long as one or more of such Persons has the
exclusive or joint right to control the voting and disposition of securities
held by such trust, family partnership or similar investment entity.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that, (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the Engagement Letter, dated October 28, 2010, among the Lead
Borrower, the Administrative Agent and Wells Fargo Capital Finance, LLC.

“Finished SKU Inventory” means finished Inventory of a Borrower with
stock-keeping units (SKU’s) that have not been placed in final outside packaging
as to which (a) the applicable Borrower has set aside on its books, adequate
reserves in accordance with GAAP or (b) a reserve is reflected in the
determination of the Appraised Value, in each case without duplication with
respect to the cost of final outside packaging with respect thereto.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last Saturday of each calendar month in accordance with the
fiscal accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on or about the last day of each January, April, July and
October of such Fiscal Year in accordance with the fiscal accounting calendar of
the Loan Parties.

“Fiscal Year” means any period of twelve (12) consecutive months ending on or
about January 31 of any calendar year.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fronting Fee” has the meaning assigned to such term in Section 2.03(j).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

21



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the following (together with their successors
and assigns): Aladdin Fragrances, Inc., a New York corporation, Niche Marketing
Group, Inc., a New York corporation, Model Reorg Acquisition, LLC, a Delaware
limited liability company, and each other direct or indirect Subsidiary of
Parent or (other than any CFC) that shall be required to execute and deliver a
Facility Guaranty pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

22



--------------------------------------------------------------------------------

“Inactive Subsidiaries” shall mean, collectively, (a) each Subsidiary of Parent
listed on Schedule 1(I) hereto and (b) a Subsidiary of Parent designated in
writing by Lead Borrower to Administrative Agent after the date hereof as an
Inactive Subsidiary and agreed to by Administrative Agent, provided, that,
(i) such Subsidiary so designated after the date hereof shall only be considered
an Inactive Subsidiary to the extent that the representations with respect
thereto set forth in Section 5.13(b) hereof are true and correct with respect
thereto and Administrative Agent shall have received such evidence thereof as it
may reasonably require and (ii) such Subsidiaries are sometimes referred to
herein collectively as “Inactive Subsidiaries”.

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the stated due date for such trade account payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) All Attributable Indebtedness of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

 

23



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Collateral Agent, granting a Lien in the Intellectual Property and certain other
assets of the Loan Parties, as the same now exists or may hereafter be amended,
modified, supplemented, renewed, restated or replaced.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first day after
the end of each month and the Maturity Date.

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one (1), two (2), three (3) or six (6) months
thereafter, as selected by the Lead Borrower in its Committed Loan Notice;
provided, that,

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Parent’s and/or
its Subsidiaries’ internal controls over financial reporting, in each case as
described in the Securities Laws.

 

24



--------------------------------------------------------------------------------

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s good faith discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the market value of the
Eligible Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may, in the Administrative Agent’s good faith discretion, include (but
are not limited to) reserves based on:

(a) Obsolescence;

(b) Seasonality;

(c) Shrink;

(d) Imbalance;

(e) Change in Inventory character;

(f) Change in Inventory composition;

(g) Change in Inventory mix;

(h) Markdowns (both permanent and point of sale);

(i) Retail markons and markups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and

(j) Out-of-date and/or expired Inventory.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) an
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrower (or any Subsidiary)
or in favor of the L/C Issuer and relating to any such Letter of Credit.

 

25



--------------------------------------------------------------------------------

“Joinder Agreement” means an agreement, in form satisfactory to the
Administrative Agent pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor, as the Administrative Agent may determine.

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Collateral Agent in any of the
Collateral; as of the Closing Date those states are Pennsylvania, Virginia, and
Washington.

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent in its
discretion), and (b) any other Lender selected by the Administrative Agent in
its discretion. The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer and/or for such
Affiliate to act as an advising, transferring, confirming and/or nominated bank
in connection with the issuance or administration of any such Letter of Credit,
in which case the term “L/C Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under 3.14 of
the ISP or any article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

26



--------------------------------------------------------------------------------

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder.

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Lead Borrower’s option, less than) the
Aggregate Commitments.

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Wells Fargo and with a term equivalent to such Interest Period
would be offered to Wells Fargo by major banks in the London interbank
eurodollar market in which Wells Fargo participates at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period.

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Administrative Agent, of any public, private or “going out of
business”, “store closing”, or other similarly themed sale or other disposition
of the Collateral for the purpose of liquidating the Collateral. Derivations of
the word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.

 

27



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Facility Guaranty, and
any other instrument or agreement now or hereafter executed and delivered in
connection herewith, or in connection with any transaction arising out of any
Cash Management Services and Bank Products provided by the Administrative Agent
or any of its Affiliates, each as amended and in effect from time to time;
provided, that, for purposes of the definition of “Material Adverse Effect” and
Article VII, “Loan Documents” shall not include agreements relating to Cash
Management Services and Bank Products.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), financial condition or prospects of Borrowers, taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
impairment of the rights and remedies of the Agent or the Lenders under any Loan
Document, (d) a material adverse effect on the Collateral or Collateral Agent’s
Liens securing the Obligations or the priority of such Liens, or (e) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party. In
determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event in and of itself does not have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

“Material Contract” means, with respect to any Person, each contract (other than
leases for Stores) to which such Person is a party (a) involving aggregate
consideration payable to or by such Person of (i) $25,000,000 or more in any
Fiscal Year in the case of (A) an individual purchase order or (B) multiple
purchase orders issued pursuant to the same agreement or (ii) $5,000,000 or more
in the case of any other contract or (b) otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $500,000. For purposes
of determining the amount of Material Indebtedness at any time, (a) the amount
of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

“Maturity Date” means January 7, 2015.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

 

28



--------------------------------------------------------------------------------

“Measurement Period” means, at any date of determination, the most recently
ended period of twelve (12) consecutive Fiscal Months for which Administrative
Agent has received financial statements of Parent and its Subsidiaries in
accordance with the terms of this Agreement.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)); and (b) with respect to the
sale or issuance of any Equity Interest by any Loan Party or any of its
Subsidiaries, or the incurrence or issuance of any Indebtedness by any Loan
Party or any of its Subsidiaries, the excess of (i) the sum of the cash and cash
equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means (a) a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C and
(b) the Swing Line Note, as each may be amended, supplemented or modified from
time to time.

“NPL” means the National Priorities List under CERCLA.

“Nussdorf Convertible Note” means the Subordinated Convertible Note, dated as of
December 9, 2004, by Parent in favor of Stephen Nussdorf and Glenn Nussdorf in
the original principal amount of $5,000,000, as amended by that certain
Amendment to Subordinated Convertible Note dated as of April 28, 2006, that
certain Note and Subordination Amendment Agreement dated as of May 26, 2009 and
as the same may hereafter be amended, modified, supplemented, renewed, restated
or replaced.

“Nussdorf Convertible Note Subordination Agreement” means the Subordination
Agreement dated of even date herewith, by and between Administrative Agent and
Stephen Nussdorf and Glenn Nussdorf, as the same now exists or may hereafter be
amended, supplemented or otherwise modified in accordance with the terms hereof.

“Nussdorf Sibling Notes” means collectively, (a) the Amended and Restated
Subordinated Promissory Note, dated of even date herewith, by Model in favor of
the Glenn Nussdorf 10-Year Grantor

 

29



--------------------------------------------------------------------------------

Retained Annuity Trust Dated 11/1/98 in the original principal amount of
$7,388,212.15, (b) the Amended and Restated Subordinated Promissory Note, dated
of even date herewith, by Model in favor of the Glenn Nussdorf 15-Year Grantor
Retained Annuity Trust Dated 11/2/98 in the original principal amount of
$11,067,018.85, (c) the Amended and Restated Subordinated Promissory Note, dated
of even date herewith, by Model in favor of the Stephen Nussdorf 10-Year Grantor
Retained Annuity Trust Dated 11/1/98 in the original principal amount of
$7,388,212.15, (d) the Amended and Restated Subordinated Promissory Note, dated
of even date herewith, by Model in favor of the Stephen Nussdorf 15-Year Grantor
Retained Annuity Trust Dated 11/2/98 in the original principal amount of
$11,067,018.85, (e) the Amended and Restated Subordinated Promissory Note, dated
of even date herewith, by Model in favor of the Arlene Nussdorf 10-Year Grantor
Retained Annuity Trust Dated 11/1/98 in the original principal amount of
$7,388,212.15 and (f) the Amended and Restated Subordinated Promissory Note,
dated of even date herewith, by Model in favor of the Arlene Nussdorf 15-Year
Grantor Retained Annuity Trust Dated 11/2/98 in the original principal amount of
$11,067,018.85, as the same now exist or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.

“Nussdorf Sibling Subordination Agreement” means the Subordination Agreement
dated of even date herewith, by and between Administrative Agent and Glenn
Nussdorf 10-Year Grantor Retained Annuity Trust Dated 11/1/98, Glenn Nussdorf
15-Year Grantor Retained Annuity Trust Dated 11/2/98, Stephen Nussdorf 10-Year
Grantor Retained Annuity Trust Dated 11/1/98, Stephen Nussdorf 15-Year Grantor
Retained Annuity Trust Dated 11/2/98, Arlene Nussdorf 10-Year Grantor Retained
Annuity Trust Dated 11/1/98, Arlene Nussdorf 15-Year Grantor Retained Annuity
Trust Dated 11/2/98, as the same now exists or may hereafter be amended,
supplemented or otherwise modified in accordance with the terms hereof.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Liabilities” means (a) any obligation on account of (i) any Cash
Management Services furnished to any of the Loan Parties or any of their
Subsidiaries and/or (ii) any transaction with any Lender or any of their
respective Affiliates, which arises out of any Bank Product entered into with
any Loan Party and any such Person, as each may be amended from time to time;
and (b) any liability with respect to Factored Receivables.

 

30



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

“Participant” has the meaning specified in Section 10.06(d).

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that

(a) no Default or Event of Default then exists or would arise as a result of
entering into such transaction or the making such payment,

(b) on the date of such transaction or payment, using the Availability as of the
date of the most recent calculation of the Borrowing Base immediately prior to
any such transaction or payment with respect thereto, Availability shall be not
less than the greater of (i) 25% of the Borrowing Base after giving pro forma
effect to such transaction or payment as if such transaction or payment had been
made or (ii) $25,000,000,

(c) after giving effect to such transaction or payment but prior to any such
proposed transaction or payment with respect thereto being made, Administrative
Agent shall have received from Lead Borrower projections reasonably satisfactory
to the Administrative Agent demonstrating that projected average Availability
for each fiscal month at all times during the six (6) month period immediately
succeeding any such transaction or payment shall be not less than the greater of
(i) 25% of the Borrowing Base after giving pro forma effect to such transaction
or payment as if such transaction or payment had been made or (ii) $25,000,000,
and

(d) the Consolidated Fixed Charge Coverage Ratio of Parent and its Subsidiaries,
calculated on a pro forma basis, shall be equal to or greater than 1.10:1.00 for
the most recently ended Measurement Period after giving pro forma effect to such
transaction or payment as if such transaction had been entered into or such
payment had been made as of the first day of such Measurement Period.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or

 

31



--------------------------------------------------------------------------------

maintained by Parent or any ERISA Affiliate or to which Parent or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Perishable Inventory” means inventory consisting of meat, dairy, cheese,
seafood, produce, prepared meals, delicatessen, non-artificial floral products
and bakery goods and other similar categories of Inventory which have a short
shelf life.

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

(a) No Default then exists or would arise from the consummation of such
Acquisition;

(b) Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law, unless Agent waives
compliance with this condition;

(c) The Lead Borrower shall have furnished the Administrative Agent with thirty
(30) days’ prior written notice of such intended Acquisition and shall have
furnished the Administrative Agent with a current draft of the Acquisition
Documents (and final copies thereof as and when executed), a summary of any due
diligence undertaken by the Loan Parties in connection with such Acquisition,
appropriate financial statements of the Person which is the subject of such
Acquisition, pro forma projected financial statements for the twelve (12) month
period following such Acquisition after giving effect to such Acquisition
(including balance sheets, cash flows and income statements by month for the
acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Administrative Agent may reasonably
require, all of which shall be reasonably satisfactory to the Administrative
Agent;

(d) Either (i) the legal structure of the Acquisition shall be acceptable to the
Administrative Agent in its discretion, or (ii) the Loan Parties shall have
provided the Administrative Agent with a favorable solvency opinion from an
unaffiliated third party valuation firm reasonably satisfactory to the
Administrative Agent;

(f) After giving effect to the Acquisition, if the Acquisition is an Acquisition
of the Equity Interests, a Loan Party shall acquire and own, directly or
indirectly, a majority of the Equity Interests in the Person being acquired and
shall Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;

(g) Any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or stock acquisition, the Person which is the subject of
such Acquisition shall be engaged in, a business otherwise permitted to be
engaged in by a Borrower under this Agreement;

(h) If the Person which is the subject of such Acquisition will be maintained as
a Subsidiary of a Loan Party, or if the assets acquired in an acquisition will
be transferred to a Subsidiary which is not then a Loan Party, such Subsidiary
shall have been joined as a Borrower hereunder or as a Guarantor, as the
Administrative Agent shall determine, and the Collateral Agent shall have
received a first priority security and/or mortgage interest in such Subsidiary’s
Equity Interests, Inventory, Accounts, Real Estate and other property of the
same nature as constitutes collateral under the Security Documents;

 

32



--------------------------------------------------------------------------------

(i) The total consideration paid for all such Acquisitions (whether in cash,
tangible property, notes or other property) after the Closing Date shall not
exceed in the aggregate the sum of $2,500,000; and

(j) The Loan Parties shall have satisfied the Payment Conditions.

“Permitted Disposition” means any of the following:

(a) dispositions of Inventory in the ordinary course of business;

(b) bulk sales or other dispositions of the Inventory of a Loan Party not in the
ordinary course of business in connection with Store closings, at arm’s length,
provided, that such Store closings and related Inventory dispositions shall not
exceed (i) in any Fiscal Year of Parent and its Subsidiaries, more than twenty
(20) stores, provided, that, all sales of Inventory not in the ordinary course
of business in connection with Store closings shall be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Agents; provided, further that all Net Proceeds received in connection
therewith are applied to the Obligations in accordance with Section 2.05 hereof;

(c) non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business;

(d) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided, that, if requested by the
Agents, the Agents shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agents;

(e) dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is not
replaced with similar property having at least equivalent value and dispositions
of other Equipment with a book value not exceeding $1,000,000 in the aggregate
in any Fiscal Year;

(f) Sales, transfers and dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;

(g) the issuance and sale by Lead Borrower of Equity Interests of Lead Borrower
after the date hereof; provided, that, (i) Administrative Agent shall have
received not less than ten (10) Business Days’ prior written notice of such
issuance and sale by Lead Borrower, which notice shall specify the parties to
whom such shares are to be sold, the terms of such sale, the total amount which
it is anticipated will be realized from the issuance and sale of such stock and
the net cash proceeds which it is anticipated will be received by Lead Borrower
from such sale, (ii) Lead Borrower shall not be required to pay any cash
dividends or repurchase or redeem such Equity Interests or make any other
payments in respect thereof, except as otherwise permitted in Section 7.06
hereof, (iii) the terms of such Equity Interests, and the terms and conditions
of the purchase and sale thereof, shall not include any terms that include any
limitation on the right of any Borrower to request or receive Loans or Letters
of Credit or the right of any Borrower and Guarantor to amend or modify any of
the terms and conditions of this Agreement or any of the other Loan Documents or
otherwise in any way relate to or affect the arrangements of Borrowers and
Guarantors with Agents and Lenders or are more restrictive or burdensome to any
Borrower or Guarantor than the terms of any Equity Interests in effect on the
date hereof, (iv) except as Administrative Agent may otherwise agree in writing,
all of the proceeds of the sale and issuance of such Equity Interests shall be
paid to Administrative Agent for application to the Obligations in accordance
with Section 8.03 hereof and (v) as of the date of such issuance and sale and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred; and

 

33



--------------------------------------------------------------------------------

(h) Sales, transfers and dispositions by any Subsidiary which is not a Loan
Party to another Subsidiary that is not a Loan Party.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are (i) not overdue or are being contested in
compliance with Section 6.04 or (ii) do not in the aggregate secure an aggregate
amount of obligations in excess of $250,000;

(c) Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;

(d) Deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds, customs bonds and other obligations of a like nature incurred
in the ordinary course of business;

(e) Liens in respect of judgments that would not constitute an Event of Default
hereunder;

(f) Easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;

(g) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided, that, (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted hereunder);

(h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any other property or assets of the
Loan Parties;

(i) Liens in favor of the Collateral Agent;

(j) Landlords’ and lessors’ Liens in respect of rent not in default;

(k) Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments,

 

34



--------------------------------------------------------------------------------

provided, that, such liens (a) attach only to such Investments and (b) secure
only obligations incurred in the ordinary course and arising in connection with
the acquisition or disposition of such Investments and not any obligation in
connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

(n) voluntary Liens on property (other than property of the type included in the
Borrowing Base) in existence at the time such property is acquired pursuant to a
Permitted Acquisition or on such property of a Subsidiary of a Loan Party in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided, that such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition and do not attach to any other assets
of any Loan Party or any Subsidiary;

(o) liens or rights of setoff against credit balances of Borrowers with Credit
Card Issuers or Credit Card Processors or amounts owing by such Credit Card
Issuers or Credit Card Processors to Borrower in the ordinary course of
business, but not liens on or rights of setoff against any other property or
assets of Borrowers, pursuant to the Credit Card Agreements to secure the
obligations of Borrowers to the Credit Card Issuers or Credit Card Processors as
a result of fees and chargebacks; and

(p) Liens in favor of customs and revenues authorities imposed by applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations not secured by deposits permitted pursuant to
paragraph (d) above, (A) that are being contested in good faith by appropriate
proceedings, (B) as to which the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) which contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation.

“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default exists or would arise from the incurrence thereof:

(a) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided, that,
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (ii) the result of such
extension, renewal or replacement shall not be an earlier maturity date or
decreased weighted average life of such Indebtedness, and (iii) the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(b) Indebtedness of any Loan Party to any other Loan Party;

 

35



--------------------------------------------------------------------------------

(c) Without duplication of Indebtedness described in clause (f) of this
definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and Synthetic Lease Obligations, and any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier maturity date or decreased weighted average life thereof
provided, that, the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate,
provided, however, that, the aggregate principal amount of Indebtedness
permitted by this clause (c) shall not exceed $5,000,000 at any time
outstanding;

(d) obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided, that, such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” provided, that, the aggregate Swap
Termination Value thereof shall not exceed $5,000,000 at any time outstanding;

(e) Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Stores;

(f) Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted hereunder), provided, that, (A) all Net Proceeds received
in connection with any such Indebtedness are applied to the Obligations, and
(B) the Loan Parties shall cause the holders of such Indebtedness and the
lessors under any sale-leaseback transaction to enter into a Collateral Access
Agreement on terms reasonably satisfactory to the Collateral Agent;

(g) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided, that, such Indebtedness does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a maturity which extends beyond the Maturity Date, and
is subordinated to the Obligations on terms reasonably acceptable to the Agents;

(h) Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party);

(i) The Subordinated Indebtedness evidenced by the QKD Note, the Nussdorf
Convertible Note and the Nussdorf Sibling Notes;

(j) The Obligations; and

(k) Indebtedness not specifically described herein in an aggregate principal
amount not to exceed $1,000,000 at any time outstanding.

 

36



--------------------------------------------------------------------------------

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided, that, the full faith and credit of the United States of
America is pledged in support thereof;

(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or Parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

(e) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

(f) Investments existing on the Closing Date, and set forth on Schedule 7.02,
but not any increase in the amount thereof or any other modification of the
terms thereof;

(g) (i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by any
Loan Party and its Subsidiaries in Loan Parties;

(h) Investments (i) consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, (ii) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and (iii) comprised of
notes payable, or stock or other securities issued by account debtors pursuant
to negotiated agreements with respect to settlement of such account debtor’s
Accounts in the ordinary course of business consistent with past practices;

(i) Advances to Suppliers and Short Term Advances to Suppliers, in each case in
accordance with Section 7.15;

 

37



--------------------------------------------------------------------------------

(j) Guarantees constituting Permitted Indebtedness;

(k) Investments by any Loan Party in Swap Contracts entered into in the ordinary
course of business and for bona fide business (and not speculative purposes) to
protect against fluctuations in interest rates in respect of the Obligations;

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(m) advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an aggregate amount not to
exceed $250,000;

(n) Investments constituting Permitted Acquisitions;

(o) Capital contributions made by any Loan Party to another Loan Party; and

(p) other Investments not specifically described herein and not exceeding
$250,000 at any time outstanding;

provided, however, that, notwithstanding the foregoing, no such Investments
specified in clauses (a) through (e) shall be permitted unless (i) either (A) no
Loans are then outstanding, or (B) the Investment is a temporary Investment
pending expiration of an Interest Period for a LIBO Rate Loan, the proceeds of
which Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) such Investments are pledged to the Collateral Agent
as additional collateral for the Obligations pursuant to such agreements as may
be reasonably required by the Collateral Agent.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:

(a) Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(b) Is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;

(c) Is made to pay any other amount chargeable to any Loan Party hereunder; and

(d) Together with all other Permitted Overadvances then outstanding, shall not
(i) exceed five percent (5%) of the Aggregate Commitments at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Required
Lenders otherwise agree.

provided, however, that, the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.03 regarding the Lender’s obligations with respect
to Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder, and further, provided,
that, in no event shall the Administrative Agent make an Overadvance, if after
giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).

 

38



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than an Multi-Employer Plan, established by Parent
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Securities Pledge Amendment, dated as of the
Closing Date, among the Loan Parties party thereto and the Collateral Agent, as
the same now exists or may hereafter be amended, modified, supplemented,
renewed, restated or replaced.

“Prepayment Event” means:

(a) Any Disposition (including pursuant to a sale and leaseback transaction) of
any property or asset of a Loan Party;

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), any property or asset of a Loan Party in an amount in excess of
$500,000, unless the proceeds therefrom are required to be paid to the holder of
a Lien on such property or asset having priority over the Lien of the Collateral
Agent;

(c) The issuance by a Loan Party of any Equity Interests, other than any such
issuance of Equity Interests (i) to a Loan Party, (ii) as consideration for a
Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);

(d) The incurrence by a Loan Party of any Indebtedness for borrowed money other
than Permitted Indebtedness; or

(e) The receipt by any Loan Party of any Extraordinary Receipts.

“Public Lender” has the meaning specified in Section 6.02.

“Public Offering” means a public offering of the Equity Interests of Parent
pursuant to an effective registration statement under the Securities Act of
1933.

“QKD Note” means the Amended and Restated Subordinated Promissory Note dated of
even date herewith, by Model in favor of Quality King Distributors, Inc. in the
original principal amount of $35,000,000, as the same now exists or may
hereafter be amended, modified, supplemented, renewed, restated or replaced.

“QKD Subordination Agreement” means the Subordination Agreement dated of even
date herewith, by and between Administrative Agent and Quality King
Distributors, Inc., as the same now exists or may hereafter be amended,
supplemented or otherwise modified in accordance with the terms hereof.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

39



--------------------------------------------------------------------------------

“Receivables Reserves” means such Reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s good faith
discretion with respect to the determination of the collectability in the
ordinary course of Eligible Trade Receivables, including, without limitation,
Dilution Reserves.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Parent and its Subsidiaries as prescribed by
the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application and if required by the
L/C Issuer, a Standby Letter of Credit Agreement or Commercial Letter of Credit
Agreement, as applicable, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.

“Required Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of: (a) the Borrowing
Base, minus (b) the aggregate unpaid balance of Credit Extensions to, or for the
account of, the Borrowers. In calculating Required Availability at any time and
for any purpose under this Agreement, the Lead Borrower shall certify to the
Administrative Agent that all accounts payable and Taxes are being paid on a
timely basis.

“Required Lenders” means, as of any date of determination, at least two
(2) Lenders holding in the aggregate more than fifty percent (50%) of the
Aggregate Commitments or, if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, at least two (2) Lenders holding in the aggregate more
than fifty percent (50%) of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided, that, the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender or Deteriorating
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Reserves” means all Inventory Reserves, Availability Reserves and Receivables
Reserves.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

40



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment and any payment of management fees (or other fees of a
similar nature) by any Person to any holder of an Equity Interest of any Person
or any of its Subsidiaries. Without limiting the foregoing, “Restricted
Payments” with respect to any Person shall also include all payments made by
such Person with any proceeds of a dissolution or liquidation of such Person.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent.

“Security Documents” means, collectively, the following: (as the same now exist
or may hereafter be amended, modified, supplemented, renewed, restated or
replaced): the Security Agreement, the Pledge Agreement, the Intellectual
Property Security Agreement, the Blocked Account Agreements, the Credit Card
Notifications, and each other security agreement, document or other instrument
executed and delivered to the Collateral Agent pursuant to this Agreement or any
other Loan Document granting a Lien to secure any of the Obligations.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Parent and its Subsidiaries as of that date determined
in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Shrink Reserve” means an amount reasonably estimated by the Agents to be equal
to that amount which is required in order that the Shrink reflected in
Borrowers’ stock ledger would be reasonably equivalent to the Shrink calculated
as part of the Borrowers’ most recent physical inventory.

“Short Term Advances to Suppliers” means Advances to Suppliers, if, and only to
the extent that, a Borrower shall receive Inventory shipments within
(5) Business Days within from the date on which the Advance to such Supplier was
made.

 

41



--------------------------------------------------------------------------------

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

“Spot Rate” has the meaning given to such term in Section 1.07 hereof.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means the Indebtedness of the Loan Parties under the
QKD Note, the Nussdorf Sibling Notes and the Nussdorf Convertible Note and any
other Indebtedness of the Loan Parties which is expressly subordinated in right
of payment to the prior payment in full of the Obligations and which is in form
and on terms approved in writing by the Administrative Agent.

“Subordinated Indebtedness Payment Conditions” means, at the time of
determination with respect to any proposed payment in respect of Subordinated
Indebtedness, that

 

42



--------------------------------------------------------------------------------

(a) no Default or Event of Default then exists or would arise as a result of the
making such payment,

(b) on the date of such payment, using the Availability as of the date of the
most recent calculation of the Borrowing Base immediately prior to any such
payment with respect thereto, Availability shall be not less than the greater of
(i) 17.5% of the Borrowing Base after giving pro forma effect to such payment as
if such payment had been made or (ii) $17,500,000,

(c) after giving effect to such payment, but prior to any such proposed
transaction or payment with respect thereto being made, Administrative Agent
shall have received from Lead Borrower projections reasonably satisfactory to
the Administrative Agent demonstrating that projected average Availability for
each fiscal month at all times during the three (3) month period immediately
succeeding any such payment shall be not less than the greater of (i) 17.5% of
the Borrowing Base after giving pro forma effect to such transaction or payment
as if such transaction or payment had been made or (ii) $17,500,000, and

(d) the Consolidated Fixed Charge Coverage Ratio of Parent and its Subsidiaries,
calculated on a pro forma basis, shall be equal to or greater than 1.10:1.00 for
each of the twelve (12) months immediately preceding the date of such payment
for which the Administrative Agent has received financial statements after
giving pro forma effect to such transaction or payment as if such transaction
had been entered into or such payment had been made as of the first day of such
twelve (12) month period.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

43



--------------------------------------------------------------------------------

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Syndication Agent” means Bank of America, N.A.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VII, or (c) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the

 

44



--------------------------------------------------------------------------------

effect of perfection or non-perfection, of a security interest in any Collateral
or the availability of any remedy hereunder is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

“UFCA” has the meaning specified in Section 10.21(d).

“UFTA” has the meaning specified in Section 10.21(d).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors
and assigns.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

45



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars in full in cash or immediately available funds (or, in the case of
contingent reimbursement obligations with respect to Letters of Credit and Bank
Products (other than Swap Contracts), providing Cash Collateralization) of all
of the Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Swap Contracts) other than
(i) unasserted contingent indemnification Obligations, (ii) any Obligations
relating to Bank Products (other than Swap Contracts) that, at such time, are
allowed by the applicable Bank Product provider to remain outstanding without
being required to be repaid or Cash Collateralized, and (iii) any Obligations
relating to Swap Contracts that, at such time, are allowed by the applicable
provider of such Swap Contracts to remain outstanding without being required to
be repaid.

(e) All references to the term “good faith” used herein when applicable to any
Agent or any Lender shall mean, notwithstanding anything to the contrary
contained herein or in the UCC, honesty in fact in the conduct or transaction
concerned. Borrowers and Guarantors shall have the burden of proving any lack of
good faith on the part of any Agent or any Lender alleged by any Borrower or
Guarantor at any time.

1.03 Accounting Terms

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements (2009),
except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Lead Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

46



--------------------------------------------------------------------------------

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date of such determination; provided, that, the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans; Reserves. (a) Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Commitment, or
(y) such Lender’s Applicable Percentage of the Borrowing Base; subject in each
case to the following limitations:

(i) after giving effect to any Committed Borrowing, the Total Outstandings shall
not exceed the Loan Cap,

(ii) after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment,

(iii) The Outstanding Amount of all L/C Obligations shall not at any time exceed
the Letter of Credit Sublimit

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.

(b) The following are the Inventory Reserves and Availability Reserves as of the
Closing Date:

(i) Shrink Reserve (an Inventory Reserve): An amount equal to one hundred
percent (100%) of the liability for shrink reserve reflected on the Borrowers’
consolidated balance sheet as of each month end;

 

47



--------------------------------------------------------------------------------

(ii) Rent Reserve (an Availability Reserve): An amount equal to two (2) months’
rent for all of the Borrowers’ leased locations in each Landlord Lien State,
other than leased locations with respect to which the Collateral Agent has
received a Collateral Access Agreement in form reasonably satisfactory to the
Collateral Agent;

(iii) Gift Card Reserve (an Availability Reserve): An amount equal to fifty
percent (50%) of the liability for gift card reserves as reflected on Borrowers’
consolidated balance sheet as of each month end; and

(iv) Royalty Reserve (an Availability/Inventory Reserve): An amount equal to the
excess, if any, of (A) estimated amounts due or to become due to owners and
licensors of trademarks and other intellectual property used by any Borrower
resulting from the sale of Inventory in the six (6) months following any date of
the determination of the Royalty Reserve over (B) any expenses for such amounts
reflected in the Appraised Value of Eligible Inventory.

(c) The Administrative Agent shall have the right, at any time and from time to
time after the Closing Date in its reasonable discretion to establish, modify or
eliminate Reserves upon notice to the Lead Borrower.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBO Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.

(b) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of LIBO Rate Loans shall be made upon the
Lead Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of LIBO Rate
Loans or of any conversion of LIBO Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by the Lead Borrower pursuant to this Section 2.02(b) must be confirmed promptly
by delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each Borrowing of, conversion to or continuation of LIBO Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Lead
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of LIBO Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Lead Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice or if the Lead Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBO Rate Loans. If the Lead Borrower
requests a Borrowing of, conversion to, or continuation of LIBO Rate Loans in
any such Committed Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
LIBO Rate Loan.

 

48



--------------------------------------------------------------------------------

(c) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Lead Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(b). In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. in the case of a LIBO Rate Loan or 2:00 p.m. in the case of
a Base Rate Loan on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall use reasonable efforts to make all funds so received
available to the Borrowers in like funds by no later than 4:00 p.m. on the day
of receipt by the Administrative Agent either by (i) crediting the account of
the Lead Borrower on the books of Wells Fargo with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the Lead
Borrower.

(d) The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge (including direct wire fees), Credit
Party Expenses, or other payment to which any Credit Party is entitled from the
Loan Parties pursuant hereto or any other Loan Document and may charge the same
to the Loan Account notwithstanding that an Overadvance may result thereby. The
Administrative Agent shall advise the Lead Borrower of any such advance or
charge promptly after the making thereof. Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrowers’ obligations under Section 2.05(c). Any amount which is
added to the principal balance of the Loan Account as provided in this
Section 2.02(d) shall bear interest at the interest rate then and thereafter
applicable to Base Rate Loans.

(e) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of a Default, no Loans may be requested as, converted to or
continued as LIBO Rate Loans without the Consent of the Required Lenders.

(f) The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in Wells Fargo’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

(g) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than eight (8) Interest Periods
in effect with respect to LIBO Loans.

(h) The Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Borrowers,
the Lenders, the Swing Line Lender and the L/C Issuer and the Borrowers and each
Lender shall be bound thereby. Any Permitted Overadvance may constitute a Swing
Line Loan. A Permitted Overadvance is for the account of the Borrowers and shall
constitute a Base Rate Loan and an Obligation and shall be repaid by the
Borrowers in accordance with the provisions of Section 2.05(c).

 

49



--------------------------------------------------------------------------------

The making of any such Permitted Overadvance on any one occasion shall not
obligate the Administrative Agent or any Lender to make or permit any Permitted
Overadvance on any other occasion or to permit such Permitted Overadvances to
remain outstanding. The making by the Administrative Agent of a Permitted
Overadvance shall not modify or abrogate any of the provisions of Section 2.03
regarding the Lenders’ obligations to purchase participations with respect to
Letter of Credits or of Section 2.04 regarding the Lenders’ obligations to
purchase participations with respect to Swing Line Loans. The Administrative
Agent shall have no liability for, and no Loan Party or Credit Party shall have
the right to, or shall, bring any claim of any kind whatsoever against the
Administrative Agent with respect to Unintentional Overadvances regardless of
the amount of any such Overadvance(s).

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrowers, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the
Borrowers and any drawings thereunder; provided, that, after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed Loan Cap, (y) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Lead
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) No Letter of Credit shall be issued if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Standby
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

(B) subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 120 days after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Administrative Agent may agree) or all the
Lenders have approved such expiry date.

 

50



--------------------------------------------------------------------------------

(iii) No Letter of Credit shall be issued without the prior consent of the
Administrative Agent if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial Stated Amount less than $100,000, in the
case of a Commercial Letter of Credit, or $500,000, in the case of a Standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
provided, that, if the L/C Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in Dollars based on the Spot Rate;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender or Deteriorating Lender
hereunder, unless the Administrative Agent or L/C Issuer has entered into
satisfactory arrangements with the Borrowers or such Lender to eliminate the L/C
Issuer’s risk with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if (A) the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(v) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

51



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit and
Auto-Extension Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such other date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Administrative
Agent and the L/C Issuer: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) such other matters as the
Administrative Agent or L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the Administrative Agent and
the L/C Issuer (H) the Letter of Credit to be amended; (I) the proposed date of
amendment thereof (which shall be a Business Day); (J) the nature of the
proposed amendment; and (K) such other matters as the Administrative Agent or
the L/C Issuer may require. Additionally, the Lead Borrower shall furnish to the
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents (including, if requested by the L/C Issuer, a Standby
Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Lead Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance or amendment of each Letter of Credit, each Lender shall be deemed to
(without any further action), and hereby irrevocably and unconditionally agrees
to, purchase from the L/C Issuer, without recourse or warranty, a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the Stated Amount of such Letter of Credit.
Upon any change in the Commitments under this Agreement, it is hereby agreed
that with respect to all L/C Obligations, there shall be an automatic adjustment
to the participations hereby created to reflect the new Applicable Percentages
of the assigning and assignee Lenders.

(iii) If the Lead Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided, that, any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension

 

52



--------------------------------------------------------------------------------

Notice Date”) in each such twelve-month period to be agreed upon at the time
such Standby Letter of Credit is issued. Unless otherwise directed by the
Administrative Agent or the L/C Issuer, the Lead Borrower shall not be required
to make a specific request to the Administrative Agent or the L/C Issuer for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Standby Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Administrative Agent shall instruct the L/C Issuer not to
permit any such extension if (A) the L/C Issuer has determined that it would not
be permitted, or would have no obligation, at such time to issue such Standby
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) the L/C Issuer has received notice (which may be by telephone
or in writing) on or before the day that is five (5) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Lead Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Lead
Borrower and the Administrative Agent thereof not less than two (2) Business
Days prior to the Honor Date (as defined below); provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the L/C Issuer and the Lenders with respect to
any such payment. On the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the amount of such payment, without regard to the
minimum and multiples specified in Section 2.02(b) for the principal amount of
Base Rate Loans, and without regard to whether the conditions set forth in
Section 4.02 have been met. Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender’s obligation to make Committed Loans to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, any Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing, and without regard to whether the conditions
set forth in Section 4.02 have been met.

(d) Repayment of Participations.

(i) If any payment received by the L/C Issuer pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of the L/C Issuer its Applicable Percentage thereof on demand of

 

53



--------------------------------------------------------------------------------

the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(vi) the fact that any Event of Default shall have occurred and be continuing.

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Administrative Agent and the L/C
Issuer. The Borrowers shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the

 

54



--------------------------------------------------------------------------------

approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct;
(iii) any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit or any error in interpretation of technical terms; or (iv) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e) or for any action, neglect or omission under or in connection
with any Letter of Credit or Issuer Documents, including, without limitation,
the issuance or any amendment of any Letter of Credit, the failure to issue or
amend any Letter of Credit, or the honoring or dishonoring of any demand under
any Letter of Credit, and such action or neglect or omission will bind the
Borrowers; provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential, exemplary or punitive
damages suffered by the Borrowers which the Borrowers prove were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit; provided further, however, that any
claim against the L/C Issuer by the Borrowers for any loss suffered or incurred
by the Borrowers shall be reduced by an amount equal to the sum of (i) the
amount (if any) saved by the Borrowers as a result of the breach or other
wrongful conduct that allegedly caused such loss, and (ii) the amount (if any)
of the loss that would have been avoided had the Borrowers taken all reasonable
steps to mitigate such loss, including, without limitation, by enforcing their
rights against any beneficiary and, in case of a claim of wrongful dishonor, by
specifically and timely authorizing the L/C Issuer to cure such dishonor. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
(or the L/C Issuer may refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Letter of
Credit and may disregard any requirement in a Letter of Credit that notice of
dishonor be given in a particular manner and any requirement that presentation
be made at a particular place or by a particular time of day), and the L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer shall not be responsible for the wording of any Letter of Credit
(including, without limitation, any drawing conditions or any terms or
conditions that are ineffective, ambiguous, inconsistent, unduly complicated or
reasonably impossible to satisfy), notwithstanding any assistance the L/C Issuer
may provide to the Borrowers with drafting or recommending text for any Letter
of Credit Application or with the structuring of any transaction related to any
Letter of Credit, and the Borrowers hereby acknowledge and agree that any such
assistance will not constitute legal or other advice by the L/C Issuer or any
representation or warranty by the L/C Issuer that any such wording or such
Letter of Credit will be effective. Without limiting the foregoing, the L/C
Issuer may, as it deems appropriate, modify or alter and use in any Letter of
Credit the terminology contained on the Letter of Credit Application for such
Letter of Credit.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Obligation that remains
outstanding, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case,

 

55



--------------------------------------------------------------------------------

immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances in an amount equal to 105% of the Outstanding Amount of all L/C
Obligations (other than L/C Obligations with respect to Letters of Credit
denominated in a currency other than Dollars, which L/C Obligations shall be
Cash Collateralized in an amount equal to 115% of the Outstanding Amount of such
L/C Obligations), pursuant to documentation in form and substance satisfactory
to the Administrative Agent and the L/C Issuer (which documents are hereby
Consented to by the Lenders). The Borrowers hereby grant to the Collateral Agent
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo. If at any time
the Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer and, to
the extent not so applied, shall thereafter be applied to satisfy other
Obligations.

(h) Applicability of ISP and UCP 600. Unless otherwise expressly agreed by the
L/C Issuer and the Lead Borrower when a Letter of Credit is issued, (i) the
rules of the ISP and the UCP 600 shall apply to each Standby Letter of Credit,
and (ii) the rules of the UCP 600 shall apply to each Commercial Letter of
Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Margin times the daily Stated Amount under each such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first day after the end of each month commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand, and (ii) computed on
a monthly basis in arrears. If there is any change in the Applicable Margin
during any quarter, the daily amount available to be drawn under of each Letter
of Credit shall be computed and multiplied by the Applicable Margin separately
for each period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate as
provided in Section 2.12(b) hereof.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer, for its own account, a
fronting fee (the “Fronting Fee”) (i) with respect to each Commercial Letter of
Credit, at a rate equal to 0.125% per annum, computed on the amount of such
Letter of Credit, and payable upon the issuance or amendment thereof, and
(ii) with respect to each Standby Letter of Credit, at a rate equal to
0.125% per annum, computed on the daily amount available to be drawn under such
Letter of Credit and on a monthly basis in arrears. Such Fronting Fees shall be
due and payable on the first day after the end of each month, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit

 

56



--------------------------------------------------------------------------------

Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of the
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrowers shall pay directly to the L/C Issuer, for its own
account, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed Loan Cap, and (ii) the aggregate Outstanding Amount of the Committed
Loans of any Lender at such time, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations at such time, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Commitment, and provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and provided, further, that the Swing Line Lender
shall not be obligated to make any Swing Line Loan at any time when any Lender
is at such time a Defaulting Lender or Deteriorating Lender hereunder, unless
the Swing Line Lender has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the Swing Line Lender’s risk with respect
to such Lender. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall bear interest only at a rate based on the Base Rate. Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
The Swing Line Lender shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the Swing Line Lender in connection with Swing Line Loans
made by it or proposed to be made by it as if the term “Administrative Agent” as
used in Article IX included the Swing Line Lender with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received

 

57



--------------------------------------------------------------------------------

such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent at the request of the Required Lenders prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender may, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrowers at its office by crediting the account of the Lead Borrower on the
books of the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

58



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Prepayments.

(a) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided, that,
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBO
Rate Loans, the Interest Period(s) of such Loans. The Administrative Agent will

 

59



--------------------------------------------------------------------------------

promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Lead Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a LIBO Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.

(b) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided, that, (i) such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Lead Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the Loan Cap as
then in effect, the Borrowers shall immediately prepay Loans, Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Loan Cap
as then in effect.

(d) The Borrower shall prepay the Loans and Cash Collateralize the L/C
Obligations in accordance with the provisions of Section 6.13 hereof.

(e) The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations in an amount equal to the Net Cash Proceeds received by a Loan Party
on account of a Prepayment Event, provided, that, subject to the terms of this
Agreement, amount prepaid may be reborrowed.

(f) Prepayments made pursuant to Section 2.05(c), (d) and (e) above, first,
shall be applied the Swing Line Loans, second, shall be applied ratably to the
outstanding Committed Loans, third, shall be used to Cash Collateralize the
remaining L/C Obligations; and, fourth, the amount remaining, if any, after the
prepayment in full of all Swing Line Loans and Committed Loans outstanding at
such time and the Cash Collateralization of the remaining L/C Obligations in
full may be retained by the Borrowers for use in the ordinary course of its
business. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the L/C Issuer or the Lenders, as applicable.

2.06 Termination or Reduction of Commitments. (a) The Borrowers may, upon
irrevocable notice from the Lead Borrower to the Administrative Agent, terminate
the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit or from time to time permanently reduce the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit; provided, that, (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall
not terminate or reduce (A) the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C

 

60



--------------------------------------------------------------------------------

Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, and (C) the Swing Line Sublimit if, after giving effect
thereto, and to any concurrent payments hereunder, the Outstanding Amount of
Swing Line Loans hereunder would exceed the Swing Line Sublimit.

(b) If, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

(c) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, the commitment fee payable pursuant to Section 2.09(a)
hereof and Letter of Credit Fees) and interest in respect of the Aggregate
Commitments accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) The Borrower shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date.

(b) To the extent not previously paid, the Borrower shall repay the outstanding
balance of the Swing Line Loans on the Termination Date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

(b) (i) If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(i) If any other Event of Default exists, then the Administrative Agent may, and
upon the request of the Required Lenders shall, notify the Lead Borrower that
all outstanding Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate and thereafter
such Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

61



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Commitment Fee Percentage times the
actual daily amount by which the Aggregate Commitments exceed the Total
Outstandings (exclusive of Swing Line Loans) during the immediately preceding
month. The commitment fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable monthly in arrears on the
first day after the end of each month, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
The commitment fee shall be calculated monthly in arrears.

(b) Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year (except for Base Rate Loans which
shall, so long as it is calculated based on the prime rate, be on the basis of a
365 day year (or 366 days in a leap year) and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided, that, any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.12(a), bear interest for one day,
and further provided, that, for purposes of calculating interest, all principal
payments made by or on account of the Borrowers shall be deemed to have been
applied to the Loans one (1) Business Day(s) after receipt. Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Administrative Agent (the “Loan Account”)
in the ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
Upon receipt of an affidavit of a Lender as to the loss, theft, destruction or
mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrowers will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.

 

62



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m., at the option of the Administrative Agent, shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrowers shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

63



--------------------------------------------------------------------------------

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments hereunder are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment hereunder on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Obligations of the other Credit
Parties, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Credit Parties ratably and
in the priorities set forth in Section 8.03, provided, that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

64



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Settlement Amongst Lenders.

(a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans, except that settlements of Swing Line
Loans during the months of November and December of each year shall be required
to be made by the Swing Line Lender only with respect to those Swing Line Loans
in excess of $15,000,000 in the aggregate only (the “Excess Swing Line Loans”))
shall be computed weekly (or more frequently in the Administrative Agent’s
discretion) and shall be adjusted upward or downward based on all Loans
(including Swing Line Loans other than Excess Swing Line Loans) and repayments
of Loans (including Swingline Loans other than Excess Swing Line Loans) received
by the Administrative Agent as of 3:00 p.m. on the first Business Day (such
date, the “Settlement Date”) following the end of the period specified by the
Administrative Agent.

(b) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Committed
Loans and Swing Line Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Lender its Applicable Percentage of repayments, and
(ii) each Lender shall transfer to the Administrative Agent (as provided below)
or the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.

2.15 Increase in Commitments.

(a) Request for Increase. Provided no Default or Event of Default then exists or
would arise therefrom, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Lead Borrower may, from time to time, request
an increase in the Aggregate Commitments by an amount (for all such requests)
not exceeding $50,000,000; provided, that, (i) any such request for an increase
shall be in a minimum amount of $5,000,000, and (ii) the Lead Borrower may make
a maximum

 

65



--------------------------------------------------------------------------------

of three (3) such requests. At the time of sending such notice, the Lead
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Lead Borrower and each Lender of the Lenders’ responses
to each request made hereunder. To achieve the full amount of a requested
increase and subject to the approval of the Administrative Agent, the L/C Issuer
and the Swing Line Lender (which approvals shall not be unreasonably withheld),
to the extent that the existing Lenders decline to increase their Commitments,
or decline to increase their Commitments to the amount requested by the Lead
Borrower, the Administrative Agent, in consultation with the Lead Borrower, will
use its reasonable efforts to arrange for other Eligible Assignees to become a
Lender hereunder and to issue commitments in an amount equal to the amount of
the increase in the Aggregate Commitments requested by the Lead Borrower and not
accepted by the existing Lenders (and the Lead Borrower may also invite
additional Eligible Assignees to become Lenders), provided, however, that
without the consent of the Administrative Agent, at no time shall the Commitment
of any Additional Commitment Lender be less than $5,000,000.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent, in consultation with
the Lead Borrower, shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Lead Borrower and the Lenders of the final allocation of
such increase and the Increase Effective Date and on the Increase Effective Date
(i) the Aggregate Commitments under, and for all purposes of, this Agreement
shall be increased by the aggregate amount of such Commitment Increases, and
(ii) Schedule 2.01 shall be deemed modified, without further action, to reflect
the revised Commitments and Applicable Percentages of the Lenders. In no event
shall the fees, interest rate and other compensation offered or paid in respect
of additional Commitments or increase in Commitments have higher rates than the
amounts paid and payable to the then existing Lenders in respect of their
Commitments and the terms and conditions applicable to the increase in the
Aggregate Commitments shall be the same as for the other Obligations.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Lead Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, the
representations and warranties of each other Loan Party contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, that are qualified as to
materiality or Material Adverse Effect are true and correct on and as of the
Increase Effective Date and the representations and warranties that are not so
qualified are true and correct in all material respects, in each case with the
same effect as though such representations and warranties had been made on and
as of the Increase Effective Date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
to the extent required hereunder or under the other Loan Documents on and as of
such earlier date); provided, that, for purposes

 

66



--------------------------------------------------------------------------------

of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (ii) the Borrowers, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Administrative Agent shall reasonably require;
(iii) the Borrowers shall have paid such fees and other compensation to the
Additional Commitment Lenders as the Lead Borrower and such Additional
Commitment Lenders shall agree; (iv) the Borrowers shall have paid such
arrangement fees to the Administrative Agent as the Lead Borrower and the
Administrative Agent may agree; (v) the Borrowers shall deliver to the
Administrative Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrowers reasonably satisfactory to the Administrative Agent and dated such
date; (vi) the Borrowers and the Additional Commitment Lender shall have
delivered such other instruments, documents and agreements as the Administrative
Agent may reasonably have requested; and (vii) no Default exists. The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any non-ratable increase in the Commitments
under this Section.

(f) Effects of Increase. In the event that Borrowers exercise the option to
increase the Aggregate Commitments as provided herein, (i) each of the
references to “Availability” herein shall be automatically increased so that the
ratio of the Availability to the Aggregate Commitments as so increased remains
the same as prior to such increase, (ii) the Swing Line Sublimit shall be
automatically increased so that the ratio of the Swing Line Sublimit to the
Aggregate Commitments as so increased remains the same as prior to such
increase, and (iii) Borrowers, may, at their option, request that the Letter of
Credit Sublimit be increased so that the ratio of the Letter of Credit Sublimit
to the Aggregate Commitments as so increased remains the same as prior to such
increase.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided, that, if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agents, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

67



--------------------------------------------------------------------------------

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents, each Lender and the L/C Issuer, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Lead Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a the Collateral Agent, a Lender or the
L/C Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable law or reasonably requested by the
Lead Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. Such delivery
shall be provided on the Closing Date and on or before such documentation
expires or becomes obsolete or after the occurrence of an event requiring a
change in the documentation most recently delivered. In addition, any Lender, if
requested by the Lead Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Lead Borrower or the Administrative Agent as will enable the Lead Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (i) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (ii) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

68



--------------------------------------------------------------------------------

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the Borrowers an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided, that, the Borrowers, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Agents, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrowers
or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBO Rate Loans, or
to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the Lead
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. If the Administrative Agent determines that
for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Lead Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

69



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on LIBO Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate) or the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

70



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided, that, the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

(c) any assignment of a LIBO Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Lead Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any

 

71



--------------------------------------------------------------------------------

Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

3.08 Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Credit Extensions, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif “ via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the

 

72



--------------------------------------------------------------------------------

signing Loan Party or the Lenders, as applicable, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party;

(iv) copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Administrative Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction could not reasonably be expected
to have a Material Adverse Effect;

(v) a favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;

(vi) a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the financial statements for the fiscal quarter ended October 30, 2010 that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, (C) to the Solvency of the Loan Parties as
of the Closing Date after giving effect to the transactions contemplated hereby,
and (D) either that (1) no consents, licenses or approvals are required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect;

(vii) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Parent and its Subsidiaries most recently ended prior to the
Closing Date, signed by a Responsible Officer of the Lead Borrower;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agents required under the
Loan Documents have been obtained and are in effect;

(ix) a payoff letter from the agent for the lenders under the Existing Credit
Agreement satisfactory in form and substance to the Administrative Agent
evidencing that the Existing Credit Agreement has been or concurrently with the
Closing Date is being terminated, all obligations thereunder are being paid in
full, and all Liens securing obligations under the Existing Credit Agreement
have been or concurrently with the Closing Date are being released;

 

73



--------------------------------------------------------------------------------

(x) all releases, terminations and such other documents as Administrative Agent
may request to evidence and effectuate the termination by the agent and lenders
under the Existing Credit Agreement of their respective financing arrangements
with Borrowers and Guarantors and the termination and release by it or them, as
the case may be, of any interest in and to any assets and properties of each
Borrower and Guarantor, duly authorized, executed and delivered by it or each of
them, including, but not limited to, (A) UCC termination statements for all UCC
financing statements previously filed by it or any of them or their
predecessors, as secured party and any Borrower or Guarantor, as debtor; and
(B) satisfactions and discharges of any mortgages, deeds of trust or deeds to
secure debt by any Borrower or Guarantor in favor of it or any of them, in form
acceptable for recording with the appropriate Governmental Authority;

(xi) the Security Documents and certificates evidencing any stock being pledged
thereunder, together with undated stock powers executed in blank, each duly
executed by the applicable Loan Parties;

(xii) all other Loan Documents, each duly executed by the applicable Loan
Parties;

(xiii) appraisals (based on net liquidation value) by a third party appraiser
acceptable to the Collateral Agent of all Inventory of the Borrowers, the
results of which are satisfactory to the Agents

(xiv) a written report regarding the results of a field examination of the Loan
Parties (other than SOW), which shall be satisfactory to the Agents;

(xv) results of searches or other evidence reasonably satisfactory to the Agents
(in each case dated as of a date reasonably satisfactory to the Agents)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases,
and releases or subordination agreements satisfactory to the Agents are being
tendered concurrently with such extension of credit or other arrangements
satisfactory to the Agents for the delivery of such termination statements and
releases, satisfactions and discharges have been made;

(xvi) (A) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create or perfect the first
priority Liens intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded to
the satisfaction of the Collateral Agent, (B) the Credit Card Notifications, and
Blocked Account Agreements required pursuant to Section 6.13 hereof, (C) control
agreements with respect to the Loan Parties’ securities and investment accounts,
and (D) Collateral Access Agreements as required by the Collateral Agent;

(xvii) evidence that the stated maturities of the Subordinated Indebtedness have
been extended to a date that is at least three (3) months after the Maturity
Date; and

(xviii) such other assurances, certificates, documents, consents or opinions as
the Agents reasonably may require.

 

74



--------------------------------------------------------------------------------

(b) After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby, and (iii) all Letters of Credit to be
issued at, or immediately subsequent to, such establishment, Availability shall
be not less than $25,000,000.

(c) The Administrative Agent shall have received a Borrowing Base Certificate
dated the Closing Date, relating to the week ended most recently ended prior to
the Closing Date, and executed by a Responsible Officer of the Lead Borrower.

(d) The Administrative Agent shall have received and be satisfied with
(i) projected monthly balance sheets, income statements, statements of cash
flows and Availability of Borrowers and Guarantors for the period through the
fiscal year ended on or about January 31, 2012, (ii) projected annual balance
sheets, income statements, statements of cash flows and Availability of
Borrowers and Guarantors through the fiscal year ended on or about January 31,
2015, in each case as to the projections described in clauses (i) and (ii), with
the results and assumptions set forth in all of such projections in form and
substance satisfactory to the Administrative Agent, and an opening pro forma
balance sheet for Borrowers and Guarantors in form and substance satisfactory to
the Administrative Agent, (iii) any updates or modifications to the projected
financial statements of Borrowers and Guarantors previously received by the
Administrative Agent, in each case in form and substance satisfactory to
Administrative Agent, (iv) copies of satisfactory interim unaudited financial
statements for each monthly period ended since the Audited Financial Statements
(2009), and (v) such other information (financial or otherwise) reasonably
requested by the Administrative Agent.

(e) There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(f) There shall not have occurred any default of any Material Contract of any
Loan Party (other than a failure to deliver conforming goods, so long as the
Account or portion thereof arising in respect of such non-conforming goods shall
not be included in Eligible Trade Receivables for purpose of the Borrowing
Base).

(g) The consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document.

(h) All fees required to be paid to the Agents or the Arranger on or before the
Closing Date shall have been paid in full, and all fees required to be paid to
the Lenders on or before the Closing Date shall have been paid in full.

(i) The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided,
that, such estimate shall not thereafter preclude a final settling of accounts
between the Borrowers and the Administrative Agent).

(j) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

(k) There shall not have occurred any disruption or material adverse change in
the United States financial or capital markets in general that has had, in the
reasonable opinion of the Administrative Agent, a material adverse effect on the
market for loan syndications or adversely affecting the syndication of the
Loans.

 

75



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
LIBO Rate Loans) and each L/C Issuer to issue each Letter of Credit is subject
to the following conditions precedent:

(a) The representations and warranties of each other Loan Party contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, that are
qualified as to materiality or Material Adverse Effect shall be true and correct
on and as of the date of such Credit Extension and the representations and
warranties that are not so qualified shall be true and correct in all material
respects, in each case with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Extension, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct to the extent required hereunder or under the other Loan
Documents on and as of such earlier date); provided, that, for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) No Overadvance shall result from such Credit Extension.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension. The conditions set forth in this Section 4.02 are for the sole
benefit of the Credit Parties but until the Required Lenders otherwise direct
the Administrative Agent to cease making Committed Loans, the Lenders will fund
their Applicable Percentage of all Loans and participate in all Swing Line Loans
and Letters of Credit whenever made or issued, which are requested by the Lead
Borrower and which, notwithstanding the failure of the Loan Parties to comply
with the provisions of this Article IV, agreed to by the Administrative Agent,
provided, however, the making of any such Loans or the issuance of any Letters
of Credit shall not be deemed a modification or waiver by any Credit Party of
the provisions of this Article IV on any future occasion or a waiver of any
rights of the Credit Parties as a result of any such failure to comply.

 

76



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Collateral Agent under the Security Documents); or (d) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent
(including, the consent of equity holders or creditors of any Loan Party),
exemption, authorization, license or other action by, or notice to, or filing
with, any Governmental Authority or regulatory body or any other Person is
necessary or required (a) for the grant of the security interest by such Loan
Party of the Collateral pledged by it pursuant to the Security Documents or for
the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, (b) for the exercise by the
Agents of the voting or other rights provided for in this Agreement or any other
Loan Document or (c) for the exercise by the Agents of the remedies in respect
of the Collateral pursuant to the Loan Documents except, in each case, for
(i) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof), (ii) such consents
which have been obtained or made prior to the date hereof and are in full force
and effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

77



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (2009) (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited Consolidated and consolidating balance sheet of the Parent and
its Subsidiaries dated October 30, 2010, and the related Consolidated and
consolidating statements of income or operations, Shareholders’ Equity and cash
flows for the Fiscal Quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all Material Indebtedness and other
liabilities, direct or contingent, of the Loan Parties and their Consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Material Indebtedness.

(c) Since the date of the Audited Financial Statements (2009), there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d) To the best knowledge of the Lead Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements (2009) that
has resulted in or could reasonably be expected to result in a misstatement in
any material respect, in any financial information delivered or to be delivered
to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Parent and its Subsidiaries on a
Consolidated basis.

(e) The Consolidated and consolidating forecasted balance sheet and statements
of income and cash flows of the Parent and its Subsidiaries delivered pursuant
to Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Loan Parties’ best estimate of its future financial performance.
Such forecasted balance sheets and statements of income and cash flow are not
guaranties of future performance, and actual results may differ from such
forecasted balance sheets and statements of income and cash flow.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and since the
Closing Date, there has been no material adverse change in the status, or
financial effect on any Loan Party or any Subsidiary thereof, of the matters
described on Schedule 5.06.

 

78



--------------------------------------------------------------------------------

5.07 No Default. No Loan Party or any Subsidiary is in default under or with
respect to, or party to, any Material Contract (other than a failure to deliver
conforming goods, so long as the Account or portion thereof arising in respect
of such non-conforming goods shall not be included in Eligible Trade Receivables
for purpose of the Borrowing Base) or any Material Indebtedness. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens.

(a) Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business. Each of the
Loan Parties and each Subsidiary has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business.

(b) Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned by the Loan Parties and each of
their Subsidiaries, together with a list of the holders of any mortgage or other
Lien thereon as of the Closing Date. Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the real
property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Permitted Encumbrances. Schedule 5.08(b)(2) sets forth the
address (including street address, county and state) of all Leases of the Loan
Parties, together with a list of the lessor and its contact information with
respect to each such Lease as of the Closing Date. Each of such Leases is in
full force and effect and the Loan Parties are not in default of the terms
thereof.

(c) Schedule 7.01 sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries consisting of
Liens permitted by clause (g) of the definition of Permitted Encumbrances,
showing as of the Closing Date the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto. The property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Permitted Encumbrances.

(d) Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the Closing Date,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.

(e) Schedule 7.03 sets forth a complete and accurate list of all Indebtedness of
each Loan Party or any Subsidiary of a Loan Party on the Closing Date consisting
of Indebtedness permitted under clause (a) of the definition of Permitted
Indebtedness, showing as of the date hereof the amount, obligor or issuer and
maturity thereof.

5.09 Environmental Compliance. (a) Except as specifically disclosed in Schedule
5.09, no Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

(b) Except as otherwise set forth in Schedule 5.09, (i) none of the properties
(other than leased properties at which Stores of the Borrowers currently are or
formerly were located) currently or formerly owned or operated by any Loan Party
or any Subsidiary thereof is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; (ii) there are no and never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property (other than leased properties at which Stores of the Borrowers
currently are located) currently owned or operated by any Loan Party or any
Subsidiary thereof or, to the best of the knowledge of the Loan Parties, on any
property (other than leased properties at which Stores of the Borrowers formerly
were located) formerly owned or operated by any Loan Party or Subsidiary
thereof; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or Subsidiary thereof;
and (iv) Hazardous Materials have not been released, discharged or disposed of
on any property currently or formerly owned or operated by any Loan Party or any
Subsidiary thereof, in each case, as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c) Except as otherwise set forth on Schedule 5,09, (i) no Loan Party or any
Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary thereof
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and (ii) all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property (other than leased
premises at which Stores are or were formerly located) currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to have a Material Adverse Effect.

5.10 Insurance. Schedule 5.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Closing Date. Each insurance policy listed on Schedule 5.10 is in full force and
effect and all premiums in respect thereof that are due and payable have been
paid.

5.11 Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed, and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation.
There is no proposed tax assessment against any Loan Party or any Subsidiary
that would, if made, have a Material Adverse Effect. No Loan Party or any
Subsidiary thereof is a party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412

 

80



--------------------------------------------------------------------------------

of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan. No Lien imposed under the Code or ERISA exists or is likely
to arise on account of any Plan.

(b) There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests.

(a) The Loan Parties have no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, which Schedule sets forth the legal
name, jurisdiction of incorporation or formation and authorized Equity Interests
of each such Subsidiary. All of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts specified
on Part (a) of Schedule 5.13 free and clear of all Liens except for those
created under the Security Documents. Except as set forth in Schedule 5.13,
there are no outstanding rights to purchase any Equity Interests in any
Subsidiary. The Loan Parties have no equity investments in any other corporation
or entity other than those specifically disclosed in Part(b) of Schedule 5.13.
All of the outstanding Equity Interests in the Loan Parties have been validly
issued, and are fully paid and non-assessable and are owned in the amounts
specified on Part (c) of Schedule 5.13 free and clear of all Liens except for
those created under the Security Documents. The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect.

(b) The Inactive Subsidiaries do not have any material liabilities, are not
engaged in any business or commercial activities, do not own any assets with a
book value of more than $100,000 in the aggregate and are not obligated or
liable, directly or indirectly, contingently or otherwise, in respect of any
Indebtedness or other material obligations.

5.14 Margin Regulations; Investment Company Act;

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

 

81



--------------------------------------------------------------------------------

(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. Such
projected financial information is not a guaranty of future performance, and
actual results may differ from such projected financial information.

5.16 Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Lead Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person. Except as
specifically disclosed in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Loan Parties,
individually and collectively, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.18 Labor Matters. There are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Subsidiary thereof pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, local or foreign Law dealing with such
matters except to the extent that any such violation could not reasonably be
expected to have a Material Adverse Effect. No Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law. All payments due from any
Loan Party and its Subsidiaries, or for which any claim may be made against any
Loan Party or any of its Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits, have been paid or properly accrued in
accordance with GAAP as a liability on the books of such Loan Party. Except as
set forth on Schedule 5.18, no Loan Party or any Subsidiary is a party to or
bound by any collective bargaining agreement, management agreement, employment
agreement, bonus, restricted stock, stock option, or stock appreciation plan or
agreement or any similar plan, agreement or arrangement.

 

82



--------------------------------------------------------------------------------

There are no representation proceedings pending or, to any Loan Party’s
knowledge, threatened to be filed with the National Labor Relations Board, and
no labor organization or group of employees of any Loan Party or any Subsidiary
has made a pending demand for recognition. There are no complaints, unfair labor
practice charges, grievances, arbitrations, unfair employment practices charges
or any other claims or complaints against any Loan Party or any Subsidiary
pending or, to the knowledge of any Loan Party, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment of
any employee of any Loan Party or any of its Subsidiaries. The consummation of
the transactions contemplated by the Loan Documents will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound.

5.19 Security Documents.

(a) The Pledge Agreement creates in favor of the Collateral Agent, for the
benefit of the Secured Parties referred to therein, a legal, valid, continuing
and enforceable security interest in the Collateral (as defined in the Security
Agreement) consisting of Pledged Securities and Intercompany Notes (as defined
in the Security Agreement), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and the
Pledged Securities (as defined in the Security Agreement) have been delivered to
the Collateral Agent (together with stock powers or other appropriate
instruments of transfer executed in blank form). The Collateral Agent has a
fully perfected first priority Lien on, and security interest in, to and under
all right, title and interest of each pledgor thereunder in such Collateral, and
such security interest is in each case prior and superior in right and interest
to any other Person.

(b) The Security Agreement creates in favor of the Collateral Agent, for the
benefit of the Secured Parties referred to therein, a legal, valid, continuing
and enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The financing statements,
releases and other filings are in appropriate form and have been or will be
filed in the offices specified in Schedule II of the Security Agreement. Upon
such filings and/or the obtaining of “control,” (as defined in the UCC) the
Collateral Agent will have a perfected Lien on, and security interest in, to and
under all right, title and interest of the grantors thereunder in all Collateral
that may be perfected by filing, recording or registering a financing statement
or analogous document (including without limitation the proceeds of such
Collateral subject to the limitations relating to such proceeds in the UCC) or
by obtaining control, under the UCC (in effect on the date this representation
is made) in each case prior and superior in right to any other Person.

(c) When the Intellectual Property Security Agreement (or a short form thereof)
is filed in the United States Patent and Trademark Office and the United States
Copyright Office and when financing statements, releases and other filings in
appropriate form are filed in the offices specified in Schedule II of the
Security Agreement, the Collateral Agent shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the applicable Loan
Parties in the Intellectual Property (as defined in the Security Agreement) in
which a security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks, trademark applications and copyrights
acquired by the Loan Parties after the date hereof).

 

83



--------------------------------------------------------------------------------

5.20 Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a Consolidated basis, are Solvent. No transfer of property has been
or will be made by any Loan Party and no obligation has been or will be incurred
by any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

5.21 Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties as of the Closing Date, which Schedule includes, with respect to
each DDA (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a contact person at such depository, and
(iv) the identification of each Blocked Account Bank.

(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.

5.22 Brokers. No broker or finder brought about the obtaining, making or closing
of the Loans or transactions contemplated by the Loan Documents, and no Loan
Party or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.

5.23 Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any material
adverse modification or change in the business relationship of any Loan Party
with any supplier material to its operations.

5.24 Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Administrative Agent on or before the date hereof. The Loan
Parties are not in breach or in default in any material respect of or under any
Material Contract (other than a failure to deliver conforming goods, so long as
the Account or portion thereof arising in respect of such non-conforming goods
shall not be included in Eligible Trade Receivables for purpose of the Borrowing
Base) and have not received any notice of the intention of any other party
thereto to terminate any Material Contract.

5.25 Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.26 Interrelated Business. Other than the Inactive Subsidiaries, Borrowers and
Guarantors make up a related organization of various entities constituting a
single economic and business enterprise so that Borrowers and Guarantors share
an identity of interests such that any benefit received by any one of them
benefits the others. Certain Borrowers and Guarantors render services to or for
the benefit of certain other Borrowers and/or Guarantors, as the case may be,
purchase or sell and supply goods to or from or for the benefit of certain
others, make loans, advances and provide other financial

 

84



--------------------------------------------------------------------------------

accommodations to or for the benefit of certain other Borrowers and Guarantors,
and provide administrative, marketing, payroll and management services to or for
the benefit of the certain Borrowers and Guarantors. Certain Borrowers and
Guarantors have the same chief executive office. Borrowers and Guarantors have
certain centralized accounting and legal services, and certain common officers
and directors.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted), or any
Letter of Credit shall remain outstanding, the Loan Parties shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of Parent (commencing with the Fiscal Year ended on or about
January 29, 2011), a Consolidated and consolidating balance sheet of Parent and
its Subsidiaries as at the end of such Fiscal Year, and the related consolidated
and consolidating statements of income or operations, Shareholders’ Equity and
cash flows for such Fiscal Year, setting forth in each case in comparative form
the consolidated figures for the previous Fiscal Year, all in reasonable detail
and prepared in accordance with GAAP, such consolidated statements to be audited
and accompanied by (i) a report and unqualified opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and which shall not include any
explanation, supplemental comment or other comment concerning the ability of the
applicable person to continue as a going concern or the scope of the audit and
(ii) an opinion of such Registered Public Accounting Firm independently
assessing Loan Parties’ internal controls over financial reporting in accordance
with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No. 2 expressing a
conclusion that contains no statement that there is a material weakness in such
internal controls, except for such material weaknesses as to which the Required
Lenders do not object; and such consolidating statements to be certified by a
Responsible Officer of Parent to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of Parent and its Subsidiaries;

(b) as soon as available, but in any event within fifty (50) days after the end
of each of the first three (3) Fiscal Quarters of each Fiscal Year of Parent
(commencing with the Fiscal Quarter ended on or about April 30, 2011), a
Consolidated and consolidating balance sheet of Parent and its Subsidiaries as
at the end of such Fiscal Quarter, and the related consolidated and
consolidating statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Quarter and for the portion of Parent’s Fiscal Year then
ended, setting forth in each case in comparative form the consolidated figures
for (i) such period set forth in the projections delivered pursuant to
Section 6.01(d) hereof, (ii) the corresponding Fiscal Quarter of the previous
Fiscal Year and (iii) the corresponding portion of the previous Fiscal Year, all
in reasonable detail, such Consolidated statements to be certified by a
Responsible Officer of Parent as fairly presenting the financial condition,
results of operations, Shareholders’ Equity and cash flows of Parent and its
Subsidiaries as of the end of such Fiscal Quarter in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes
and such consolidating statements to be certified by a Responsible Officer of
Parent to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Parent and its Subsidiaries;

 

85



--------------------------------------------------------------------------------

(c) as soon as available, but in any event within thirty (30) days after the end
of each of the Fiscal Months of each Fiscal Year of Parent or, in the case of
any Fiscal Month end that is the end of a Fiscal Quarter, fifty (50) days after
the end of such Fiscal Month (commencing with the Fiscal Month ended on
October 30, 2010), a consolidated and consolidating balance sheet of Parent and
its Subsidiaries as at the end of such Fiscal Month, and the related
consolidated and consolidating statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Month, and for the portion of Parent’s
Fiscal Year then ended, setting forth in each case in comparative form the
consolidated figures for (i) such period set forth in the projections delivered
pursuant to Section 6.01(d) hereof, (ii) the corresponding Fiscal Month of the
previous Fiscal Year and (iii) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such consolidated statements to be certified by
a Responsible Officer of Parent as fairly presenting the financial condition,
results of operations, Shareholders’ Equity and cash flows of Parent and its
Subsidiaries as of the end of such Fiscal Month in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by a Responsible Officer of Parent to
the effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of Parent and
its Subsidiaries;

(d) as soon as available, but in any event no more than forty-five (45) days
after the end of each Fiscal Year of Parent, forecasts prepared by management of
Parent, in form satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of Parent
and its Subsidiaries on a monthly basis for the immediately following Fiscal
Year (including the Fiscal Year in which the Maturity Date occurs), and as soon
as available, any significant revisions to such forecast with respect to such
Fiscal Year.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) and (c), commencing with the delivery of the financial
statements for the Fiscal Month ended January 29, 2011, a duly completed
Compliance Certificate signed by a Responsible Officer of the Lead Borrower, and
in the event of any change in generally accepted accounting principles used in
the preparation of such financial statements, the Lead Borrower shall also
provide a statement of reconciliation conforming such financial statements to
GAAP, and (ii) a copy of management’s discussion and analysis with respect to
such financial statements;

(b) fifteen (15) days after the end of each Fiscal Month (or, if such day is not
a Business Day, on the next succeeding Business Day), a Borrowing Base
Certificate showing the Borrowing Base as of the close of business as of the
last day of the immediately preceding Fiscal Month, each Borrowing Base
Certificate to be certified as complete and correct by a Responsible Officer of
the Lead Borrower; provided, that, at any time that an Accelerated Borrowing
Base Delivery Event has occurred and is continuing, at the election of the
Administrative Agent, such Borrowing Base Certificate shall be delivered on the
third Business Day of each week, as of the close of business on the immediately
preceding week;

(c) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Subsidiary, or any audit of any of them, including, without limitation,
specifying any Internal Control Event;

 

86



--------------------------------------------------------------------------------

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Loan Parties, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(e) The financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(f) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(g) as soon as available, but in any event within thirty (30) days after the end
of each Fiscal Year of the Loan Parties, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

(h) promptly after the Administrative Agent’s request therefor, copies of all
Material Contracts and documents evidencing Material Indebtedness; and

(i) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; and

(j) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that: (A) the Lead
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Lead Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (B) the Lead Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding

 

87



--------------------------------------------------------------------------------

anything contained herein, in every instance the Lead Borrower shall be required
to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. The Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Loan Parties hereby acknowledge that (i) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Loan
Parties or their securities) (each, a “Public Lender”). The Loan Parties hereby
agree that so long as any Loan Party is the issuer of any outstanding debt or
equity securities that are registered or issued pursuant to a private offering
or is actively contemplating issuing any such securities they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Administrative Agent, the Arranger, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Loan Parties or their securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

6.03 Notices. Notify the Administrative Agent, as soon as practicable, and in
any event within five (5) Business Days after any Responsible Officer or other
executive officer of any Borrower has actual knowledge:

(a) of the occurrence of any Default or Event of Default;

(b) of (i) any breach or non-performance of, or any default under, a Material
Contract or with respect to Material Indebtedness of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws; or (iv) the occurrence
of any event, whether or not insured or insurable, as a result of which at any
time operations are suspended or terminated for five (5) days or more at
locations generating more than ten percent (10%) of the consolidated revenues of
Borrowers for the immediately preceding fiscal year;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(e) of any change in any Loan Party’s senior executive officers;

 

88



--------------------------------------------------------------------------------

(f) of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

(g) of any collective bargaining agreement or other labor contract to which a
Loan Party becomes a party, or the application for the certification of a
collective bargaining agent;

(h) of the filing of any Lien for unpaid Taxes against any Loan Party;

(i) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

(j) of any transaction of the nature contained in ARTICLE VII hereof, occurring
after the Closing Date, including, without limitation, (i) the entry by a Loan
Party into a Material Contract, (ii) the incurrence by a Loan Party of Material
Indebtedness, (iii) the voluntary or involuntary grant of any Lien upon any
property of a Loan Party; or (iv) the making of any Investments by a Loan Party;
and

(k) of any failure by any Loan Party to pay rent at (i) ten percent (10%) or
more of such Loan Party’s locations at any time or (ii) any of such Loan Party’s
locations if such failure continues for more than ten (10) days following the
day on which such rent first came due and such failure would be reasonably
likely to result in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, (b) all lawful claims (including, without limitation, claims of
landlords, warehousemen, customs brokers, and carriers) which, if unpaid, would
by law become a Lien upon its property; and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except, in each case,
where (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) such Loan Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (iii) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, (iv) no Lien (other than a
Permitted Lien) has been filed with respect thereto and (v) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect. Nothing contained herein shall be deemed to limit the
rights of the Agents with respect to determining Reserves pursuant to this
Agreement.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its Intellectual Property, except to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.

 

89



--------------------------------------------------------------------------------

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance.

(a) Maintain or cause to be maintained (i) the policies of insurance described
on Schedule 5.10 as in effect on the date hereof or otherwise in form and
amounts and with insurers as are reasonably acceptable to the Administrative
Agent and (ii) such other insurance as may be required by applicable Law and
furnish to the Agents, upon written request, full information as to the
insurance carried.

(b) Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a non-contributing
mortgage clause (regarding improvements to real property) and lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Collateral Agent, which endorsements or amendments shall provide that the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Collateral Agent, (ii) a provision to the effect that
none of the Loan Parties, Credit Parties or any other Person shall be a
co-insurer and (iii) such other provisions as the Collateral Agent may
reasonably require from time to time to protect the interests of the Credit
Parties.

(c) Cause commercial general liability policies to be endorsed to name the
Collateral Agent as an additional insured.

(d) Cause business interruption policies to name the Collateral Agent as a loss
payee and to be endorsed or amended to include (i) a provision that, from and
after the Closing Date, the insurer shall pay all proceeds otherwise payable to
the Loan Parties under the policies directly to the Collateral Agent, (ii) a
provision to the effect that none of the Loan Parties, the Administrative Agent,
the Collateral Agent or any other party shall be a co insurer and (iii) such
other provisions as the Collateral Agent may reasonably require from time to
time to protect the interests of the Credit Parties.

(e) Cause each such policy referred to in this Section 6.07 to also provide that
it shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium except upon not less than ten (10) days’ prior written notice thereof by
the insurer to the Collateral Agent (giving the Collateral Agent the right to
cure defaults in the payment of premiums) or (ii) for any other reason except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Collateral Agent.

(f) Deliver to the Collateral Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Collateral Agent, including an insurance binder) together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor.

(g) Permit any representatives that are designated by the Collateral Agent to
inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby.

None of the Credit Parties, or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07. Each Loan Party shall look solely to its insurance companies
or any other parties other than the Credit Parties for the recovery of such

 

90



--------------------------------------------------------------------------------

loss or damage and such insurance companies shall have no rights of subrogation
against any Credit Party or its agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been set aside and maintained by the Loan Parties
in accordance with GAAP; (b) such contest effectively suspends enforcement of
the contested Laws, and (c) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.

6.09 Books and Records; Accountants.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the Loan
Parties or such Subsidiary, as the case may be; and (ii) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Loan Parties
or such Subsidiary, as the case may be.

(b) at all times retain a Registered Public Accounting Firm which is are
reasonably satisfactory to the Administrative Agent and shall instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Administrative Agent.

6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Agents to visit
and inspect any of its properties, to examine its books, correspondence and
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and Registered Public Accounting Firm, and the Loan Parties agree to
render to the Agents such clerical and other assistance as may be reasonably
requested by the Agents with regard thereto, all at the expense of the Loan
Parties and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Lead
Borrower; provided, however, that when an Event of Default exists the Agents (or
any of their representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice.

(b) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Administrative
Agent to conduct field examinations and other evaluations, including, without
limitation, of (i) the Lead Borrower’s practices in the computation of the
Borrowing Base, (ii) the assets included in the Borrowing Base and related
financial information such as,

 

91



--------------------------------------------------------------------------------

but not limited to, sales, gross margins, payables, accruals and reserves, and
(iii) the Loan Parties’ business plan and cash flows. The Loan Parties shall pay
the fees and expenses of the Administrative Agent and such professionals with
respect to such examinations and evaluations. Without limiting the foregoing,
the Loan Parties acknowledge that the Administrative Agent shall undertake two
(2) field examinations each Fiscal Year at the Loan Parties’ expense; provided,
that, if Availability is less than the amount equal to thirty percent (30%) of
the Aggregate Commitments at any time during a Fiscal Year, the Administrative
Agent shall undertake three (3) field examinations in each such Fiscal Year at
the Loan Parties’ expense. Notwithstanding the foregoing, the Administrative
Agent may cause additional field examinations to be undertaken (1) as it in its
discretion deems necessary or appropriate, at its own expense or, (2) if
required by Law or if a Default or Event of Default shall have occurred and be
continuing, at the expense of the Loan Parties.

(c) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including appraisers) retained
by the Administrative Agent to conduct appraisals of the Inventory and other
Collateral, including, without limitation, the assets included in the Borrowing
Base. The Loan Parties shall pay the fees and expenses of the Administrative
Agent and such professionals with respect to such appraisals. Without limiting
the foregoing, the Loan Parties acknowledge that the Administrative Agent shall
undertake two (2) appraisals each Fiscal Year at the Loan Parties’ expense;
provided, that, if Availability is less than the amount equal to thirty percent
(30%) of the Aggregate Commitments at any time during a Fiscal Year, the
Administrative Agent shall undertake three (3) appraisals in each such Fiscal
Year at the Loan Parties’ expense. Notwithstanding the foregoing, the
Administrative Agent may cause additional appraisals to be undertaken (i) as it
in its discretion deems necessary or appropriate, at its own expense or, (ii) if
required by Law or if a Default or Event of Default shall have occurred and be
continuing, at the expense of the Loan Parties.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to repay the
Indebtedness outstanding under the Existing Credit Agreement, (b) to finance the
acquisition of working capital assets of the Borrowers, including the purchase
of inventory and equipment, in each case in the ordinary course of business,
(c) to finance Capital Expenditures of the Borrowers, and (d) for general
corporate purposes of the Loan Parties, in each case to the extent expressly
permitted under applicable Law and the Loan Documents.

6.12 Additional Loan Parties. Notify the Administrative Agent at the time that
any Person becomes a Subsidiary, and promptly thereafter (and in any event
within fifteen (15) days), cause any such Person (a) which is not a CFC, to
(i) become a Loan Party by executing and delivering to the Administrative Agent
a Joinder to this Agreement or a counterpart of the Facility Guaranty or such
other document as the Administrative Agent shall deem appropriate for such
purpose, (ii) grant a Lien to the Collateral Agent on such Person’s assets to
secure the Obligations, and (iii) deliver to the Administrative Agent documents
of the types referred to in clauses (iii) and (iv) of Section 4.01(a) and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), and (b) if any Equity Interests or
Indebtedness of such Person are owned by or on behalf of any Loan Party, to
pledge such Equity Interests and promissory notes evidencing such Indebtedness
(except that, if such Subsidiary is a CFC, the Equity Interests of such
Subsidiary to be pledged may be limited to 65% of the outstanding voting Equity
Interests of such Subsidiary and 100% of the non-voting Equity Interests of such
Subsidiary and such time period may be extended based on local law or practice),
in each case in form, content and scope reasonably satisfactory to the
Administrative Agent. In no event shall compliance with this Section 6.12 waive
or be deemed a waiver or Consent to any transaction giving rise to the need to
comply with this Section 6.12 if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute, with
respect to any Subsidiary, an approval of such Person as a Borrower or permit
the inclusion of any acquired assets in the computation of the Borrowing Base.

 

92



--------------------------------------------------------------------------------

6.13 Cash Management.

(a) On or prior to the Closing Date:

(i) deliver to the Administrative Agent copies of notifications (each, a “Credit
Card Notification”) substantially in the form attached hereto as Exhibit H which
have been executed on behalf of such Loan Party and delivered to such Loan
Party’s credit card clearinghouses and processors listed on Schedule 5.21(b);
and

(ii) enter into a Blocked Account Agreement satisfactory in form and substance
to the Agents with each Blocked Account Bank (collectively, the “Blocked
Accounts”).

(b) The Loan Parties shall ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations) to a Blocked
Account all amounts on deposit in each such DDA and all payments due from credit
card processors.

(c) Each Blocked Account Agreement shall require the ACH or wire transfer no
less frequently than daily (and whether or not there are then any outstanding
Obligations) to the concentration account maintained by the Collateral Agent at
Wells Fargo (the “Concentration Account”), of all cash receipts and collections,
including, without limitation, the following:

(i) all available cash receipts from the sale of Inventory and other assets
(whether or not constituting Collateral);

(ii) all proceeds of collections of Accounts;

(iii) all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;

(iv) the then contents of each DDA (net of any minimum balance, not to exceed
$2,500.00, as may be required to be kept in the subject DDA by the depository
institution at which such DDA is maintained);

(v) the then entire ledger balance of each Blocked Account (net of any minimum
balance, not to exceed $2,500.00, as may be required to be kept in the subject
Blocked Account by the Blocked Account Bank); and

(vi) the proceeds of all credit card charges.

(d) The Concentration Account shall at all times be under the sole dominion and
control of the Collateral Agent. The Loan Parties hereby acknowledge and agree
that (i) the Loan Parties have no right of withdrawal from the Concentration
Account, (ii) the funds on deposit in the Concentration Account shall at all
times be collateral security for all of the Obligations and (iii) the funds on
deposit in the Concentration Account shall be applied as provided in this
Agreement. In the event that, notwithstanding the provisions of this
Section 6.13, any Loan Party receives or otherwise has dominion and control of
any such proceeds or collections, such proceeds and collections shall be held in
trust by such Loan Party for the Collateral Agent, shall not be commingled with
any of such Loan Party’s other funds or deposited in any account of such Loan
Party and shall, not later than the Business Day after receipt thereof, be
deposited into the Concentration Account or dealt with in such other fashion as
such Loan Party may be instructed by the Collateral Agent.

 

93



--------------------------------------------------------------------------------

(e) Upon the request of the Administrative Agent, the Loan Parties shall cause
bank statements and/or other reports to be delivered to the Administrative Agent
not less often than monthly, accurately setting forth all amounts deposited in
each Blocked Account to ensure the proper transfer of funds as set forth above.

6.14 Information Regarding the Collateral.

(a) Furnish to the Administrative Agent at least thirty (30) days prior written
notice of any change in: (i) any Loan Party’s name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility); (iii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties agree not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral for its own
benefit and the benefit of the other Credit Parties.

(b) Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Closing Date, the Lead Borrower shall advise the Administrative Agent in
writing of such revisions or updates as may be necessary or appropriate to
update or correct the same. From time to time as may be reasonably requested by
the Administrative Agent, the Lead Borrower shall supplement each Schedule
hereto, or any representation herein or in any other Loan Document, with respect
to any matter arising after the Closing Date that, if existing or occurring on
the Closing Date, would have been required to be set forth or described in such
Schedule or as an exception to such representation or that is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default resulting from the matters disclosed therein.

6.15 Physical Inventories.

(a) Cause not less than one (1) physical inventory of Inventory (other than
Inventory of SOW) located in Stores to be undertaken, at the expense of the Loan
Parties, in each twelve (12) month period and periodic cycle counts, in each
case consistent with past practices, conducted by such inventory takers as are
satisfactory to the Collateral Agent and following such methodology as is
consistent with the methodology used in the immediately preceding inventory or
as otherwise may be satisfactory to the Collateral Agent. The Collateral Agent,
at the expense of the Loan Parties, may participate in and/or observe each
scheduled physical count of Inventory which is undertaken on behalf of any Loan
Party. The Lead Borrower, within forty-five (45) days following the completion
of such inventory, shall provide the Collateral Agent with a reconciliation of
the results of such inventory (as well as of any other physical inventory or
cycle counts undertaken by a Loan Party) and shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable.

 

94



--------------------------------------------------------------------------------

(b) Undertake monthly cycle counts of Inventory located in Borrowers’
distribution centers and retain copies thereof and adjustment to such Inventory
for inspection during any field examinations.

(c) Permit the Collateral Agent, in its discretion, if any Default or Event of
Default exists, to cause additional such inventories to be taken as the
Collateral Agent determines (each, at the expense of the Loan Parties).

6.16 Environmental Laws.

(a) Conduct its operations and keep and maintain its Real Estate in material
compliance with all Environmental Laws; (b) obtain and renew all environmental
permits necessary for its operations and properties; and (c) implement any and
all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP.

6.17 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which any Agent may request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Loan
Parties. The Loan Parties also agree to provide to the Agents, from time to time
upon request, evidence satisfactory to the Agents as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any material assets are acquired by any Loan Party after the Closing Date
(other than assets constituting Collateral under the Security Documents that
become subject to the Lien of the Security Documents upon acquisition thereof),
notify the Agents thereof, and the Loan Parties will cause such assets to be
subjected to a Lien securing the Obligations and will take such actions as shall
be necessary or shall be requested by any Agent to grant and perfect such Liens,
including actions described in paragraph (a) of this Section 6.13, all at the
expense of the Loan Parties. In no event shall compliance with this
Section 6.13(b) waive or be deemed a waiver or Consent to any transaction giving
rise to the need to comply with this Section 6.13(b) if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute Consent to the inclusion of any acquired assets in the computation of
the Borrowing Base.

(c) Upon the request of the Collateral Agent, use commercially reasonable
efforts to cause each of its customs brokers, freight forwarders, consolidators
and/or carriers to deliver an agreement (including, without limitation, a
Customs Broker Agreement) to the Collateral Agent covering such matters and in
such form as the Collateral Agent may reasonably require.

 

95



--------------------------------------------------------------------------------

(d) Upon the request of the Collateral Agent, cause any of its landlords (other
than with respect to Stores) to deliver a Collateral Access Agreement to the
Collateral Agent in such form as the Collateral Agent may reasonably require.

6.18 Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder, make all payments and otherwise perform all material
obligations in respect of all Leases of real property to which any Loan Party or
any of its Subsidiaries is a party, keep such Leases in full force and effect
and not allow such Leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify the Administrative Agent of any
default by any party with respect to such Leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so; provided, that, the foregoing provisions of this
Section 6.18 shall not prohibit closing Stores in the ordinary course of
business or terminating, lapsing, nonrenewing or modifying leases with respect
to Stores in the ordinary course of business without notice to the
Administrative Agent.

6.19 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it (other than a failure
to deliver nonconforming goods, which failure is cured by the applicable
Borrower in the ordinary course of business), maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so.

6.20 Designation as Senior Debt. Designate all Obligations as “Designated Senior
Indebtedness” under, and as defined in, the QKD Note, the Nussdorf Sibling Notes
and the Nussdorf Convertible Note.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than contingent indemnification obligations for
which a claim has not been asserted), no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party or any Subsidiary
thereof as debtor; sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.

7.02 Investments.. Make any Investments, except Permitted Investments.

7.03 Indebtedness; Disqualified Stock. (a) Create, incur, assume, guarantee,
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness; (b) issue Disqualified Stock; or
(c) issue and sell Equity Interests provided, that, (i) with respect to any
Equity Interests, all dividends in respect of

 

96



--------------------------------------------------------------------------------

which are to be paid (and all other payments in respect of which are to be made)
shall be in additional shares of such Equity Interests, in lieu of cash,
(ii) such Equity Interests shall not be subject to redemption other than
redemption at the option of the Loan Party issuing such Equity Interests, and
(iii) all payments in respect of such Equity Interests are expressly
subordinated to the Obligations, and (iv) no such Equity Interests shall be
issued in a Subsidiary of a Loan Party.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or agree to do any of the foregoing), except that, so long as
no Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom:

(a) any Subsidiary which is not a Loan Party may merge with (i) a Loan Party,
provided, that, the Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries which are not Loan Parties, provided,
that, when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person;

(b) any Subsidiary which is a Loan Party may merge into any Subsidiary which is
a Loan Party or into the Borrower, provided, that, in any merger involving the
Borrower, the Borrower shall be the continuing or surviving Person;

(c) in connection with a Permitted Acquisition, any Subsidiary of a Loan Party
may merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided, that, (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and (ii) in the case of any such merger to which any Loan Party is a party, such
Loan Party is the surviving Person; and

(d) any CFC that is not a Loan Party may merge into any CFC that is not a Loan
Party.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except Permitted Dispositions.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom:

(a) each Subsidiary of a Loan Party may make Restricted Payments to any other
Loan Party (other than to Parent);

(b) the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) if the Payment Conditions are satisfied, the Loan Parties and each
Subsidiary may purchase, redeem or otherwise acquire Equity Interests issued by
it so long as the amount of Equity Interests purchased, redeemed or retired in
any Fiscal Year does not exceed $2,500,000; and

(d) if the Payments Conditions are satisfied, the Lead Borrower may declare or
pay cash dividends to its stockholders so long as the aggregate amount of
dividends paid in any Fiscal Year does not exceed $2,500,000.

 

97



--------------------------------------------------------------------------------

7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Indebtedness,
or make any payment in violation of any subordination terms of any Subordinated
Indebtedness, except (a) regularly scheduled or mandatory prepayments in respect
of Permitted Indebtedness (other than Subordinated Indebtedness), as long as no
Event of Default then exists, (b) voluntary prepayments, repurchases,
redemptions or defeasances in respect of Permitted Indebtedness (other than
Subordinated Indebtedness), as long as the Payment Conditions are satisfied and
no Event of Default then exists, (c) regularly scheduled payments of interest in
respect of Subordinated Indebtedness (in accordance with the terms of the QKD
Notes, the Nussdorf Convertible Note and the Nussdorf Sibling Notes as in effect
on the date hereof), as long as the Subordinated Indebtedness Payment Conditions
are satisfied and the QKD Subordination Agreement, the Nussdorf Convertible Note
Subordination Agreement and the Nussdorf Sibling Subordination Agreement are in
full force and effect, and (d) refinancings and refundings of such Indebtedness
in compliance with Section 7.02(e).

7.08 Change in Nature of Business

(a) In the case of the Lead Borrower, engage in any business or activity other
than (i) the direct or indirect ownership of all outstanding Equity Interests in
the other Loan Parties, (ii) maintaining its corporate existence,
(iii) participating in tax, accounting and other administrative activities as
Parent of the consolidated group of companies, including the Loan Parties,
(iv) the execution and delivery of the Loan Documents to which it is a party and
the performance of its obligations thereunder, and (v) activities incidental to
the businesses or activities described in clauses (i) through (iv) of this
Section 7.08(a).

(b) In the case of each of the Loan Parties, engage in any line of business
substantially different from the Business conducted by the Loan Parties and
their Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.09 Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than as set forth on Schedule 7.09 or
on fair and reasonable terms substantially as favorable to the Loan Parties or
such Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided, that, the foregoing restriction shall not apply to a
transaction between or among the Loan Parties.

7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Collateral Agent; provided, however,
that this clause (iv) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under clauses (c) or
(f) of the definition of Permitted Indebtedness solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (a) to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose; or (b) for
purposes other than those permitted under this Agreement.

 

98



--------------------------------------------------------------------------------

7.12 Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights or obligations under (a) its Organization Documents in a manner
materially adverse to the Credit Parties, including electing to treat any
Pledged Interests (as defined in the Security Agreement) of such Loan Party as a
security under Section 8-103 of the UCC, (b) the QKD Note, the Nussdorf Sibling
Notes and the Nussdorf Convertible Note (except as expressly permitted in the
QKD Subordination Agreement, the Nussdorf Convertible Note Subordination
Agreement and the Nussdorf Sibling Subordination Agreement) or (c) any Material
Contract or Material Indebtedness (other than on account of any refinancing
thereof otherwise permitted hereunder), in each case to the extent that such
amendment, modification or waiver would result in a Default or Event of Default
under any of the Loan Documents, would be materially adverse to the Credit
Parties or otherwise would be reasonably likely to have a Material Adverse
Effect.

7.13 Fiscal Year.

Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP.

7.14 Deposit Accounts; Credit Card Processors.

Open new DDAs or Blocked Accounts unless the Loan Parties shall have delivered
to the Administrative Agent Collateral Agent, as the case may be, appropriate
Blocked Account Agreements consistent with the provisions of Section 6.13 and
otherwise satisfactory to the Administrative Agent. No Loan Party shall maintain
any bank accounts or enter into any agreements with credit card processors other
than the ones expressly contemplated herein or in Section 6.13 hereof.

7.15 Financial Covenants.

(a) Minimum Availability. Permit Required Availability at any time to be less
than the greater of (i) ten percent (10%) of the Borrowing Base or
(ii) $10,000,000.

(b) Advances to Suppliers. During any Fiscal Quarter, make (i) Advances to
Suppliers (other than Short Term Advances to Suppliers) in an amount such that
the outstanding amount of Advances to Suppliers shall be in excess of $4,000,000
with respect to all suppliers or in excess of $3,000,000 with respect to any one
supplier (including its Affiliates) or (ii) Short Term Advances to Suppliers in
an amount such that the outstanding amount of Short Term Advances to Suppliers
shall be in excess of $8,000,000 with respect to all suppliers or in excess of
$5,000,000 with respect to any one supplier (including its Affiliates).

7.16 Inactive Subsidiaries.

(a) Except as otherwise provided in Section 7.16(b) below, Borrowers and
Guarantors will not permit any Inactive Subsidiary to (i) engage in any business
or conduct any operations, (ii) own assets with a book value of more than
$100,000 in the aggregate and (iii) incur any obligations or liabilities in
respect of any Indebtedness or otherwise in an aggregate amount greater than
$100,000.

(b) In the event that a Borrower or Guarantor intends to have any then Inactive
Subsidiary commence any business or operations or own assets with a book value
of more than $100,000

 

99



--------------------------------------------------------------------------------

in the aggregate or incur any obligations or liabilities in respect of any
Indebtedness or otherwise, (i) Borrowers and Guarantors shall give
Administrative Agent not less than ten (10) Business Days’ prior written notice
thereof with reasonable detail and specificity and such other information with
respect thereto as Administrative Agent may request and (ii) at any time
thereafter, promptly upon the request of Administrative Agent or Collateral
Agent, Borrowers and Guarantors shall cause such Inactive Subsidiary to execute
and deliver to Administrative Agent or Collateral Agent, as applicable, in form
and substance reasonably satisfactory to Administrative Agent or Collateral
Agent, as applicable, a joinder agreement to the Loan Documents in order to,
among other things, make such Subsidiary a party to this Agreement as a
“Guarantor” and a party to any guarantee as a “Guarantor” or pledge agreement as
a “Pledgor”, and without limitation, supplements and amendments hereto and to
any of the other Loan Documents, authorization to file UCC financing statements,
Collateral Access Agreements (to the extent required hereunder), other
agreements, documents or instruments contemplated under the Security Agreement
and other consents, waivers, acknowledgments and other agreements from third
persons which Agents may deem reasonably necessary or desirable in order to
permit, protect and perfect its security interests in and liens upon the assets
of such Subsidiary, corporate resolutions and other organization and authorizing
documents of such Person, and favorable opinions of counsel to such person and
(iii) upon the satisfaction of each of the conditions set forth in this
Section 7.16(b), such Inactive Subsidiary shall cease to be deemed an Inactive
Subsidiary for purposes of this Agreement.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to pay (i) when and
as required to be paid herein, (A) any amount of principal of any Loan or any
L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (B) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (ii) within ten (10) days, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, 6.13 or 6.14 or Article VII; or (ii) any Guarantor fails to
perform or observe any term, covenant or agreement contained in the Facility
Guaranty; or (iii) any of the Loan Parties fails to perform or observe any term,
covenant or agreement contained in the Security Agreement to which it is a
party; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for fifteen (15) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (including, without limitation,
any Borrowing Base Certificate) shall be incorrect or misleading in any material
respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) or Material
Contract, or (B) fails to observe or perform any other agreement or condition
relating to any such

 

100



--------------------------------------------------------------------------------

Material Indebtedness or any such Material Contract (other than a failure to
deliver conforming goods, so long as the Account or portion thereof arising in
respect of such non-conforming goods shall not be included in Eligible Trade
Receivables for purpose of the Borrowing Base) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Material Indebtedness, or the beneficiary or beneficiaries of
any Guarantee thereof (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) or the counterparty to any such Material
Contract to cause, with the giving of notice if required, such Indebtedness to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be demanded
or to terminate such Material Contract; or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which a Loan Party
or any Subsidiary thereof is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Loan Party
or such Subsidiary as a result thereof is greater than $5,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any part of
its property; or a proceeding shall be commenced or a petition filed, without
the application or consent of such Person, seeking or requesting the appointment
of any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for forty-five (45) calendar days or an order or decree
approving or ordering any of the foregoing shall be entered; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for forty-five (45) calendar days, or an order for
relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within fifteen (15) days after its
issuance or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $500,000 (to the extent
not covered by independent third-party insurance as to which the insurer is
rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of fifteen (15) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $250,000 or
which would reasonably likely result in a Material Adverse Effect, or (ii)

 

101



--------------------------------------------------------------------------------

a Loan Party or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $250,000 or which would reasonably likely
result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Cessation of Business. Except as otherwise expressly permitted hereunder,
any Loan Party shall take any action to suspend the operation of its business in
the ordinary course, liquidate all or a material portion of its assets or Store
locations, or employ an agent or other third party to conduct a program of
closings, liquidations or “Going-Out-Of-Business” sales of any material portion
of its business; or

(m) Loss of Collateral. There occurs any uninsured loss to any Collateral having
a value equal to or greater than $500,000; or

(n) Indictment. The indictment or institution of any legal process or proceeding
against, any Loan Party or any Subsidiary thereof, under any federal, state,
municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony;

(o) Guaranty. The termination or attempted termination of any Facility Guaranty
except as expressly permitted hereunder or under any other Loan Document;

(p) Credit Card Agreements. (i) any Credit Card Issuer or Credit Card Processor
shall send notice to any Borrower that it is ceasing to make or suspending
payments to such Borrower of amounts due or to become due to such Borrower or
shall cease or suspend such payments, or shall send notice to such Borrower that
it is terminating its arrangements with Borrower or such arrangements shall
terminate as a result of any event of default under such arrangements, which
continues for more than the applicable cure period, if any, with respect
thereto, unless such Borrower shall have entered into arrangements with another
Credit Card Issuer or Credit Card Processor, as the case may be, within sixty
(60) days after the date of any such notice or (ii) any Credit Card Issuer or
Credit Card Processor withholds payment of amounts otherwise payable to a
Borrower to fund a reserve account or otherwise hold as collateral, or shall
require a Borrower to pay funds into a reserve account or for such Credit Card
Issuer or Credit Card Processor to otherwise hold as collateral, or any Borrower
shall provide a letter of credit, guarantee, indemnity or similar instrument to
or in favor of such Credit Card Issuer or Credit Card Processors such that in
the aggregate all of such funds in the reserve account, other than amounts held
as collateral and the amount of such letters of credit, guarantees, indemnities
or similar instruments shall exceed an amount equal to or exceeding ten percent
(10%) of the Credit Card Receivables processed by such Credit Card Issuer or
Credit Card Processor in the immediately preceding Fiscal Year;

 

102



--------------------------------------------------------------------------------

(q) Subordination. (i) The subordination provisions of the documents evidencing
or governing any Subordinated Indebtedness, including the QKD Subordination
Agreement, the Nussdorf Convertible Note Subordination Agreement and the
Nussdorf Sibling Subordination Agreement (the “Subordination Provisions”) shall,
in whole or in part, terminate, cease to be effective or cease to be legally
valid, binding and enforceable against any holder of the applicable Subordinated
Indebtedness; or (ii) any Borrower or any other Loan Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Credit Parties, or
(C) that all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

(a) declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c) require that the Loan Parties Cash Collateralize the L/C Obligations; and

(d) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

provided, however, that upon the entry of an order for relief (or similar order)
with respect to any Loan Party or any Subsidiary thereof under any Debtor Relief
Laws, the obligation of each Lender to make Loans and any obligation of the L/C
Issuer to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Loan Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under Article
III) payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such;

 

103



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agents of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fifth payable to them;

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Seventh held by
them;

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04(g), but excluding any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Ninth held by them;

Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;

Eleventh, to payment of all other Obligations arising from Bank Products and
Factored Receivables to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Eleventh held by them; and

 

104



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party or any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.

(b) Each of the Lenders (in its capacities as a Lender) and the L/C Issuer
hereby irrevocably appoints Wells Fargo as Collateral Agent and authorizes the
Collateral Agent to act as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Collateral Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if
set forth in full herein with respect thereto.

(c) Each Lender authorizes and directs the Agents to enter into this Agreement
and the other Loan Documents, including the QKD Subordination Agreement, the
Nussdorf Convertible Note Subordination Agreement and the Nussdorf Sibling
Subordination Agreement. Each Lender agrees that any action taken by any Agent
or Required Lenders in accordance with the terms of this Agreement or the other
Loan Documents and the exercise by any Agent or Required Lenders of their
respective powers set forth herein or therein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.

9.02 Rights as a Lender. The Persons serving as the Agents hereunder shall have
the same rights and powers in their capacity as a Lender as any other Lender and
may exercise the same as though they were not the Administrative Agent or the
Collateral Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent or the Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

 

105



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Agents shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agents, jointly and severally:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided, that, no Agent shall be required to take any action that,
in its respective opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction;

(e) shall not be deemed to have knowledge of any Default unless and until notice
describing such Default is given to such Agent by the Loan Parties, a Lender or
the L/C Issuer. Upon the occurrence of an Event of Default, the Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Applicable Lenders. Unless and until the Agents shall
have received such direction, the Agents may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to any such
Default or Event of Default as it shall deem advisable in the best interest of
the Credit Parties. In no event shall the Agents be required to comply with any
such directions to the extent that any Agent believes that its compliance with
such directions would be unlawful; and

(f) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated

 

106



--------------------------------------------------------------------------------

by the proper Person. Each Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by such Agent. Each Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Agents and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

9.06 Resignation of Agents. Either Agent may at any time give written notice of
its resignation to the Lenders and the Lead Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Lead Borrower, to appoint a successor, which shall be a
commercial bank or financial institution or a subsidiary of a commercial bank or
financial institution if such commercial bank or financial institution is
organized under the laws of the United States of America or of any State thereof
and has a combined capital and surplus of at least $300,000,000. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation, then the retiring Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent or Collateral
Agent, as applicable, meeting the qualifications set forth above; provided,
that, if the Administrative Agent or the Collateral Agent shall notify the Lead
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Collateral Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent or Collateral Agent, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Lead Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Administrative Agent
or Collateral Agent hereunder.

 

107



--------------------------------------------------------------------------------

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as Swing Line Lender and the resignation
of Wells Fargo as L/C Issuer. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, Collateral Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Credit Parties under Sections
2.03(i), 2.03(j) and 2.03(k) as applicable, 2.09 and 10.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the

 

108



--------------------------------------------------------------------------------

Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

Except with the prior written consent of Administrative Agent, no Lender or L/C
Issuer may assert or exercise any enforcement right or remedy in respect of the
Loans, Letters of Credit or other Obligations, as against any Borrower or
Guarantor or any of the Collateral or other property of any Borrower or
Guarantor.

9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
the Agents, at their option and in their discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, including Permitted Dispositions, (iii) having a value in the
aggregate in any twelve (12) month period of less than $10,000,000, and to the
extent Collateral Agent may release its security interest in and lien upon any
such Collateral pursuant to the sale or other disposition thereof, such sale or
other disposition shall be deemed consented to by Lenders, or (iv) if approved,
authorized or ratified in writing by the Applicable Lenders in accordance with
Section 10.01;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances; and

(c) to release any Guarantor from its obligations under the Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by any Agent at any time, the Applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

9.11 Notice of Transfer. The Agents may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.

 

109



--------------------------------------------------------------------------------

9.12 Reports and Financial Statements. By signing this Agreement, each Lender:

(a) agrees to furnish the Administrative Agent as soon as possible after the end
of each month but in any event within five (5) days after the end of such month
(or more frequently as Administrative Agent may reasonably request if a Default
or an Event of Default shall exist or have occurred and be continuing) with a
summary of all Other Liabilities due or to become due to such Lender. In
connection with any distributions to be made hereunder, the Administrative Agent
shall be entitled to assume that no amounts are due to any Lender on account of
Other Liabilities unless the Administrative Agent has received written notice
thereof from such Lender within five (5) days after (i) the end of the month
most recently ended prior to any such distribution or (ii) the date on which
such summary is otherwise reasonably requested by Administrative Agent as
provided above);

(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all field
examinations and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);

(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender; provided, that, no Lender shall be liable for any
portion of such claims, actions, proceedings, damages, costs, expenses or other
amounts (including attorney costs) resulting from such Agent’s or such other
Lender’s gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

9.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agents and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States can be perfected only by possession. Should
any Lender (other than the Agents) obtain possession of any such Collateral,
such Lender shall notify the Agents thereof, and, promptly upon the Collateral
Agent’s request therefor shall deliver such Collateral to the Collateral Agent
or otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.

 

110



--------------------------------------------------------------------------------

9.14 Indemnification of Agents. The Lenders hereby agree to indemnify the
Agents, the L/C Issuer and any Related Party, as the case may be (to the extent
not reimbursed by the Loan Parties and without limiting the obligations of Loan
Parties hereunder), ratably according to their Applicable Percentages, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
Agent, the L/C Issuer or any Related Party in any way relating to or arising out
of this Agreement or any other Loan Document or any action taken or omitted to
be taken by any Agent, the L/C Issuer or any Related Party in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s, L/C Issuer’s or
other Related Party’s gross negligence or willful misconduct as determined by a
final and nonappealable judgment of a court of competent jurisdiction. Except
for action expressly required of Administrative Agent and Collateral Agent
hereunder and under the other Loan Documents, each of Administrative Agent and
Collateral Agent shall in all cases be fully justified in failing or refusing to
act hereunder and thereunder unless it shall receive further assurances to its
satisfaction from Lenders of their indemnification obligations under this
Section 9.14 against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action.

9.15 Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agents) authorized to act for, any other Lender.

9.16 Defaulting or Deteriorating Lender.

(a) If for any reason any Lender shall become a Deteriorating Lender or shall
fail or refuse to abide by its obligations under this Agreement, including
without limitation its obligation to make available to Administrative Agent its
Applicable Percentage of any Loans, expenses or setoff or purchase its
Applicable Percentage of a participation interest in the Swingline Loans and
such failure is not cured within one (1) Business Day after receipt from the
Administrative Agent of written notice thereof, then, in addition to the rights
and remedies that may be available to the other Credit Parties, the Loan Parties
or any other party at law or in equity, and not at limitation thereof, (i) such
Deteriorating Lender’s or Defaulting Lender’s right to participate in the
administration of, or decision-making rights related to, the Obligations, this
Agreement or the other Loan Documents shall be suspended during the pendency of
such failure or refusal, and (ii) a Deteriorating Lender or Defaulting Lender
shall be deemed to have assigned any and all payments due to it from the Loan
Parties, whether on account of outstanding Loans, interest, fees or otherwise,
to the remaining non-Defaulting Lenders for application to, and reduction of,
their proportionate shares of all outstanding Obligations until, as a result of
application of such assigned payments the Lenders’ respective Applicable
Percentages of all outstanding Obligations shall have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency, and (iii) at the option of the
Administrative Agent, any amount payable to such Deteriorating Lender or
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise) shall, in lieu of being distributed to such Deteriorating Lender or
Defaulting Lender, be retained by the Administrative Agent as cash collateral
for future funding obligations of the Deteriorating Lender or Defaulting Lender
in respect of any Loan or existing or future participating interest in any Swing
Line Loan or Letter of Credit. The Defaulting Lender’s decision-making and
participation rights and rights to payments as set forth in clauses (i) and
(ii) hereinabove shall be restored only upon the payment by the Defaulting
Lender of its Applicable Percentage of any Obligations, any participation
obligation, or expenses as to which it is delinquent, together with interest
thereon at the rate set forth in Section 2.13(c) hereof from the date when
originally due until the date upon which any such amounts are actually paid.

 

111



--------------------------------------------------------------------------------

(b) The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Deteriorating
Lender or Defaulting Lender for no cash consideration (pro rata, based on the
respective Commitments of those Lenders electing to exercise such right), of the
Deteriorating Lender’s or Defaulting Lender’s Commitment to fund future Loans.
Upon any such purchase of the Applicable Percentage of any Deteriorating Lender
or Defaulting Lender, the Deteriorating Lender’s or Defaulting Lender’s share in
future Credit Extensions and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Deteriorating Lender or
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest, including, if so requested, an Assignment
and Acceptance.

(c) Each Deteriorating Lender and Defaulting Lender shall indemnify the
Administrative Agent and each non-Defaulting Lender from and against any and all
loss, damage or expenses, including but not limited to reasonable attorneys’
fees and funds advanced by the Administrative Agent or by any non-Defaulting
Lender, on account of a Deteriorating Lender’s or Defaulting Lender’s failure to
timely fund its Applicable Percentage of a Loan or to otherwise perform its
obligations under the Loan Documents.

9.17 Syndication Agent; Co-Documentation Agent and Co-Lead Arrangers.

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, no Person who is or becomes a Syndication Agent or a Co-Documentation
Agent nor the Co-Lead Arrangers shall have any powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Loan Documents.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no Consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Administrative
Agent, with the Consent of the Required Lenders, and the Lead Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or Consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;

(b) as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written Consent of such Lender;

(c) as to any Lender, reduce the principal of, or the rate of interest specified
herein on, any Loan, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written Consent of each Lender entitled to such
amount; provided, however, that only the Consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) except as provided in clause (m) below, to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

 

112



--------------------------------------------------------------------------------

(d) as to any Lender, change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of such Lender;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written Consent of
each Lender;

(f) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

(g) release all or substantially all of the Collateral (except for Permitted
Dispositions, as expressly required hereunder or under any of the other Loan
Documents or applicable law and except as permitted under Section 9.10 hereof)
from the Liens of the Security Documents without the written Consent of each
Lender;

(h) except as provided in Section 2.15, increase the Aggregate Commitments
without the written Consent of each Lender;

(i) change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written Consent of each Lender,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any Reserves;

(j) increase any advance rate percentage set forth in the definition of
“Borrowing Base” without the written Consent of each Lender or otherwise change
the definition of the term “Borrowing Base” or any component definition thereof
if as a result thereof the amounts available to be borrowed by the Borrowers
would be increased without the written Consent of each Lender, provided, that,
the foregoing shall not limit the discretion of the Administrative Agent to
change, establish or eliminate any Reserves;

(k) modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as provided in such definition, the time period for a
Permitted Overadvance without the written Consent of each Lender;

(l) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender; and

(m) modify, amend or waive Section 7.15(a) hereof to the extent that any such
modification, amendment or waiver has the effect of reducing the amount of
Required Availability required to be maintained by the Loan Parties without the
written Consent of Agent and Lenders holding in the aggregate more than
seventy-five percent (75%) of the Aggregate Commitments (or, if the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than seventy-five percent (75%) of the Total Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided, that, the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender or Deteriorating Lender shall be excluded for purposes of making any such
determination);

 

113



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Deteriorating Lender or Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or Consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

(n) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.

(o) If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided, that, such amendment, waiver, consent or release
can be effected as a result of the assignment contemplated by such Section
(together with all other such assignments required by the Lead Borrower to be
made pursuant to this paragraph).

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Loan Parties, the Agents, the L/C Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given

 

114



--------------------------------------------------------------------------------

when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided, that, the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that, approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Agents, the L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Lead Borrower,
the Agents, the L/C Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

115



--------------------------------------------------------------------------------

(e) Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agents may be recorded by the Agents, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agents (and any sub-agents thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), any bank advising or confirming
a Letter of Credit or any other nominated person with respect to a Letter of
Credit seeking to be reimbursed or indemnified or compensated, and any third
party seeking to enforce the rights of a Borrower, beneficiary, nominated
person, transferee, assignee of Letter of Credit proceeds, or holder of an
instrument or document related to any Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries,
(iv) any claims of, or amounts paid by any Credit Party to, a Blocked Account
Bank or other Person which has entered into a control agreement with any Credit
Party hereunder, or (v) any actual or prospective claim, litigation,
investigation

 

116



--------------------------------------------------------------------------------

or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided, that,
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by a Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrowers or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction; provided, that, such Credit Parties shall be
entitled to indemnification for no more than one counsel representing all such
Credit Parties (absent a conflict of interest in which case the Credit Parties
may engage and be reimbursed for additional counsel).

(c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agents (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agents (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agents
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable on demand
therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
any Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or

 

117



--------------------------------------------------------------------------------

preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Agents upon demand its Applicable Percentage (without duplication)
of any amount so recovered from or repaid by the Agents, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that,
any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Lead Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

118



--------------------------------------------------------------------------------

provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

119



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided, that, (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agents, the Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Loan Parties agree that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that, no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

120



--------------------------------------------------------------------------------

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wells Fargo may, (i) upon thirty (30) days’ notice to the Lead Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice to the
Lead Borrower, Wells Fargo may resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Lead Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Lead Borrower to
appoint any such successor shall affect the resignation of Wells Fargo as L/C
Issuer or Swing Line Lender, as the case may be. If Wells Fargo resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans pursuant to Section 2.03(c)). If Wells Fargo resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (ii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Wells Fargo to effectively assume the obligations of Wells Fargo
with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Credit Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.

 

121



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided,
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information, and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Lead Borrower and the Administrative Agent promptly after any such setoff
and application, provided, that, the failure to give such notice shall not
affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the

 

122



--------------------------------------------------------------------------------

other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be as
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. Further, the provisions of Sections 3.01, 3.04, 3.05
and 10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof. In connection with the termination of this Agreement
and the release and termination of the security interests in the Collateral, the
Agents may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to the Other Liabilities and (z) any Obligations that may
thereafter arise under Section 10.04.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided, that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, together with accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

123



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT REGARD
TO THE CONFLICT OF LAW PRINCIPLES THEREOF).

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

124



--------------------------------------------------------------------------------

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION, AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (a) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (c) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (d) the Credit Parties and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and none
of the Credit Parties has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (e) the Credit
Parties have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of the Loan Parties hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against each of the Credit Parties
with respect to any breach or alleged breach of agency or fiduciary duty.

 

125



--------------------------------------------------------------------------------

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

10.18 Foreign Asset Control Regulations. Neither of the advance of the Loans nor
the use of the proceeds of any thereof will violate the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 Press Releases.

(a) Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates or referring
to this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to Administrative Agent and without the prior written consent
of Administrative Agent unless (and only to the extent that) such Credit Party
or Affiliate is required to do so under applicable Law and then, in any event,
such Credit Party or Affiliate will consult with Administrative Agent before
issuing such press release or other public disclosure.

(b) Each Loan Party consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

 

126



--------------------------------------------------------------------------------

10.21 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Collateral Agent or any other Credit Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Collateral Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any

 

127



--------------------------------------------------------------------------------

Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Revolving Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

10.22 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.23 Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

[SIGNATURE PAGES FOLLOW]

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

BORROWERS:

PERFUMANIA HOLDINGS, INC.

PERFUMANIA, INC.

MAGNIFIQUE PARFUMES AND COSMETICS, INC.

TEN KESEF II, INC.

PERFUMANIA PUERTO RICO, INC.

QUALITY KING FRAGRANCE, INC.

SCENTS OF WORTH, INC.

FIVE STAR FRAGRANCE COMPANY, INC.

NORTHERN GROUP, INC.

PERFUMANIA.COM, INC.

By:

 

/s/ Michael W. Katz

Michael W. Katz President and Chief Executive Officer

GUARANTORS:

ALADDIN FRAGRANCES, INC.

NICHE MARKETING GROUP, INC.

By:

 

/s/ Michael W. Katz

Michael W. Katz

President and Chief Executive Officer

MODEL REORG ACQUISITION, LLC

By PERFUMANIA HOLDINGS, INC.,

as sole member

By:

 

/s/ Michael W. Katz

Michael W. Katz President and Chief Executive Officer

[SIGNATURES CONTINUED ON NEXT PAGE]

[Signature Page to Credit Agreement - Perfumania]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Swing Line Lender and a Lender By:  

/s/ Wai Y. Cheng

Name:  

Wai Y. Cheng

Title:  

Vice President

[Signature Page to Credit Agreement - Perfumania]



--------------------------------------------------------------------------------

REGIONS BANK By:  

/s/ George Louis McKinley

Name:  

George Louis McKinley

Title:  

Attorney in Fact

[Signature Page to Credit Agreement - Perfumania]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL

CORPORATION

By:  

/s/ Kristina W. Miller

Name:  

Kristina W. Miller

Title:   Duly Authorized Signatory

[Signature Page to Credit Agreement - Perfumania]



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Michael Adler

Name:   Michael Adler Title:   Director Asset Based Lending

[Signature Page to Credit Agreement - Perfumania]



--------------------------------------------------------------------------------

BANK LEUMI USA By:  

/s/ John Grieco

Name:  

John Grieco

Title:  

First Vice President

By:  

/s/ Nancy Pulla

Name:  

Nancy Pulla

Title:  

Assistant Vice President

[Signature Page to Credit Agreement - Perfumania]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By:  

/s/ Anthony Alexander

Name:   Anthony Alexander Title:   Vice President

[Signature Page to Credit Agreement - Perfumania]



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Stephen Caffrey

Name:   Stephen Caffrey Title:   Vice President

[Signature Page to Credit Agreement - Perfumania]



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, a Division of RBS Asset Finance, Inc., a Subsidiary of RBS
Citizens, NA By:  

/s/ Jennifer L. Mannila

Name:   Jennifer L. Mannila Title:   Vice President

[Signature Page to Credit Agreement - Perfumania]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Joseph Becker

Name:  

Joseph Becker

Title:  

Managing Director

[Signature Page to Credit Agreement - Perfumania]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

 

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of January [    ], 2011 (as
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) Perfumania Holdings, Inc., a Florida corporation, for itself
and as Lead Borrower (in such capacity, the “Lead Borrower”) for the other
Borrowers party thereto from time to time (individually, a “Borrower” and,
collectively, the “Borrowers”), (ii) the Borrowers party thereto from time to
time, (iii) Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) for its own benefit and the benefit
of the other Credit Parties referred to therein, (iv) Wells Fargo Bank, National
Association, as collateral agent (in such capacity, the “Collateral Agent”) for
its own benefit and the benefit of the other Credit Parties, (v) Wells Fargo
Bank, National Association, as L/C Issuer, and (vi) the lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”).
All capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement.

 

1.

The Lead Borrower hereby requests [a Borrowing][a conversion of Committed Loans
from one Type to the other][a continuation of LIBO Rate Loans]1:

 

  (a)

On                      (a Business Day)2

 

  (b)

In the amount of $                    3

 

  (c)

Comprised of [Base Rate][LIBO Rate]Loans (Type of Committed Loan)4

 

  (d)

For LIBO Rate Loans: with an Interest Period of                      months5

 

1 

A Borrowing must be a borrowing consisting of simultaneous Loans of the same
Type and, in the case of LIBO Rate Loans, must have the same Interest Period.

2 

Each notice of a Borrowing must be received by the Administrative Agent not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of LIBO Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans.

3 

Each Borrowing, conversion to, or continuation of LIBO Rate Loans must be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing, conversion to, or continuation of Base Rate Loans must
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.

4 

Committed Loans may be either Base Rate Loans or LIBO Rate Loans. If the Type of
Committed Loan is not specified, then the applicable Committed Loans will be
made as Base Rate Loans.

5 

The Lead Borrower may request a Borrowing of LIBO Rate Loans with an Interest
Period of one, two, three or six months. If no election of Interest Period is
specified, then the Lead Borrower will be deemed to have specified an Interest
Period of one month.



--------------------------------------------------------------------------------

The Lead Borrower hereby represents and warrants (for itself and on behalf of
the other Borrowers) that (a) the Borrowing requested herein complies with
Section 2.02 and the other provisions of the Credit Agreement and (b) the
conditions specified in Sections 4.01 and 4.02 of the Credit Agreement have been
satisfied on and as of the date specified in Item 1(a) above.

[signature page follows]

 

2



--------------------------------------------------------------------------------

Dated as of the date above first written.

 

PERFUMANIA HOLDINGS, INC., as Lead Borrower By:     Name:     Title:    

Signature Page to Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,             

 

To: Wells Fargo Bank, National Association, as Swing Line Lender

   Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of January [    ], 2011 (as
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) Perfumania Holdings, Inc., a Florida corporation, for itself
and as Lead Borrower (in such capacity, the “Lead Borrower”) for the other
Borrowers party thereto from time to time (individually, a “Borrower” and,
collectively, the “Borrowers”), (ii) the Borrowers party thereto from time to
time, (iii) Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) for its own benefit and the benefit
of the other Credit Parties referred to therein, (iv) Wells Fargo Bank, National
Association, as collateral agent (in such capacity, the “Collateral Agent”) for
its own benefit and the benefit of the other Credit Parties, (v) Wells Fargo
Bank, National Association, as L/C Issuer, and (vi) the lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”).
All capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement.

The Lead Borrower hereby requests a Swing Line Borrowing:

 

  1.

On                      (a Business Day)1

 

  2.

In the amount of $                    2

The Swing Line Borrowing requested herein complies with the provisions of
Section 2.04 of the Credit Agreement.

 

PERFUMANIA HOLDINGS, INC., as Lead Borrower By:     Name:     Title:    

 

1 

Each notice of a Swing Line Borrowing must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the requested date of
any Swing Line Borrowing.

2 

Each Swing Line Borrowing must be in a minimum amount of $100,000.



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF NOTE

 

 

NOTE

 

 

 

$                                            ,             

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of                      (hereinafter, with any subsequent holders, the
“Lender”), c/o Wells Fargo Bank, National Association, [                    ],
the principal sum of                      ($                    ), or, if less,
the aggregate unpaid principal balance of Committed Loans made by the Lender to
or for the account of any Borrower pursuant to the Credit Agreement dated as of
January [    ], 2011 (as amended, modified, supplemented or restated and in
effect from time to time, the “Credit Agreement”) by and among (i) the
Borrowers, (ii) Wells Fargo Bank, National Association, as administrative agent
(in such capacity, the “Administrative Agent”) for its own benefit and the
benefit of the other Credit Parties referred to therein, (iii) Wells Fargo Bank,
National Association, as collateral agent (in such capacity, the “Collateral
Agent”) for its own benefit and the benefit of the other Credit Parties,
(iv) Wells Fargo Bank, National Association, as L/C Issuer, and (v) the lenders
from time to time party thereto (individually, a “Lender” and, collectively, the
“Lenders”), with interest at the rate and payable in the manner stated therein.

This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Administrative Agent’s books and records concerning the Committed Loans, the
accrual of interest thereon, and the repayment of such Committed Loans, shall be
prima facie evidence of the indebtedness to the Lender hereunder.

No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.



--------------------------------------------------------------------------------

Each Borrower, and each endorser and guarantor of this Note, waives presentment,
demand, notice, and protest, and also waives any delay on the part of the holder
hereof. Each Borrower assents to any extension or other indulgence (including,
without limitation, the release or substitution of Collateral) permitted by any
Agent and/or the Lender with respect to this Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Note.

This Note shall be binding upon each Borrower, and each endorser and guarantor
hereof, and upon their respective successors, assigns, and representatives, and
shall inure to the benefit of the Lender and its successors, endorsees, and
assigns.

The liabilities of each Borrower, and of any endorser or guarantor of this Note,
are joint and several, provided, however, the release by any Agent or the Lender
of any one or more such Persons shall not release any other Person obligated on
account of this Note. Each reference in this Note to any Borrower, any endorser,
and any guarantor, is to such Person individually and also to all such Persons
jointly. No Person obligated on account of this Note may seek contribution from
any other Person also obligated unless and until all of the Obligations have
been paid in full in cash.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND ANY FEDERAL COURT SITTING THEREIN, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS NOTE OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR THE LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS NOTE OR ANY
OTHER LOAN DOCUMENT AGAINST ANY OF THE BORROWERS OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE

 

2



--------------------------------------------------------------------------------

OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE. EACH OF THE BORROWERS
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon. EACH BORROWER,
EACH GUARANTOR, ENDORSER AND SURETY, AND THE LENDER, BY ITS ACCEPTANCE HEREOF,
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE AGENTS AND THE LENDER HAVE BEEN
INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS NOTE BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed as
of the date set forth above.

 

BORROWERS:

 

PERFUMANIA HOLDINGS, INC.

PERFUMANIA, INC.

MAGNIFIQUE PARFUMES AND COSMETICS, INC.

TEN KESEF II, INC.

PERFUMANIA PUERTO RICO, INC.

QUALITY KING FRAGRANCE, INC.

SCENTS OF WORTH, INC.

FIVE STAR FRAGRANCE COMPANY, INC.

NORTHERN GROUP, INC.

PERFUMANIA.COM, INC.

By:     Michael W. Katz President and Chief Executive Officer

Signature Page to Note - [Name of Lender]



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF SWING LINE NOTE

 

 

SWING LINE NOTE

 

 

 

$                                            ,             

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (hereinafter, with any
subsequent holders, the “Swing Line Lender”), [                    ], the
principal sum of                      DOLLARS ($                    ), or, if
less, the aggregate unpaid principal balance of Swing Line Loans made by the
Swing Line Lender to or for the account of any Borrower pursuant to the Credit
Agreement dated as of January [    ], 2011 (as amended, modified, supplemented
or restated and in effect from time to time, the “Credit Agreement”) by and
among (i) the Borrowers, (ii) Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties referred to therein,
(iii) Wells Fargo Bank, National Association, as collateral agent (in such
capacity, the “Collateral Agent”) for its own benefit and the benefit of the
other Credit Parties, (iv) Wells Fargo Bank, National Association, as L/C
Issuer, and (v) the lenders from time to time party thereto (individually, a
“Lender” and, collectively, the “Lenders”), with interest at the rate and
payable in the manner stated therein.

This is a “Swing Line Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. The principal of, and
interest on, this Swing Line Note shall be payable at the times, in the manner,
and in the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein. Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Administrative Agent’s books and records concerning the Swing Line Loans,
the accrual of interest thereon, and the repayment of such Swing Line Loans,
shall be prima facie evidence of the indebtedness to the Lender hereunder.

No delay or omission by any Agent or the Swing Line Lender in exercising or
enforcing any of such Agent’s or the Swing Line Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver of any such Event of Default.



--------------------------------------------------------------------------------

Each Borrower, and each endorser and guarantor of this Swing Line Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. Each Borrower assents to any extension or other indulgence
(including, without limitation, the release or substitution of Collateral)
permitted by any Agent and/or the Lender with respect to this Swing Line Note
and/or any Collateral or any extension or other indulgence with respect to any
other liability or any collateral given to secure any other liability of any
Borrower or any other Person obligated on account of this Swing Line Note.

This Swing Line Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Lender and its
successors, endorsees, and assigns.

The liabilities of each Borrower, and of any endorser or guarantor of this Swing
Line Note, are joint and several, provided, however, the release by any Agent or
the Lender of any one or more such Persons shall not release any other Person
obligated on account of this Swing Line Note. Each reference in this Swing Line
Note to any Borrower, any endorser, and any guarantor, is to such Person
individually and also to all such Persons jointly. No Person obligated on
account of this Swing Line Note may seek contribution from any other Person also
obligated unless and until all of the Obligations have been paid in full in
cash.

THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THEREOF.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND ANY FEDERAL COURT SITTING THEREIN, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SWING LINE NOTE OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR THE
SWING LINE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE BORROWERS
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

2



--------------------------------------------------------------------------------

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO ABOVE. EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Swing Line Note, are each relying thereon. EACH
BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE SWING LINE LENDER, BY ITS
ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE
AGENTS AND THE SWING LINE LENDER HAVE BEEN INDUCED TO ENTER INTO THE CREDIT
AGREEMENT AND THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Swing Line Note to be duly
executed as of the date set forth above.

 

BORROWERS:

 

PERFUMANIA HOLDINGS, INC.

PERFUMANIA, INC.

MAGNIFIQUE PARFUMES AND COSMETICS, INC.

TEN KESEF II, INC.

PERFUMANIA PUERTO RICO, INC.

QUALITY KING FRAGRANCE, INC.

SCENTS OF WORTH, INC.

FIVE STAR FRAGRANCE COMPANY, INC.

NORTHERN GROUP, INC.

PERFUMANIA.COM, INC.

By:     Michael W. Katz President and Chief Executive Officer

Signature Page to Swing Line Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

 

To:   Wells Fargo Bank, National Association

         One Boston Place, 18th Floor

         Boston, MA 02108

         Attention: Portfolio Manager

   Date:                     

Re: Credit Agreement dated as of January [    ], 2011 (as amended, modified,
supplemented or restated hereafter, the “Credit Agreement”) by and among
(i) Perfumania Holdings, Inc., a Florida corporation, for itself and as Lead
Borrower (in such capacity, the “Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) Wells
Fargo Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”) for its own benefit and the benefit of the other Credit
Parties referred to therein, (iv) Wells Fargo Bank, National Association, as
collateral agent (in such capacity, the “Collateral Agent”) for its own benefit
and the benefit of the other Credit Parties, (v) Wells Fargo Bank, National
Association, as L/C Issuer, and (vi) the lenders from time to time party thereto
(individually, a “Lender” and, collectively, the “Lenders”). All capitalized
terms used herein and not otherwise defined shall have the same meaning herein
as in the Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the Lead
Borrower, hereby certifies to you as follows:

 

1. No Default.

 

  (a) To the knowledge of the undersigned Responsible Officer, except as set
forth in Appendix I, no Default or Event of Default has occurred and is
continuing.

 

  (b) If a Default or Event of Default has occurred and is continuing, the
Borrowers propose to take action as set forth in Appendix I with respect to such
Default or Event of Default.

 

2. Financial Calculations. Attached hereto as Appendix II are reasonably
detailed calculations necessary to determine the Advances to Suppliers and Short
Term Advances to Suppliers.

 

3. No Material Accounting Changes, Etc. The financial statements furnished to
the Administrative Agent for the month/quarter/year ending [            ] were
prepared in accordance with GAAP consistently applied and present fairly in all
material respects the financial condition of the [Parent/Lead Borrower] and its
Subsidiaries on a consolidated basis at the close of, and the results of the
Borrowers’ operations and cash flows for, the period(s) covered, subject to,
with respect to the monthly/quarterly financial statements, normal year end
audit adjustments and the absence of footnotes. There has been no change in GAAP
or the application thereof since the date of the audited financial statements
furnished to the Administrative Agent for the year ending [            ], other
than the material accounting changes as disclosed on Appendix III hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

PERFUMANIA HOLDINGS, INC. By:     Michael W. Katz President and Chief Executive
Officer



--------------------------------------------------------------------------------

APPENDIX I

Except as set forth below, no Default or Event of Default presently exists. [If
a Default or Event of Default exists, the following describes the nature of the
Default in reasonable detail and the steps being taken or contemplated by the
Borrowers to be taken on account thereof.]



--------------------------------------------------------------------------------

APPENDIX II

Calculation of Advances to Suppliers and Short Term Advances to Suppliers



--------------------------------------------------------------------------------

APPENDIX III

Except as set forth below, no material changes in GAAP or the application
thereof have occurred since [the date of the most recently delivered financial
statements to the Administrative Agent prior to the date of this Certificate].
[If material changes in GAAP or in application thereof have occurred, the
following describes the nature of the changes in reasonable detail and the
effect, if any, of each such material change in GAAP or in application thereof
in the determination of the calculation of the financial statements described in
the Credit Agreement].



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement dated as of January [    ], 2011 (as
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) Perfumania Holdings, Inc., a Florida corporation, for itself
and as Lead Borrower (in such capacity, the “Lead Borrower”) for the other
Borrowers party thereto from time to time (individually, a “Borrower” and,
collectively, the “Borrowers”), (ii) the Borrowers party thereto from time to
time, (iii) Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) for its own benefit and the benefit
of the other Credit Parties referred to therein, (iv) Wells Fargo Bank, National
Association, as collateral agent (in such capacity, the “Collateral Agent”) for
its own benefit and the benefit of the other Credit Parties, (v) Wells Fargo
Bank, National Association, as L/C Issuer, and (vi) the lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”).
All capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement.

                     (the “Assignor”) and                      (the “Assignee”)
agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to the
Assignor’s rights and obligations as a Lender under the Credit Agreement as of
the date hereof (including, without limitation, such interest in each of the
Assignor’s outstanding Commitments, if any, and the Loans (and related
Obligations) owing to it) specified in Section 1 of Schedule I hereto. After
giving effect to such sale and assignment, the Assignor’s and the Assignee’s
Commitments and the amount of the Loans owing to the Assignor and the Assignee
and the amount of Letters of Credit participated in by the Assignor and the
Assignee will be as set forth in Section 2 of Schedule I hereto.

 

2.

The Assignor: (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Liens and that it is legally authorized to enter into this
Assignment and Assumption; (b) makes no representation or warranty and assumes
no responsibility with respect to (i) any statements, warranties or
representations made in, or in connection with, the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
thereto, or (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of their respective obligations under the Credit Agreement or
any other Loan Document or any other instrument or document furnished pursuant
thereto; and (d) confirms, in the case of an Assignee who is not a Lender, an
Affiliate of a Lender, or an Approved Fund, the

 

1



--------------------------------------------------------------------------------

 

aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the Assignor subject to this
Assignment and Assumption, is not less than $                    , or, if less,
the entire remaining amount of the Assignor’s Commitment and the Loans at any
time owing to it, unless each of the Administrative Agent, the L/C Issuer and
the Swing Line Lender and, so long as no Default or Event of Default has
occurred and is continuing, the Lead Borrower otherwise consent (each such
consent not to be unreasonably withheld or delayed).

 

3. The Assignee: (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (c) appoints and authorizes the Agents to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Agents by the terms thereof, together with
such powers as are reasonably incidental thereto; (d) agrees that it will
perform in accordance with their terms all of the obligations which, by the
terms of the Credit Agreement, are required to be performed by it as a Lender;
(e) specifies as its lending office (and address for notices) the office set
forth beneath its name on the signature pages hereof; (f) agrees that, if the
Assignee is a Foreign Lender entitled to an exemption from, or reduction of,
withholding tax under the law of the jurisdiction in which the applicable Loan
Party is resident for tax purposes, it shall deliver to the Loan Parties and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) whichever of the following is applicable: (i) duly completed copies
of Internal Revenue Service Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party, (ii) duly completed
copies of Internal Revenue Service Form W-8ECI, (iii) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, (A) a certificate to the effect that such Foreign
Lender is not (1) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Loan Parties within the meaning of
section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (B) duly completed copies of
Internal Revenue Service Form W-8BEN, or (iv) any other form prescribed by
applicable law as a basis for claiming exemption from, or a reduction in, United
States Federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers to
determine the withholding or deduction required to be made; and (g) represents
and warrants that it is an Eligible Assignee.

 

4.

Following the execution of this Assignment and Assumption by the Assignor and
the Assignee, it will be delivered, together with a processing and recordation
fee in the amount required as set forth in Section 10.06 to the Credit
Agreement, to the

 

2



--------------------------------------------------------------------------------

 

Administrative Agent for acceptance and recording by the Administrative Agent.
The effective date of this Assignment and Assumption shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule I hereto (the “Effective Date”).

 

5. Upon such acceptance and recording by the Administrative Agent and, to the
extent required by Section 10.06(b)(iii) of the Credit Agreement, consent by the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lead
Borrower, as applicable (such consent not to be unreasonably withheld or
delayed), from and after the Effective Date, (a) the Assignee shall be a party
to the Credit Agreement and, to the extent of the interest assigned by this
Assignment and Assumption, shall have the rights and obligations of a Lender
under the Credit Agreement, and (b) the Assignor shall, to the extent of the
interest assigned by this Assignment and Assumption, be released from its
obligations under the Credit Agreement.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

 

7. This Assignment and Assumption shall be governed by, and be construed in
accordance with, the laws of the State of New York, without regard to conflicts
of laws principles thereof.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

[ASSIGNOR] By:     Name:     Title:     [ASSIGNEE] By:     Name:     Title:    
Lending Office (and address for notices): [Address]

 

Accepted this              day

of                     ,             :

 

WELL FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

By:     Name:     Title:    

Assignment and Assumption



--------------------------------------------------------------------------------

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this              day of                     ,
            :

L/C ISSUER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:     Name:     Title:    

Assignment and Assumption



--------------------------------------------------------------------------------

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this              day of                     ,
            :

SWING LINE LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:     Name:     Title:    

Assignment and Assumption



--------------------------------------------------------------------------------

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this              day of                     ,
            :

LEAD BORROWER:

 

PERFUMANIA HOLDINGS, INC. By:     Name:     Title:    

Assignment and Assumption



--------------------------------------------------------------------------------

Schedule I

Section 1. Percentage/Amount of Commitments/Loans/Letters of Credit Assigned by
Assignor to Assignee.

 

Applicable Percentage assigned by Assignor:

     ______%   

Commitment assigned by Assignor:

   $ _______________   

Commitment assigned by Assignor:

   $ _______________   

Aggregate Outstanding Principal Amount of Loans assigned by Assignor:

   $ _______________   

Aggregate Participations assigned by Assignor in L/C Obligations:

   $ _______________   

Section 2. Percentage/Amount of Commitments/Loans/Letters of Credit Held by
Assignor and Assignee after giving effect to Assignment and Assumption.

 

Assignor’s Applicable Percentage

     ______%   

Assignee’s Applicable Percentage:

     ______%   

Assignor’s Commitment:

   $ _______________   

Assignee’s Commitment:

   $ _______________   

Aggregate Outstanding Principal Amount of Loans Owing to Assignor:

   $ _______________   

Aggregate Outstanding Principal Amount of Loans Owing to Assignee:

   $ _______________   

Aggregate Participations by Assignor in L/C Obligations:

   $ _______________   

Aggregate Participations by Assignee in L/C Obligations:

   $ _______________   

Section 3. Effective Date

 

Effective Date:

     _______________, _____   

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CUSTOMS BROKER AGENCY AGREEMENT

CUSTOMS BROKER AGENCY AGREEMENT

 

Name and Address of Customs Broker:      

Dear Sir/Madam:

[                    ], a [                    ] with an address at
                    , [City, State ZIP Code] (the “Company”), together with
certain of its affiliates (the “Affiliates”), have entered into various
financing agreements with Wells Fargo Bank, National Association, a national
banking association with an address at One Boston Place, 18th Floor, Boston, MA
02108, as collateral agent (in such capacity, the “Collateral Agent”) for its
own benefit and the benefit of a syndicate of revolving lenders and certain
other credit parties (the “Credit Parties”), pursuant to which agreements
(i) the Credit Parties are making loans or furnishing other financial
accommodations to the Company and its Affiliates, and (ii) the Company and its
Affiliates, among others, have granted to the Collateral Agent, for its own
benefit and the benefit of the other Credit Parties, a security interest in and
to substantially all of the assets of the Company and such Affiliates,
including, without limitation, all of the Company’s inventory, goods, documents,
bills of lading and other documents of title.

The Collateral Agent has requested that you (the “Customs Broker”) act as its
agent for the limited purpose of more fully perfecting and protecting the
security interest of the Collateral Agent in such bills of lading, documents and
other documents of title and in the goods and inventory for which such bills of
lading, documents, or other documents of title have been issued, and, by
acknowledging and executing this letter agreement (this “Agreement”), the
Customs Broker has agreed to do so. This Agreement shall set forth the terms of
the Customs Broker’s engagement by the Collateral Agent.

Section 1 Acknowledgment of Security Interest; Power of Attorney: The Customs
Broker acknowledges, consents, and agrees that the Company has assigned to the
Collateral Agent, for its own benefit and the benefit of the other Credit
Parties, all of the Company’s right, title, and interest in, to and under all
goods and any contracts or agreements with carriers, customs brokers, and/or
freight forwarders for shipment or delivery of such goods. The Company further
advises the Customs Broker, and the Customs Broker acknowledges, consents, and
agrees, that the Company has irrevocably constituted and appointed the
Collateral Agent as the Company’s true and lawful attorney, with full power of
substitution to exercise all of such rights, title, and interest, which
appointment has been coupled with an interest.

 

1



--------------------------------------------------------------------------------

Section 2 Appointment of Customs Broker as Agent of Collateral Agent: The
Customs Broker is hereby appointed as agent for the Collateral Agent to receive
and retain possession of all bills of lading, waybills, documents, and other
documents of title (collectively, the “Title Documents”) heretofore or at any
time hereafter issued for any goods, inventory, or other property of the Company
which are received by the Customs Broker for processing (collectively, the
“Property”), such receipt and retention of possession of the Title Documents and
Property being for the purpose of perfecting and preserving more fully the
Collateral Agent’s security interest in the Title Documents and the Property.
The Customs Broker will maintain possession of the Title Documents and the
Property, subject to the security interest of the Collateral Agent, and will
note the security interest of the Collateral Agent on the Customs Broker’s books
and records. In the event that the Collateral Agent is designated as the
consignor, co-consignor, consignee or co-consignee on any such Title Documents,
subject to the terms and conditions hereof, the Collateral Agent hereby appoints
the Customs Broker as its attorney-in-fact solely to execute and deliver any
such Title Documents for and on behalf of the Collateral Agent pursuant to the
terms of this Agreement.

Section 3 Delivery of Title Documents; Release of Goods: Until the Customs
Broker receives written notification (given in accordance with paragraph 7
below) to the contrary from the Collateral Agent pursuant to paragraph 4 below,
the Customs Broker is authorized by the Collateral Agent to, and the Customs
Broker may, deliver:

3.1 the Title Documents to the Company or its agents for the purpose of
permitting the Company, as consignee, to obtain possession or control of the
Property subject to such Title Documents; and

3.2 the Property to the Company or as directed by the Company.

Section 4 Notice From Collateral Agent To Follow Collateral Agent’s
Instructions: Upon the Customs Broker’s receipt of written notification from the
Collateral Agent, the Customs Broker shall thereafter follow solely the
instructions of the Collateral Agent concerning the disposition of the Title
Documents and the Property and will not follow any instructions of the Company
or any other person concerning the same.

Section 5 Limited Authority: The Customs Broker’s sole authority as the agent of
the Collateral Agent is to receive and maintain possession of the Title
Documents and the Property on behalf of the Collateral Agent and to follow the
instructions of the Collateral Agent as provided herein. Except as may be
specifically authorized and instructed by the Collateral Agent, the Customs
Broker shall have no authority as the agent of the Collateral Agent to undertake
any other action or to enter into any other commitments on behalf of the
Collateral Agent.

Section 6 Expenses: The Collateral Agent shall not be obligated to compensate
the Customs Broker for serving as agent hereunder, nor shall the Collateral
Agent be responsible for any fees, expenses, customs, duties, taxes, or other
charges relating to the Title Documents or the Property. The Customs Broker
acknowledges that the Company is solely responsible for payment of any
compensation and charges which are to the Company’s account. The Company is
further responsible for paying any fees, expenses, customs duties, taxes, or
other charges which are, or may, accrue, to the account of the Title Documents
and the Property. The

 

2



--------------------------------------------------------------------------------

Collateral Agent, at the Collateral Agent’s option, may authorize the Customs
Broker to perform specified services on behalf of the Collateral Agent, at
mutually agreed rates of compensation, which shall be charged to the Collateral
Agent’s account and payable to the Customs Broker by the Collateral Agent
(provided, however, such payment shall not affect any obligation of the Company
to reimburse the Collateral Agent for any such compensation or other costs or
expenses incurred by the Collateral Agent pursuant to the terms of the financing
agreements referred to above).

Section 7 Term:

7.1 In the event that the Customs Broker desires to terminate this Agreement,
the Customs Broker shall furnish the Collateral Agent with not less than sixty
(60) days’ prior written notice of the Customs Broker’s intention to do so.
During such sixty (60) day period (which may be shortened by notice to the
Customs Broker from the Collateral Agent), the Customs Broker shall continue to
serve as agent hereunder and the Company shall fully compensate the Customs
Broker with respect to that period. The Customs Broker shall also cooperate with
the Collateral Agent and execute all such documentation and undertake all such
action as may be reasonably required by the Collateral Agent in connection with
such termination. Any written notice provided to any party hereto shall be
delivered to such party at the following address (or to such other address,
written notice of which is given by such party to the other parties hereto in
writing with at least seven (7) days’ prior notice):

If to the Collateral Agent:

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, MA 02108

Attention: Portfolio Manager

Re: Perfumania

If to the Customs Broker:

[Customs Broker]

                                                 

                                                 

                                                 

Attention:                               

If to the Company:

c/o Perfumania Holdings, Inc.

35 Sawgrass Drive

Bellport, NY 11713

Attention:                               

 

3



--------------------------------------------------------------------------------

7.2 Except as provided in Section 7.1, above, this Agreement shall remain in
full force and effect until the Customs Broker receives written notification
from the Collateral Agent of the termination of the Customs Broker’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by the Company and an officer of the Collateral Agent and may be
terminated solely by written notice signed by an officer of the Collateral
Agent.

Section 8 Custom Broker’s Lien: The Customs Broker shall have a lien, to the
extent provided by law, on any Property then in the possession of the Customs
Broker, which lien shall be to the extent of any out-of-pocket costs, fees,
freight charges, storage charges, or other charges or out-of-pocket expenses
incurred or paid by the Customs Broker with respect only to that Property then
in the possession of the Customs Broker, for which the Customs Broker has not
received payment, but not for any amount owed on account of any other Property,
item, or matter.

Section 9 Counterparts; Integration: This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement constitutes the entire
contract among the parties relating to the subject matter hereof and supersedes
any and all contemporaneous or previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the parties and when the
Collateral Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 10 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate the
Customs Broker’s assent below, following which this Agreement will take effect
as a sealed instrument.

 

Very truly yours,

 

COMPANY:

 

[                                 ]

By:     Name:     Title:    

 

Acknowledged and agreed:

 

CUSTOMS BROKER:

 

[                                 ]

By:     Name:     Title:     COLLATERAL AGENT: WELLS FARGO BANK, NATIONAL
ASSOCIATION By:     Name:     Title:    

Signature Page to Customs Broker Agreement



--------------------------------------------------------------------------------

Perfumania Holdings, Inc               Certificate #:       

Borrowing Base Certificate

              Date:            

FAX TO:

  

Kim Miles (WFCF) /Fax # 866-
358-0023

            

Accounts Receivable Borrowing Base

             

Credit Card Receivables

      as of:         0                         

Less Ineligibles

      as of:         0                         

Eligible Credit Card Receivables

              0                         

Advance Rate

              85.00 %                       

Credit Card Availability

              0      (a)                    

Wholesale Receivables

      as of:         0                         

Less Ineligibles

      as of:         0                         

Eligible Wholesale Receivables

              0                         

Advance Rate

              85.00 %                       

Wholesale Receivables Availability

              0      (b)                    

Less Dilution Reserve

              0     

Net Available Accounts Receivable (a+b)

              0      (c)                    

Inventory Borrowing Base

             

Quality King Fragrance Inventory

      as of:         0                         

Less Ineligibles

      as of:         0                         

Eligible Quality King Fragrance Inventory

              0                         

Advance Rate

      NOLV         0.00 %                             

Quality King Fragrance Availability

              0      (d)                    

Perfumania Inventory

      as of:         0                         

Less Ineligibles

      as of:         0                         

Eligible Perfumania Inventory

              0                         

Advance Rate

      NOLV         0.00 %                             

Perfumania Availability

              0      (e)                    

Five Star Fragrance Inventory

      as of:         0                         

Less Ineligibles

      as of:         0                         

Eligible Five Star Fragrance Inventory

              0                         

Advance Rate

      NOLV         0.00 %                             

Five Star Fragrance Availability

              0      (f)                    

Total Inventory Availability (d+e+f)

              0      (g)                    

Availability Reserves

             

Rent Reserve

      as of:                            

Gift Cards Reserve

      as of:                            

Royalties Reserve

      as of:                            

Total Availability Reserves

              0      (h)                    

Borrowing Base Availability (c+g-h)

              (i) AVAILABILITY CALCULATION (due 11:00am EST for same-day
funding)

Beginning Principal Balance

                              

Add:

   Advances through    as of:                                Adjustments    as
of:                            

Less:

   Payments through    as of:                            

Ending Principal Balance Prior to Advance Request

           (j)                    

Net Availability Prior to Todays Request (i-j)

           0      (k)                    

        Today’s Advance Request:

         $ —        (l)

Ending Loan Balance (k+l)

              (m)                    

Total L/Cs outstanding

   Standby L/Cs                      Doc L/Cs                       0      (n)
                   

Total Usage (m+n)

              0      (o)                    

Net Availability after Advance (i-o)

                                         

Minimum Excess Availability Covenant

          

Reference is made to the Credit Agreement dated as of January XX, 2011 among
Perfumania Holdings, Inc as the Borrower, the other Credit Parties signatory
thereto, the Lenders party thereto, Wells Fargo Capital Finance, as Agent and
other Loan Documents. Capitalized terms used herein without definition have the
meanings assigned to them in the Credit Agreement. The undersigned hereby
certifies on behalf of the Borrower, and not in his or her personal capacity,
that, to the best of the undersigned’s knowledge, after making due inquiry, the
the BorrowingBase calculated herein, is true, correct, and complete. The
Borrower represents and warrants that there is no Default or Event of Default
presently in existence.

 

Authorized Signer:

   Printed Name:         Signature:        

WFCF Account Manager:

   Printed Name:         Signature:        



--------------------------------------------------------------------------------

EXECUTION

EXHIBIT H

CREDIT CARD NOTIFICATION

PREPARE ON BORROWER LETTERHEAD - ONE FOR EACH PROCESSOR

January 7, 2011

 

To: American Express Travel Related Services Company, Inc. (The “Processor”)

     15841 Pines Boulevard

     PMB 145

     Pembroke Pines, Florida 33027

     Attention: Rosa Talavera

 

  Re: Magnifique Parfumes and Cosmetics, Inc. (the “Company”)

       Merchant Account Number: 4095074563

Dear Sir/Madam:

Under various agreements between and among the Company, certain affiliates of
the Company, Wells Fargo Bank, National Association, a national banking
association with offices at One Boston Place, Boston, MA 02108, as
administrative agent (the “Administrative Agent”) and collateral agent (the
“Collateral Agent” and, together with the Administrative Agent, the “Agents”)
for a syndicate of lenders and other credit parties (the “Credit Parties”) party
to a Credit Agreement dated as of January 7, 2011 (as amended, modified or
supplemented from time to time, the “Credit Agreement”), the Company has granted
to the Collateral Agent, for its own benefit and the benefit of the other Credit
Parties, a security interest in and to the Company’s inventory, accounts,
general intangibles, equipment, and other assets, including, without limitation,
all amounts due or to become due from the Processor to the Company.

Under such agreements, the Company is obligated to deliver (or cause to be
delivered) all proceeds of the Company’s accounts, accounts receivable, and
inventory to the Agents. Such proceeds include all payments with respect to
credit card charges (the “Charges”) submitted by the Company to the Processor
for processing and the amounts which the Processor owes to the Company on
account thereof (the “Credit Card Proceeds”).

 

1. Until the Processor receives written notification from an officer of the
Collateral Agent to the contrary, all amounts as may become due from time to
time from the Processor to the Company shall continue to be transferred only as
follows:

 

  (a) By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

Wells Fargo Bank, National Association

ABA No. for Wires: 031-201-467

ABA No. for ACH Credits: 026-012-881

Account No. 2000045

Re: Magnifique Parfumes and Cosmetics, Inc.



--------------------------------------------------------------------------------

or

 

  (b) As the Processor may be instructed from time to time in writing by an
officer of the Collateral Agent.

 

2. Upon request of the Collateral Agent, a copy of each periodic statement
provided by the Processor to the Company should be provided to the Collateral
Agent at the following address (which address may be changed upon seven
(7) days’ written notice given to the Processor by the Collateral Agent):

Wells Fargo Bank, National Association

One Boston Place

Boston, MA 02108

Attention: Portfolio Manager

Re:            Perfumania

 

3. The Processor shall be fully protected in acting on any order or direction by
the Agents respecting the Charges and the Credit Card Proceeds without making
any inquiry whatsoever as to the Collateral Agent’s right or authority to give
such order or direction or as to the application of any payment made pursuant
thereto.

[Signature Page Follows]



--------------------------------------------------------------------------------

This letter may be amended only by the written agreement of the Processor, the
Company, and an officer of the Collateral Agent and may be terminated solely by
written notice signed by an officer of the Collateral Agent.

 

Very truly yours,

 

MAGNIFIQUE PARFUMES AND COSMETICS, INC.,

as the Company

By:   /s/ Michael W. Katz Name:   Michael W. Katz Title:   President and Chief
Executive Officer

 

cc: Wells Fargo Bank, National Association

Credit Card Notification (American Express)



--------------------------------------------------------------------------------

EXECUTION

EXHIBIT H

CREDIT CARD NOTIFICATION

PREPARE ON BORROWER LETTERHEAD - ONE FOR EACH PROCESSOR

January 7, 2011

 

To: Fifth Third Processing Solutions, LLC (The “Processor”)

     38 Fountain Square Plaza

     MD 10909A

     Cincinnati, Ohio 45202

     Attention: Christopher Kemper

 

  Re: Perfumania, Inc. (the “Company”)

       Merchant Account Number: 00214

Dear Sir/Madam:

Under various agreements between and among the Company, certain affiliates of
the Company, Wells Fargo Bank, National Association, a national banking
association with offices at One Boston Place, Boston, MA 02108, as
administrative agent (the “Administrative Agent”) and collateral agent (the
“Collateral Agent” and, together with the Administrative Agent, the “Agents”)
for a syndicate of lenders and other credit parties (the “Credit Parties”) party
to a Credit Agreement dated as of January 7, 2011 (as amended, modified or
supplemented from time to time, the “Credit Agreement”), the Company has granted
to the Collateral Agent, for its own benefit and the benefit of the other Credit
Parties, a security interest in and to the Company’s inventory, accounts,
general intangibles, equipment, and other assets, including, without limitation,
all amounts due or to become due from the Processor to the Company.

Under such agreements, the Company is obligated to deliver (or cause to be
delivered) all proceeds of the Company’s accounts, accounts receivable, and
inventory to the Agents. Such proceeds include all payments with respect to
credit card charges (the “Charges”) submitted by the Company to the Processor
for processing and the amounts which the Processor owes to the Company on
account thereof (the “Credit Card Proceeds”).

 

1. Until the Processor receives written notification from an officer of the
Collateral Agent to the contrary, all amounts as may become due from time to
time from the Processor to the Company shall continue to be transferred only as
follows:

 

  (a) By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

Wells Fargo Bank, National Association

ABA No. for Wires: 031-201-467

ABA No. for ACH Credits: 026-012-881

Account No. 2000045

Re: Magnifique Parfumes and Cosmetics, Inc.



--------------------------------------------------------------------------------

or

 

  (b) As the Processor may be instructed from time to time in writing by an
officer of the Collateral Agent.

 

2. Upon request of the Collateral Agent, a copy of each periodic statement
provided by the Processor to the Company should be provided to the Collateral
Agent at the following address (which address may be changed upon seven
(7) days’ written notice given to the Processor by the Collateral Agent):

Wells Fargo Bank, National Association

One Boston Place

Boston, MA 02108

Attention: Portfolio Manager

Re:            Perfumania

 

3. The Processor shall be fully protected in acting on any order or direction by
the Agents respecting the Charges and the Credit Card Proceeds without making
any inquiry whatsoever as to the Collateral Agent’s right or authority to give
such order or direction or as to the application of any payment made pursuant
thereto.

[Signature Page Follows]



--------------------------------------------------------------------------------

This letter may be amended only by the written agreement of the Processor, the
Company, and an officer of the Collateral Agent and may be terminated solely by
written notice signed by an officer of the Collateral Agent.

 

Very truly yours,

 

PERFUMANIA, INC., as the Company

By:   /s/ Michael W. Katz Name:   Michael W. Katz Title:   President and Chief
Executive Officer

 

cc: Wells Fargo Bank, National Association



--------------------------------------------------------------------------------

SCHEDULE 1(I)

Inactive Subsidiaries

Flowing Velvet, Inc., a New York corporation

Global Duty Free Supply, Inc., a Florida corporation

Jacavi, LLC, a Delaware limited liability company

Northern Amenities, Ltd., a New York corporation

Northern Brands, Inc., a New York corporation

Perfumer’s Art, Inc., a New York corporation

Perfumania International Franchising, Inc., a Florida corporation

Distribution Concepts, LLC, a Florida limited liability company

[Signature Page to Credit Agreement - Perfumania]



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

COMMITMENT SCHEDULE

Lender

   Commitment      Applicable
Percentage  

Wells Fargo Bank, National Association

   $ 65,000,000         28.888888889   

Bank of America, N.A.

   $ 40,000,000         17.777777778   

Regions Bank

   $ 24,000,000         10.666666667   

RBS Business Capital, a division of RBS Asset Finance, Inc.,
a subsidiary of RBS Citizens, NA

   $ 20,000,000         8.888888889   

General Electric Capital Corporation

   $ 20,000,000         8.888888889   

The Huntington National Bank

   $ 20,000,000         8.888888889   

Compass Bank

   $ 12,000,000         5.333333333   

Bank Leumi USA

   $ 12,000,000         5.333333333   

TD Bank, N.A.

   $ 12,000,000         5.333333333                     

Total

   $ 225,000,000.00         100                     



--------------------------------------------------------------------------------

Schedule 5.01

Loan Parties Organizational Information

 

Name

  

State of

Incorporation

  

Organization

Type

  

State

Organization #

  

FEIN

Perfumania Holdings, Inc.    Florida    C corporation    P07000113583   
65-0977964 Quality King Fragrance, Inc.    Delaware    C corporation    2832191
   11-3414939 Scents of Worth, Inc.    Florida    C corporation    S69981   
11-2401732 Five Star Fragrance Company, Inc.    New York    C corporation    N/A
   11-3589999 Northern Group, Inc.    New York    C corporation    N/A   
11-2943326 Perfumania, Inc.    Florida    C corporation    K13436    65-0026340
Magnifique Parfumes and Cosmetics, Inc.    Florida    C corporation    592756420
   59-2756420 Ten Kesef II, Inc.    Florida    C corporation    P94000063819   
65-0701253 Perfumania Puerto Rico, Inc.    Puerto Rico    C corporation    91672
   66-0526787 Aladdin Fragrances, Inc.    New York    C corporation    N/A   
11-3144338 Niche Marketing Group, Inc.    New York    C corporation    N/A   
11-3491943 Model Reorg Acquisition, LLC    Delaware    Limited liability company
   4473559    26-3000318 Perfumania.com, Inc.    Florida    C corporation   
P99000001576    65-0884688



--------------------------------------------------------------------------------

Schedule 5.05

Supplement to Interim Financial Statements

 

1. QKD Note

 

2. Nussdorf Sibling Notes

 

3. Nussdorf Convertible Note



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

Sharon Stacia v. Perfumania, Inc., Case No. 10-62427-CIV-MARRA – United States
District Court, Southern District of Florida, West Palm Beach Division. In this
action, a former employee of the Company, Sharon Stacia, is suing on behalf of
herself and other store managers of Perfumania, claiming they were improperly
classified as non-exempt and were entitled to overtime compensation under the
Fair Labor Standards Act (“FLSA”). We will file an answer and affirmative
defenses on behalf of the company on or before January 11, 2011. Thereafter,
plaintiff will likely seek to have other store managers added to the action as
plaintiffs through a certification and an opt-in procedure unique to FLSA cases.
We are in the process of investigating the actual duties of the Company’s store
managers and the applicability of the executive exemption under the FLSA. If
applicable, it will provide a defense to plaintiffs’ claims. At this time, we
are unable to express an opinion as to the likelihood of success or the range of
loss in the event of an unfavorable outcome.



--------------------------------------------------------------------------------

Schedule 5.08(b)(1)

Owned Real Estate

None.



--------------------------------------------------------------------------------

Schedule 5.08(b)(2)

Leased Real Estate

See following pages.



--------------------------------------------------------------------------------

Non-Store

 

STORE #

  

LOCATION

   ADDRESS    SPACE    CITY    STATE    ZIP   

COUNTY

  

TYPE

  

SF

  

LEASE
COMMENCEMENT

  

LEASE
EXPIRATION

  

DEVELOPER

   DEVELOPER
ADDRESS    DEVELOPER
ADDRESS 2    DEVELOPER
ADDRESS 3    DEVELOPER
CITY    STATE    ZIP
CODE    LESSEE    GUARANTOR N/A    Executive
Center    1116 South Walton Blvd.    Suite 120    Bentonville    AR    72712   
Benton    Office    350    8/1/2010    7/31/2011    Executive Center II, LLC   
Executive Center    1116 South Walton
Boulevard    Suite 100    Bentonville    AR    72712   
Quality King Fragrance, Inc.    N/A N/A    Sunrise, FL
Office and Warehouse    251 International Parkway       Sunrise    FL    33325
   Broward    Warehouse/Office    178,791    9/1/2002    12/31/2017   
Victory Investment Group LLC    85 Newfield
Avenue          Edison    NJ    08837    Perfumania, Inc.    N/A N/A   
Park Plaza
Executive
Centre    20 Park Plaza    Suite 446    Boston    MA    2116    Suffolk   
Office       8/1/2007    1/31/2011    Park Plaza Executive
Centre, a div. of Saunstar Operating Co., LLC, by its Agent, the D.L. Saunders
Real Estate Corporation    Park Plaza
Executive Centre    20 Park Plaza    4th Floor    Boston    MA    02116   
Scents of Worth, Inc.    N/A N/A    Bellport, NY
Office and
Warehouse    35 Sawgrass Drive, Suite 2    Suite 2    Bellport    NY    11713   
Suffolk    Warehouse/Office    283,800    10/1/2007    9/30/2027    Quality King
Distributors, Inc.    35 Sawgrass
Drive    Suite 1       Bellport    NY    11713    Model Reorg, Inc.    N/A



--------------------------------------------------------------------------------

Stores

 

STORE #

  

LOCATION

  

ADDRESS

   SPACE    CITY    STATE    ZIP    COUNTY    TYPE    SF    LEASE COMMENCEMENT
   LEASE EXPIRATION   

DEVELOPER

  

DEVELOPER ADDRESS

  

DEVELOPER ADDRESS 2

   DEVELOPER ADDRESS 3    DEVELOPER CITY    STATE    ZIP CODE    LESSEE   
GUARANTOR

1

   Aventura Mall    19501 Biscayne Boulevard       Aventura    FL    33180   
Miami-Dade    Regional    1,042    9/1/2008    8/31/2015    Turnberry/Simon
Property Group    c/o Turnberry Aventura Mall Company, Ltd.    19501 Biscayne
Boulevard    Suite 400    Aventura    FL    33180    Magnifique Parfumes and
Cosmetics, Inc.    N/A

2

   Osage Beach Premium Outlets    4540 Highway 54, Box E-4       Osage Beach   
MO    65065    Camden    Outlet    1,600    1/1/2009    12/31/2013   
Chelsea/Simon Property Group    c/o Chelsea Property Group   
105 Eisenhower Parkway       Roseland    NJ    07068    Magnifique Parfumes and
Cosmetics, Inc.    N/A

3

   R.K. Centre South    16850 Collins Avenue    16850    North Miami Beach    FL
   33160    Miami-Dade    Strip Center    1,300    1/1/2009    12/31/2013    R.K
Associates    17100 Collins Avenue #225          Miami Beach    FL    33160   
Magnifique Parfumes and Cosmetics, Inc.    N/A

5

   Times Square    1585 Broadway       New York    NY    10036    New York   
Street    870    12/5/1995    12/31/2010    MS Financing Inc.    1221 Avenue of
the Americas          New York    NY    10020   
Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

7

   Discover Mills    5900 Sugarloaf Hwy.    534    Lawrenceville    GA    30043
   Gwinnett    Outlet    1,502    11/1/2007    10/31/2012    Mills/Simon
Property Group    c/o The Mills Corporation    5425 Wisconsin Avenue    Suite
500    Chevy Chase    MD    20815    Magnifique Parfumes and Cosmetics, Inc.   
N/A

9

   Oakland Mall    556 West 14 Mile Road       Troy    MI    48083    Oakland   
Regional    1,896    10/1/2004    9/30/2014    Urban Retail    c/o Urban Retail
Properties, LLC    900 North Michigan Avenue    Suite 900    Chicago    IL   
60611    Magnifique Parfumes and Cosmetics, Inc.    N/A

10

   Jackson Premium Outlets    537 Monmouth Road    113    Jackson    NJ    08527
   Ocean    Outlet    1,600    12/1/2007    11/30/2012    Chelsea/Simon Property
Group    c/o Chelsea Property Group    105 Eisenhower Parkway       Roseland   
NJ    07068    Magnifique Parfumes and Cosmetics, Inc.    N/A

19

   Centro Gran Caribe Mall    Carretera #2, KM 29.7    14    Vega Alta    PR   
00692    Vega Alta    Regional    1,032    1/16/2000    1/31/2014    Thor
Galleria    c/o Thor Equities, LLC    25 West 39th Street       New York    NY
   10018    Perfumania Puerto Rico, Inc.    Perfumania, Inc.

21

   Serramonte Center    3 Serramonte Drive    219    Daly City    CA    94015   
San Mateo    Regional    885    4/1/2005    3/31/2015    Jones Lang LaSalle   
c/o Jones Lang LaSalle Americas, Inc.    3344 Peachtree Road    Suite
1200    Atlanta    GA    30326    Magnifique Parfumes and Cosmetics, Inc.    N/A

22

   Riverwalk Marketplace    1 Poydras Street    1195    New Orleans    LA   
70130    Orleans    Entertainment    757    1/1/2011    1/31/2012    General
Growth Properties    c/o General Growth Properties    110 N. Wacker Drive      
Chicago    IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

23

   North Riverside Park Mall    7501 West Cermak Road    F-10    North Riverside
   IL    60546    Cook    Regional    1,611    8/4/2007    4/30/2017   
North Riverside Park Assoc, LLC    7501 West Cermak Road         
North Riverside    IL    60546    Magnifique Parfumes and Cosmetics, Inc.    N/A

24

   Evergreen Plaza Shopping Center    J-22 South Evergreen Plaza    J-22   
Evergreen Park    IL    60805    Cook    Regional    2,515    1/1/2006   
1/31/2011    The Provo Group    c/o The Provo Group    9730 S. Western Avenue   
Suite 418    Evergreen Park    IL    60805    Magnifique Parfumes and Cosmetics,
Inc.    Perfumania, Inc.

27

   Pleasant Prairie Premium Outlets    11601 108th Street Bldg B.    524   
Kenosha    WI    53142    Kenosha    Outlet    960    7/7/2006    7/31/2016   
Prime Retail/Simon Property Group    c/o Prime Retail Property Management, LLC
   217 East Redwood Street    20th
Floor    Baltimore    MD    21202    Magnifique Parfumes and Cosmetics, Inc.   
N/A

28

   Franklin Mills    1586 Franklin Mills Circle       Philadelphia    PA   
19154    Philadelphia    Outlet    1,410    7/1/2007    6/30/2012    Mills/Simon
Property Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

29

   Orlando Premium Outlets - International Drive    5211 International Drive   
A2-8    Orlando    FL    32819    Orange    Outlet    1,170    6/1/2008   
5/31/2013    Prime Retail/Simon Property Group    c/o Prime Retail Property
Management, LLC    217 East Redwood Street    20th
Floor    Baltimore    MD    21202    Magnifique Parfumes and Cosmetics, Inc.   
N/A

33

   Sawgrass Mills    12801 W. Sunrise Boulevard    459    Sunrise    FL    33323
   Broward    Outlet    1,170    8/1/2006    7/31/2011    Mills/Simon Property
Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

34

   Birch Run Premium Outlets    12158 Beyer Road       Birch Run    MI    48415
   Saginaw    Outlet    1,250    10/1/2006    9/30/2011   
Prime Retail/Simon Property Group    c/o Prime Retail Property Management, LLC
   217 East Redwood Street    20th
Floor    Baltimore    MD    21202    Magnifique Parfumes and Cosmetics, Inc.   
N/A

40

   Factory Stores @ Lincoln City    1500 SE East Devils Lake Road    211   
Lincoln City    OR    97367    Lincoln    Outlet    2,400    12/1/2010   
1/31/2014    Tanger Companies    c/o Tanger Properties Limited Partnership   
3200 Northline Avenue    Suite 360    Greensboro    NC    27408    Magnifique
Parfumes and Cosmetics, Inc.    N/A

41

   Factory Stores at North Bend    421 S. Fork Avenue SW.    421B    North Bend
   WA    98045    King    Outlet    2,000    1/1/2010    1/31/2012   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

44

   Folsom Pemium Outlets    1300 Folsom Blvd.    301    Folsom    CA    95630   
Sacramento    Outlet    1,525    4/1/2008    3/31/2013    Chelsea/Simon Property
Group    c/o Chelsea Property Group    105 Eisenhower Parkway       Roseland   
NJ    07068    Magnifique Parfumes and Cosmetics, Inc.    N/A

45

   Westfield Oakridge    925 Blossom Hill Road    Y4    San Jose    CA    95123
   Santa Clara    Regional    1,353    10/3/2003    6/30/2013    Westfield
Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    12th
Floor    Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.
   N/A

46

   Outlet Shops of La Marque    13017 Delaney Road    3D    La Marque    TX   
77568    Galveston    Outlet    2,400    9/17/2007    12/16/2012    La Marque
Outlet Development, LP.    c/o SugarOak Management Services LLC    481 Carlisle
Drive       Herndon    VA    20170    Magnifique Parfumes and Cosmetics, Inc.   
N/A

48

   San Marcos Premium Outlets    3939 IH-35 South    203    San Marcos    TX   
78666    Hays    Outlet    2,100    1/1/2011    12/31/2015    Prime Retail/Simon
Property Group    c/o Prime Retail Property Management, LLC    217 East Redwood
Street    20th
Floor    Baltimore    MD    21202    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

49

   Prime Outlets @ Hillsboro    101 Interstate Hwy. 35 NE    5    Hillsboro   
TX    76645    Hill    Outlet    2,005    1/1/2005    12/31/2009    Craig Realty
Group    c/o Craig Realty Group    4100 MacArthur Boulevard    Suite 200   
Newport Beach    CA    92660    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

50

   El Senorial Mall    Calle Parana, Local #26    26    Rio Piedras    PR   
00926    San Juan    Regional    1,450    9/1/2004    10/31/2011    Developers
Diversified Realty    c/o Developers Diversified Realty Corporation    3300
Enterprise Parkway       Beachwood    OH    44122    Perfumania Puerto Rico,
Inc.    Perfumania, Inc.

53

   Queenstown Premium Outlets    432 Outlet Center Drive    B022    Queenstown
   MD    21658    Queen Anne’s    Outlet    1,740    5/1/2010    5/31/2015   
Prime Retail/Simon Property Group    c/o Prime Retail Property Management, LLC
   217 East Redwood Street    20th
Floor    Baltimore    MD    21202    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

54

   Edinburgh Premium Outlets    11861 N. Executive Drive    A-140    Edinburgh
   IN    46124    Bartholomew    Outlet    2,500    4/1/2008    3/31/2013   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

60

   Walden Galleria    Route 90 and Walden Avenue       Buffalo    NY    14225   
Erie    Regional    812    9/5/2007    9/4/2017    Pyramid Company    c/o The
Pyramid Management Group, Inc.    The Clinton Exchange    4 Clinton
Square    Syracuse    NY    13202    Magnifique Parfumes and Cosmetics, Inc.   
N/A

63

   Kittery Premium Outlets III    345 US Route 1    P-24    Kittery    ME   
03904    York    Outlet    1,280    6/1/2007    5/31/2012    Chelsea/Simon
Property Group    c/o Chelsea Property Group    105 Eisenhower Parkway      
Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

65

   Lighthouse Place Premium Outlets    909 Lighthouse Place       Michigan City
   IN    46360    LaPorte    Outlet    1,427    1/1/2007    12/31/2011   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   Perfumania, Inc.

68

   Fashion Show Mall    3200 Law Vegas Boulevard    2345    Las Vegas    NV   
89109    Clark    Regional    1,153    9/1/2003    8/31/2011    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

71

   Gurnee Mills    6170 W. Grand Avenue    673    Gurnee    IL    60031    Lake
   Outlet    1,630    9/1/2006    8/31/2016    Mills/Simon Property Group    c/o
Simon Property Group    225 West Washington Street       Indianapolis    IN   
46204    Magnifique Parfumes and Cosmetics, Inc.    Perfumania
Holding
Corporation

73

   The Crossings Premium Outlets    1000 Route 611    B03    Tannersville    PA
   18372    Monroe    Outlet    1,560    10/1/2006    9/30/2011    Chelsea/Simon
Property Group    c/o Chelsea Property Group    105 Eisenhower Parkway      
Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.    N/A

76

   Gilroy Premium Outlets    8375-47 Arroya Circle Bldg. B&C    A047    Gilroy
   CA    95020    Santa Clara    Outlet    2,000    2/1/2007    1/31/2017   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

80

   Tanger Outlet Center    2601 S. McKenzie Street    240    Foley    AL   
36535    Baldwin    Outlet    1,600    11/1/2007    10/31/2012    Tanger
Companies    c/o Tanger Factory Outlet Centers, Inc.    3200 Northline Avenue   
Suite 360    Greensboro    NC    27408    Magnifique Parfumes and Cosmetics,
Inc.    Perfumania, Inc.

83

   Prime Outlets @ Lake Elsinore    17600 Collier Avenue    C-125    Lake
Elsinore    CA    92530    Riverside    Outlet    2,000    2/1/2007    1/31/2012
   Craig Realty Group    c/o Craig Realty Group    4100 MacArthur Boulevard   
Suite 200    Newport Beach    CA    92660    Magnifique Parfumes and Cosmetics,
Inc.    E Com
Ventures, Inc.

84

   North Georgia Premium Outlets    800 Hwy 400 South    790    Dawsonville   
GA    30534    Dawson    Outlet    1,944    5/1/2007    4/30/2017   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

89

   Mall of America I    219 North Garden Street    N-219    Bloomington    MN   
55425    Hennepin    Regional    1,309    8/1/2002    1/31/2013    MOAC Holdings
   60 East Broadway          Bloomington    MN    55425    Magnifique Parfumes
and Cosmetics, Inc.    N/A

90

   Mall of America II    372 North Garden Street    N-372    Bloomington    MN
   55425    Hennepin    Regional    782    3/20/2003    1/31/2013    MOAC
Holdings    60 East Broadway          Bloomington    MN    55425    Magnifique
Parfumes and Cosmetics, Inc.    N/A

91

   Conroe Outlets Shopping Center    1111 League Line Road    118    Conroe   
TX    77303    Montgomery    Outlet    2,400    4/1/2008    3/31/2011    Craig
Realty Group    c/o Craig Realty Group    4100 MacArthur Boulevard    Suite 200
   Newport Beach    CA    92660    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

96

   Palm Springs Mile    557 West 49th Street       Hialeah    FL    33012   
Miami-Dade    Strip Center    1,529    1/24/2007    1/31/2017    Palm Springs
Mile Associates LTD    419 West 48th Street    Suite 300       Hialeah    FL   
33012    Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

99

   The Outlets at Casa Grande    2300 Tanger Dr. Bldg.    A-122    Casa Grande
   AZ    85222    Pinal    Outlet    1,800    1/1/2009    12/31/2013    Allstate
Realty Group    c/o Allstate Realty Group    21050 N. Pima Road    Suite 100   
Scottsdale    AZ    85255    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

100

   Five Oaks Factory Stores    1645 Parkway    350    Sevierville    TN    37862
   Sevier    Outlet    2,000    10/1/2007    9/30/2012    Tanger Companies   
c/o Tanger Factory Outlet Centers, Inc.    3200 Northline Avenue    Suite 360   
Greensboro    NC    27408    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

102

   Emerald Square Mall    999 South Washington St.    E-329    North Attleboro
   MA    02760    Bristol    Regional    1,113    8/1/2010    1/31/2013    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

105

   Pheasant Lane Mall    310 Daniel Webster HWY.    E-107    Nashua    NH   
03060    Hillsborough    Regional    1,357    2/1/2007    1/31/2017    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

110

   Coral Square Mall    9443 West Atlantic Boulevard    9443    Coral Springs   
FL    33071    Broward    Regional    1,089    2/1/2010    1/31/2013    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

114

   Pembroke Lakes Mall    11401 Pine Blvd.    446    Pembroke Pines    FL   
33026    Broward    Regional    1,455    5/1/2003    12/31/2013    General
Growth Properties    c/o General Growth Properties    110 N. Wacker Drive      
Chicago    IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

115

   Tanger Factory Outlet (Class Perf.)    4015 IH 35 South    325    San Marcos
   TX    78666    Hays    Outlet    2,000    11/1/2006    10/31/2011    Tanger
Companies    c/o Tanger Factory Outlet Centers, Inc.    3200 Northline Avenue   
   Greensboro    NC    27408    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

118

   Woodbridge Center    459 Woodbridge Center Drive       Woodbridge    NJ   
07095    Middlesex    Regional    1,543    2/1/2006    1/31/2013    General
Growth Properties    c/o General Growth Properties    110 N. Wacker Drive      
Chicago    IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

119

   The Outlets at Castlerock    5050 Factory Shops Blvd.    570    Castlerock   
CO    80104    Douglas    Outlet    1,373    12/1/2007    11/30/2012    Craig
Realty Group    c/o Craig Realty Group    4100 MacArthur Boulevard    Suite 200
   Newport Beach    CA    92660    Magnifique Parfumes and Cosmetics, Inc.    E
Com
Ventures, Inc.

120

   Calhoun Premium Outlets    455 Belwood Road    17    Calhoun    GA    30701
   Gordon    Outlet    1,500    1/1/2009    12/31/2015    Prime Retail/Simon
Property Group    c/o Prime Retail Property Management, LLC    217 East Redwood
Street       Baltimore    MD    21201    Magnifique Parfumes and Cosmetics, Inc.
   N/A

121

   Vacaville Premium Outlets    131 Nut Tree Road    131J    Vacaville    CA   
95688    Solano    Outlet    2,000    11/1/2010    1/31/2013    Chelsea/Simon
Property Group    c/o Chelsea Property Group    105 Eisenhower Parkway      
Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.    Perfumania
Holding
Corporation

122

   Empire State Building    20 West 34th Street    37    New York    NY    10118
   New York    Street    1,965    9/1/2010    1/31/2011    Empire State Building
Company LLC    350 Fifth Avenue          New York    NY    10118    Magnifique
Parfumes and Cosmetics, Inc.    Perfumania, Inc.

126

   Lakeside Mall    14600 Lakeside Circle    2195    Sterling Heights    MI   
48313    Macomb    Regional    1,204    5/1/2009    4/30/2019    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

127

   Fairlane Towne Center    18900 Michigan Avenue    H318    Dearborn    MI   
48126    Wayne    Regional    920    2/1/2006    1/31/2013    The Taubman
Company    200 East Long Lake Road    P.O. Box 200       Bloomfield
Hills    MI    48303    Magnifique Parfumes and Cosmetics, Inc.    N/A

128

   Sun Valley Mall    406 Sun Valley Mall    203    Concord    CA    94520   
Contra Costa    Regional    1,605    2/1/2010    1/31/2015    The Taubman
Company    200 East Long Lake Road    P.O. Box 200       Bloomfield
Hills    MI    48303    Magnifique Parfumes and Cosmetics, Inc.    N/A

130

   Ellenton Premium Outlets    5299 Factory Shops Blvd.    605    Ellenton    FL
   34222    Manatee    Outlet    1,498    9/1/2008    8/31/2015    Prime
Retail/Simon Property Group    c/o Prime Retail Property Management, LLC    217
East Redwood Street       Baltimore    MD    21201    Magnifique Parfumes and
Cosmetics, Inc.    N/A

131

   Woodbury Common Premium Outlets    676 Bluebird Ct.    A-5    Central Valley
   NY    10917    Orange    Outlet    1,290    6/1/2008    5/31/2013   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

135

   Prime Outlets - Jeffersonville    8470 Factory Shops Blvd.      
Jeffersonville    OH    43128    Fayette    Outlet    1,046    1/1/2007   
12/31/2011    Prime Retail/Simon Property Group    c/o Prime Retail Property
Management, LLC    217 East Redwood Street       Baltimore    MD    21201   
Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

137

   Gainesville Factory Shops    4321 Interstate 35 North    285    Gainesville
   TX    76240    Cooke    Outlet    1,269    9/1/2009    12/31/2014    Prism
Company    c/o Woodcrest Management Company, L.C.    3113 South University Drive
   Suite 600    Fort Worth    TX    76109    Magnifique Parfumes and Cosmetics,
Inc.    Perfumania, Inc.

139

   Potomac Mills    2700 Potomac Mills Circle    931    Prince William    VA   
22192    Prince William    Outlet    1,243    10/1/2009    9/30/2016   
Mills/Simon Property Group    c/o M.S. Management Associates Inc.    225 West
Washington Street       Indianapolis    IN    46204    Magnifique Parfumes and
Cosmetics, Inc.    N/A

140

   Las Vegas Outlet Center    7400 S. Las Vegas Blvd.    54    Las Vegas    NV
   89123    Clark    Outlet    1,919    1/1/2004    12/31/2013    Chelsea/Simon
Property Group    c/o Chelsea Property Group    105 Eisenhower Parkway      
Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.    N/A

141

   Governor’s Square Mall    1500 Apalachee Parkway    1425    Tallahassee    FL
   32301    Leon    Regional    936    4/1/2003    4/30/2012    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

144

   Bayside Marketplace    401 Biscayne Blvd.       Miami    FL    33132   
Miami-Dade    Entertainment    1,365    10/1/2003    9/30/2011    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

149

   Stamford Town Center    100 Greyrock Place    F-123    Stamford    CT   
06901    Fairfield    Regional    850    2/1/2008    1/31/2018    The Taubman
Company    200 East Long Lake Road    P.O. Box 200       Bloomfield
Hills    MI    48303    Magnifique Parfumes and Cosmetics, Inc.    N/A

150

   Mall del Norte    5300 San Dario    550    Laredo    TX    78041    Webb   
Regional    1,180    12/1/2004    1/31/2011    CBL & Associates    c/o CBL &
Associates Management    CBL Center, Suite 500    2030
Hamilton
Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

153

   Gwinnett Place Mall    2100 Pleasant Hill Road    122    Duluth    GA   
30136    Gwinnett    Regional    1,274    10/1/2007    9/30/2012    Simon
Property Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

154

   Northlake Mall    4800 Briarcliff Rd. NE    1024    Atlanta    GA    30345   
DeKalb    Regional    1,369    10/1/2010    1/31/2013    Simon Property Group   
c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

155

   Tanger Factory Outlet Center    300 Tanger Blvd.    306    Branson    MO   
65616    Taney    Outlet    2,000    1/1/2008    12/31/2012    Tanger Companies
   c/o Tanger Factory Outlet Centers, Inc.    3200 Northline Avenue      
Greensboro    NC    27408    Magnifique Parfumes and Cosmetics, Inc.    N/A

156

   Tanger Factory Outlet Center    1770 West Main Street    212    Riverhead   
NY    11901    Suffolk    Outlet    2,000    8/1/2007    7/31/2012    Tanger
Companies    c/o Tanger Factory Outlet Centers, Inc.    3200 Northline Avenue   
   Greensboro    NC    27408    Magnifique Parfumes and Cosmetics, Inc.    N/A

164

   Regency Square Mall    9501 Arlington Expwy.    91    Jacksonville    FL   
32225    Duval    Regional    1,550    12/1/2005    12/31/2010    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

165

   Great Mall of Milpitas    491 Great Mall Drive    491    Milpitas    CA   
95035    Santa Clara    Outlet    1,475    1/1/2009    12/31/2014    Mills/Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

166

   SuperMall of the Great Northwest    1101 SuperMall Way    1238    Auburn   
WA    98001    King    Regional    1,500    9/1/2007    8/31/2012    Glimcher   
c/o Glimcher Properties Limited Partnership    180 East Broad Street    21st
Floor    Columbus    OH    43215    Magnifique Parfumes and Cosmetics, Inc.   
N/A

167

   Grove City Premium Outlets    1191 Leesburg    530    Grove City    PA   
16127    Mercer    Outlet    1,632    9/1/2009    8/31/2019    Prime
Retail/Simon Property Group    c/o Prime Retail Property Management, LLC    217
East Redwood Street       Baltimore    MD    21201    Magnifique Parfumes and
Cosmetics, Inc.    Perfumania, Inc.

168

   Florida City Outlet Center    250 E. Palm Drive    375    Florida City    FL
   33034    Miami-Dade    Outlet    1,248    1/1/2010    12/31/2019    Prime
Retail/Simon Property Group    c/o Prime Retail Property Management, LLC    217
East Redwood Street       Baltimore    MD    21201    Magnifique Parfumes and
Cosmetics, Inc.    Perfumania, Inc.

170

   Westchester Mall    8579 SW 24th Street    8579    Miami    FL    33155   
Miami-Dade    Strip Center    1,500    1/1/2008    12/31/2010    Ideal
Management Company    12602 North Kendall Drive          Miami    FL    33186   
Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

171

   Belz Factory Outlet Mall I    2655 Teaster Lane    25    Pigeon Forge    TN
   37863    Sevier    Outlet    2,083    1/1/2009    12/31/2011    Belz
Enterprises    c/o Belz Enterprises    100 Peabody Place    Suite
1400    Memphis    TN    38103    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

173

   Ford City Shopping Center    7601 S. Cicero Avenue    1338    Chicago    IL
   60652    Cook    Regional    1,513    5/1/2002    4/30/2012    Jones Lang
LaSalle    c/o Jones Lang LaSalle Americas, Inc.    3344 Peachtree Road    Suite
1200    Atlanta    GA    30326    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

178

   Altamonte Mall    451 E. Altamonte Dr.    1337    Altamonte Springs    FL   
32701    Seminole    Regional    902    5/21/2003    5/31/2010    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

185

   Pismo Beach Premium Outlets    333 Five Cities Drive    A018    Pismo Beach
   CA    93449    San Luis Obispo    Outlet    1,500    1/1/2007    12/31/2011
   Prime Retail/Simon Property Group    c/o Prime Retail Property Management,
LLC    217 East Redwood Street       Baltimore    MD    21201    Magnifique
Parfumes and Cosmetics, Inc.    N/A

186

   Waterloo Premium Outlets    655 Route 318    A024    Waterloo    NY    13165
   Seneca    Outlet    1,650    1/1/2005    4/30/2010    Chelsea/Simon Property
Group    c/o CPG Partners, LP    105 Eisenhower Parkway       Roseland    NJ   
07068    Magnifique Parfumes and Cosmetics, Inc.    N/A

187

   Woodfield Mall    Golf Road & Route #53    F-121    Schaumburg    IL    60173
   Cook    Regional    1,154    2/1/2006    1/31/2013    The Taubman Company   
200 East Long Lake Road    P.O. Box 200       Bloomfield
Hills    MI    48303    Magnifique Parfumes and Cosmetics, Inc.    Perfumania,
Inc.

192

   Metro Center Mall    9617 Metro Pkwy. W.    2068    Phoenix    AZ    85051   
Maricopa    Regional    1,596    4/15/2005    4/30/2015    Jones Lang LaSalle   
c/o Jones Lang LaSalle Americas, Inc.    3344 Peachtree Road    Suite
1200    Atlanta    GA    30326    Magnifique Parfumes and Cosmetics, Inc.    N/A

194

   The Tower Shops @ Stratosphere    2000 S. Las Vegas Blvd.    D-3    Las Vegas
   NV    89104    Clark    Regional    800    2/1/2010    1/31/2012   
Stratosphere Leasing    2000 Las Vegas Boulevard          Las Vegas    NV   
89104    Magnifique Parfumes and Cosmetics, Inc.    N/A

198

   Macomb Mall    32233 Gratiot Avenue    630    Roseville    MI    48066   
Macomb    Regional    784    2/1/2008    1/31/2013    Thor Galleria    c/o Thor
Equities, LLC    25 West 39th Street       New York    NY    10018    Magnifique
Parfumes and Cosmetics, Inc.    Perfumania, Inc.

203

   Tanger Outlet Center    2990 Cook Road    115    West Branch    MI    48661
   Ogemaw    Outlet    2,000    2/1/2011    1/31/2013    Tanger Companies    c/o
Tanger Factory Outlet Centers, Inc.    3200 Northline Avenue    Suite 360   
Greensboro    NC    27408    Magnifique Parfumes and Cosmetics, Inc.    N/A

204

   Williamsburg Premium Outlets    5699 Richmond Rd.    20
A005    Williamsburg    VA    23188    James City    Outlet    1,600   
10/1/2009    9/30/2019    Prime Retail/Simon Property Group    c/o Prime Retail
Property Management, LLC    217 East Redwood Street       Baltimore    MD   
21201    Magnifique Parfumes and Cosmetics, Inc.    N/A

205

   Tanger Factory Outlet Center    2796 Tanger Way    202    Barstow    CA   
92311    San Bernadino    Outlet    2,500    2/1/2011    1/31/2014    Tanger
Companies    c/o Tanger Factory Outlet Centers, Inc.    3200 Northline Avenue   
Suite 360    Greensboro    NC    27408    Magnifique Parfumes and Cosmetics,
Inc.    Perfumania, Inc.

206

   Palisades Center    1372 Palisades Center Drive    A-105    West Nyack    NY
   10994    Rockland    Regional    1,500    8/1/2004    1/31/2015    Pyramid
Company    c/o The Pyramid Management Group, Inc.    The Clinton Exchange    4
Clinton
Square    Syracuse    NY    13202    Magnifique Parfumes and Cosmetics, Inc.   
N/A

207

   Boynton Beach Mall    801 N. Congress Avenue    873    Boynton Beach    FL   
33426    Palm Beach    Regional    1,293    6/1/2007    5/31/2017    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

209

   Tanger Outlet Center Midway    35016 Midway Outlet Dr.    319    Rehoboth
Beach    DE    19971    Sussex    Outlet    2,000    8/1/2010    7/31/2015   
Tanger Companies    c/o Tanger Properties Limited Partnership    3200 Northline
Avenue    Suite 360    Greensboro    NC    27408    Magnifique Parfumes and
Cosmetics, Inc.    N/A

210

   Gulfport Premium Outlets    10775 Factory Outlet Blvd.    775    Gulfport   
MS    39503    Harrison    Outlet    1,385    11/1/2007    10/31/2012    Prime
Retail/Simon Property Group    c/o Prime Retail Property Management, LLC    217
East Redwood Street       Baltimore    MD    21201    Magnifique Parfumes and
Cosmetics, Inc.    Perfumania, Inc.

213

   Prime Outlets at Vero Beach    1876 94th Drive    C-150    Vero Beach    FL
   32966    Indian River    Outlet    1,440    9/1/2007    8/31/2010    Vero
Fashion Outlet LLC    c/o Stoltz Management of Delaware, Inc.    725
Conshohocken State Road       Bala Cynwyd    PA    19004    Magnifique Parfumes
and Cosmetics, Inc.    N/A

219

   Preferred Outlets at Laughlin    1955 S. Casino Drive.    340    Laughlin   
NV    89029    Clark    Outlet    1,265    8/1/2006    7/31/2011    Horizon
Group Properties    c/o The Woodmont Company    Attn: Frederick J. Meno    2100
W.
7th Street    Fort Worth    TX    76107    Magnifique Parfumes and Cosmetics,
Inc.    N/A

221

   Oakwood Plaza North    3501 Oakwood Boulevard    5    Hollywood    FL   
33020    Broward    Regional    2,200    8/7/2007    8/31/2012    Kimco Realty
   c/o Kimco Realty Corp.    3333 New Hyde Park Road    Suite 100    New Hyde
Park    NY    11042    Magnifique Parfumes and Cosmetics, Inc.    Perfumania,
Inc.

222

   Kendale Lakes Mall    13905 SW 88th Street       Miami    FL    33186   
Miami-Dade    Strip Center    1,913    2/20/2007    2/29/2012    Kimco Realty   
c/o Kimco Realty Corp.    3333 New Hyde Park Road    Suite 100    New Hyde Park
   NY    11042    Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

223

   Tanger Factory Outlet Center    301 Tanger Drive, Suite #227    227   
Terrell    TX    75160    Kaufman    Outlet    2,000    11/1/2010    10/31/2013
   Tanger Companies    c/o Tanger Factory Outlet Centers, Inc.    3200 Northline
Avenue    Suite 360    Greensboro    NC    27408    Magnifique Parfumes and
Cosmetics, Inc.    Perfumania, Inc.

224

   Tanger Factory Outlet Center    1000 Tanger Drive, Suite #410    404   
Locust Grove    GA    30248    Henry    Outlet    2,000    1/1/2006   
12/31/2015    Tanger Companies    c/o Tanger Factory Outlet Centers, Inc.   
3200 Northline Avenue       Greensboro    NC    27408    Magnifique Parfumes and
Cosmetics, Inc.    Perfumania, Inc.

225

   Orlando Airport    1Airport Blvd N. Terminal Complex Sp.    2    Orlando   
FL    32827    Orange    Transportation    985    3/15/2005    3/31/2011   
Westfield Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th
Floor    Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.
   E Com
Ventures, Inc.

226

   Treasure Coast Square    3192 NW Federal Highway       Jensen Beach    FL   
34957    Martin    Regional    1,450    9/1/2009    8/31/2019    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

227

   Outlets at Anthem    4250 W. Anthem Way    470    Phoenix    AZ    85086   
Maricopa    Outlet    1,138    9/24/2009    9/30/2014    Craig Realty Group   
c/o Craig Realty Group    4100 MacArthur Boulevard    Suite 200    Newport Beach
   CA    92660    Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

232

   Florida Mall    8001 S. Orange Blossom Trail    890A    Orlando    FL   
32809    Orange    Regional    917    8/2/2008    8/31/2018    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

233

   Gurnee Mills    6170 W. Grand Avenue    469    Gurnee    IL    60031    Lake
   Outlet    991    9/1/2006    8/31/2016    Mills/Simon Property Group    c/o
Simon Property Group    225 West Washington Street       Indianapolis    IN   
46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

236

   Rio Piedras    104 De Diego Street       Rio Piedras    PR    00925    San
Juan    Street    2,337    1/15/2006    1/14/2011    Roberto Del Moral   
Condominio Sentrun Plaza    273 Uruguay Street PHB       San Juan    PR    00917
   Perfumania Puerto Rico, Inc.    N/A

238

   La Plaza Mall    2200 S. 10th. Street    E-6    McAllen    TX    78503   
Hidalgo    Regional    780    2/1/2006    1/31/2016    Simon Property Group   
c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

241

   Ontario Mills    1 Mills Circle, Suite #411    411    Ontario    CA    91764
   San Bernadino    Outlet    1,496    12/1/2006    12/31/2010    Mills/Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

242

   Ontario Mills    1 Mills Circle, Suite #634    100    Ontario    CA    91764
   San Bernadino    Outlet    1,595    3/17/2007    11/30/2011    Mills/Simon
Property Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

245

   Plaza Palma Real    St. Rd.3, KM 78.20, Rio Abajo    C128    Humacao    PR   
00791    Humacao    Regional    2,000    2/1/2006    1/31/2011    Developers
Diversified Realty    3300 Enterprise Parkway          Beachwood    OH    44122
   Perfumania Puerto Rico, Inc.    Perfumania, Inc.

250

   Lake George Plaza    Route 9, Space #4    4    Lake George    NY    12845   
Warren    Outlet    2,167    12/1/2008    11/30/2013    Greenridge Management
Corp.    701 Westchester Avenue    Suite 310W       White Plains    NY    10604
   Magnifique Parfumes and Cosmetics, Inc.    N/A

251

   Tanger Factory Outlet II    800 Steven B. Tanger Blvd.    406    Commerce   
GA    30529    Jackson    Outlet    2,000    8/1/2006    7/31/2011    Tanger
Companies    3200 Northline Avenue          Greensboro    NC    27408   
Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

253

   Astoria    31-18 Steinway Street, Long Island City       Astoria    NY   
11103    Queens    Street    2,000    8/1/2006    7/31/2011    Mebrin Last   
30-32 Steinway Street          Astoria    NY    11103    Magnifique Parfumes and
Cosmetics, Inc.    N/A

257

   Lincoln Road Mall    332 Lincoln Road       Miami Beach    FL    33139   
Miami-Dade    Street    2,436    12/1/2008    11/30/2011    Arkin Associates   
c/o L. Jules Arkin    3835 La Posada Drive       Palm Beach
Gardens    FL    33410    Magnifique Parfumes and Cosmetics, Inc.    Perfumania,
Inc.

258

   Plaza Centro Mall    200 Avenue Rafael Cordero    57    Caguas    PR    00725
   Caguas    Street    1,500    4/1/2006    3/31/2011    MJS Caguas Limited
Partnership    c/o J & W Management Corp.    505 Park Avenue    3rd Floor    New
York    NY    10022    Perfumania Puerto Rico, Inc.    N/A

260

   Mall at Cortana    9843 Cortana Place    10    Baton Rouge    LA    70815   
East Baton Rouge    Regional    1,320    2/1/2007    1/31/2012    Janoff &
Olshan Inc.    654 Madison Avenue          New York    NY    10021    Magnifique
Parfumes and Cosmetics, Inc.    Perfumania, Inc.

262

   Staten Island Mall    2655 Richmond Avenue    1230    Staten Island    NY   
10314    Richmond    Regional    1,363    8/1/2009    7/31/2014    General
Growth Properties    110 N. Wacker Drive          Chicago    IL    60606   
Magnifique Parfumes and Cosmetics, Inc.    N/A

 

1 of 4



--------------------------------------------------------------------------------

Stores

 

STORE #

  

LOCATION

  

ADDRESS

   SPACE    CITY    STATE    ZIP    COUNTY    TYPE    SF    LEASE COMMENCEMENT
   LEASE EXPIRATION   

DEVELOPER

  

DEVELOPER ADDRESS

  

DEVELOPER ADDRESS 2

   DEVELOPER ADDRESS 3    DEVELOPER CITY    STATE    ZIP CODE    LESSEE   
GUARANTOR

264

   West Oaks Mall    9401 W. Colonial Drive    243    Ocoee    FL    34761   
Orange    Regional    1,172    10/1/2006    9/30/2016    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

266

   Hilton Head Factory Stores    1414 Fording Island Rd.    C170    Bluffton   
SC    29910    Beaufort    Outlet    1,500    5/1/2007    4/30/2012    Tanger
Companies    c/o Tanger Properties Limited Partnership    3200 Northline Avenue
      Greensboro    NC    27408    Magnifique Parfumes and Cosmetics, Inc.   
N/A

268

   Gaffney Premium Outlets    One Factory Shops Blvd.    445    Gaffney    SC   
29341    Cherokee    Outlet    984    12/1/2006    11/30/2011   
Prime Retail/Simon Property Group    c/o Prime Retail Property Management, LLC
   217 East Redwood Street       Baltimore    MD    21201    Magnifique Parfumes
and Cosmetics, Inc.    Perfumania, Inc.

269

   Westland Mall    1695 W. 49th Street    1520    Hialeah    FL    33012   
Miami-Dade    Regional    1,400    7/1/2009    6/30/2019    Westfield
Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor   
Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

270

   Arizona Mills    5000 Arizona Mills Circle    247    Tempe    AZ    85282   
Maricopa    Outlet    3,737    12/1/2007    11/30/2017    Mills/Simon Property
Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

271

   Arizona Mills    5000 Arizona Mills Circle    386    Tempe    AZ    85282   
Maricopa    Outlet    1,224    12/1/2006    11/30/2011    Mills/Simon Property
Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

273

   Superstition Springs Center    6555 E. Southern Avenue    K-03    Mesa    AZ
   85282    Maricopa    Regional    1,344    7/13/2007    4/30/2017    Macerich
   c/o Macerich Management Company    401 Wilshire Boulevard    Suite 700   
Santa Monica    CA    90407    Magnifique Parfumes and Cosmetics, Inc.    N/A

275

   Rockvale Square    35 South Willow Drive       Lancaster    PA    17602   
Lancaster    Outlet    1,550    3/1/2009    2/28/2014    Fisher    c/o PA Outlet
Management Company    35 S. Willowdale Drive    Suite 127    Lancaster    PA   
17602    Magnifique Parfumes and Cosmetics, Inc.    N/A

277

   Grapevine Mills    3000 Grapevine Mills Pkwy.    303    Grapevine    TX   
76051    Tarrant    Outlet    1,199    11/1/2007    10/31/2017    Mills/Simon
Property Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

278

   Grapevine Mills    3000 Grapevine Mills Pkwy.    515    Grapevine    TX   
76051    Tarrant    Outlet    3,442    11/1/2007    10/31/2017    Mills/Simon
Property Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

279

   Jackson Heights    37-50 82nd Street       Jackson Heights    NY    11372   
Queens    Street    2,000    1/1/2007    12/31/2011    Clark Stores    551
Bardini Drive          Melville    NY    11747    Magnifique Parfumes and
Cosmetics, Inc.    N/A

280

   Plaza del Norte    Calle Truncado Space # C-110A    C110    Hatillo    PR   
00659    Hatillo    Regional    2,040    12/17/2003    12/31/2013    Developers
Diversified Realty    Plaza Del Norte    506 Truncano Street       Hatillo    PR
   00659    Perfumania Puerto Rico, Inc.    N/A

281

   Coastland Center    2004 9th Street North    F5    Naples    FL    34102   
Collier    Regional    1,374    6/1/2006    3/31/2016    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

283

   Camarillo Premium Outlets    990 Camarillo Center Dr.    1024    Camarillo   
CA    93010    Ventura    Outlet    1,588    10/1/2008    9/30/2013   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

284

   Wrentham Village Premium Outlets    One Premium Outlet Blvd.    215   
Wrentham    MA    02093    Norfolk    Outlet    1,788    11/1/2007    10/31/2017
   Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

292

   Cielo Vista Mall    8401 Gateway Blvd. West    J-03    El Paso    TX    79925
   El Paso    Regional    1,050    2/1/2007    1/31/2012    Simon Property Group
   c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

293

   Sunland Park Mall    750 Sunland Park Drive    E-12    El Paso    TX    79912
   El Paso    Regional    1,340    2/1/2007    1/31/2012    Simon Property Group
   c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

295

   Fashion Centre @ Pentagon City    1100 S. Hayes St.    U-06    Arlington   
VA    22202    Arlington    Regional    1,300    9/1/2007    8/31/2017    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

296

   Briarwood Mall    100 Briarwood Circle    D-136    Ann Arbor    MI    48108
   Washtenaw    Regional    754    2/1/2009    1/31/2013    Simon Property Group
   c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

297

   Outlet Mall at Canovanas    18400 State Road #3 Barrio Pueblo    175   
Canovanas    PR    00729    Canovanas    Outlet    2,109    1/1/2009   
12/31/2015    Justin Tirri    c/o Belz Enterprises    100 Peabody Place    Suite
1400    Memphis    TN    38103    Perfumania Puerto Rico, Inc.    Perfumania,
Inc.

300

   Fashion Outlet of Las Vegas    32100 Las Vegas Blvd.    426    Primm    NV   
89109    Clark    Outlet    1,248    2/1/2008    1/31/2013    FOLV Management   
c/o Talisman Companies    4000 Ponce de Leon Boulevard    Suite 420    Coral
Gables    FL    33146    Magnifique Parfumes and Cosmetics, Inc.    Perfumania,
Inc.

301

   Town Center at Boca Raton    6000 Glades Road    1179    Boca Raton    FL   
33431    Palm Beach    Regional    563    12/1/2009    1/31/2011    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

302

   Tuscola Outlet Center    400 Tuscola Blvd.    B3    Tuscola    IL    61953   
Douglas    Outlet    1,200    2/1/2011    1/31/2013    Tanger Companies    c/o
Tanger Properties Limited Partnership    3200 Northline Avenue    Suite 360   
Greensboro    NC    27408    Magnifique Parfumes and Cosmetics, Inc.    N/A

304

   Concord Mills    8111 Concord Mills Blvd.    272    Concord    NC    28027   
Cabarrus    Outlet    1,458    8/1/2006    7/31/2011    Mills/Simon Property
Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

305

   Riverchase Galleria    2000 Riverchase Galleria    157A    Birmingham    AL
   35244    Jefferson    Regional    1,024    11/6/2009    10/31/2019    General
Growth Properties    110 N. Wacker Drive          Chicago    IL    60606   
Magnifique Parfumes and Cosmetics, Inc.    N/A

306

   Eastland Center    18000 Vernier Road    107    Harper Woods    MI    48225
   Wayne    Regional    1,200    7/1/2009    6/30/2014    Jones Lang LaSalle   
c/o Jones Lang LaSalle Americas, Inc.    3344 Peachtree Road    Suite 1200   
Atlanta    GA    30326    Magnifique Parfumes and Cosmetics, Inc.    Perfumania,
Inc.

308

   Plaza Cayey Centro    8000 Avenida Jesus de Pinero    3    Cayey    PR   
00736    Cayey    Regional    2,015    12/4/2001    12/31/2010    Developers
Diversified Realty    c/o Developers Diversified Realty Corporation    3300
Enterprise Parkway       Beachwood    OH    44122    Perfumania Puerto Rico,
Inc.    Perfumania, Inc.

309

   Silver Sands Factory Stores    10406 W. Emerald Coast Parkway    200   
Destin    FL    33255    Okaloosa    Outlet    1,500    7/25/2001    7/31/2011
   Silver Sand Joint Venture    P.O. Box 16167          Mobile    AL    36616   
Magnifique Parfumes and Cosmetics, Inc.    N/A

310

   Westfield Trumbull    5065 Main Street    189    Trumbull    CT    06611   
Fairfield    Regional    967    8/1/2005    1/31/2016    Westfield Corporation
   c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor    Los Angeles
   CA    90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

311

   Shoppingtown Countryside    27001 US Highway 19 N.    2006    Clearwater   
FL    33761    Pinellas    Regional    1,302    6/27/2005    6/30/2015   
Westfield Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th
Floor    Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.
   N/A

312

   Westfield Brandon    459 Brandon Town Center    357    Brandon    FL    33511
   Hillsborough    Regional    1,927    7/1/2005    6/30/2015    Westfield
Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor   
Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

313

   Rexville Town Center    St. Rd. 167, km. 176    H7    Bayamon    PR    00957
   Bayamon    Regional    2,000    12/15/2003    12/31/2013    Kimco Realty   
c/o Kimco Realty Corp.    3333 New Hyde Park Road    Suite 100    New Hyde Park
   NY    11042    Perfumania Puerto Rico, Inc.    N/A

315

   Haywood Mall    700 Haywood Road    1033A    Greenville    SC    29607   
Greenville    Regional    1,202    2/1/2009    1/31/2019    Simon Property Group
   c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

316

   Tucson Mall    4500 N. Oracle Road    195    Tucson    AZ    85705    Pima   
Regional    776    6/1/2004    3/31/2014    General Growth Properties    c/o
General Growth Properties    110 N. Wacker Drive       Chicago    IL    60606   
Magnifique Parfumes and Cosmetics, Inc.    N/A

317

   Westland Mall    35000 West Warren Road    613    Westland    MI    48185   
Wayne    Regional    1,105    1/1/2006    12/31/2010    Trademark Property Co.
   c/o Trademark Management, LTD    1600 West 7th Street       Fort Worth    TX
   76102    Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

319

   Town Center at Cobb    400 Ernest W. Barret Pkwy NW.    D-09    Kennesaw   
GA    30144    Cobb    Regional    860    5/27/2005    5/31/2015    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

320

   Louisiana Boardwalk    494 Boardwalk Boulevard    494    Bossier City    LA
   71111    Bossier    Outlet    1,048    6/1/2010    5/31/2015    O&S Holdings
   c/o O&S Holdings LLC    340 The Bridge Street       Huntsville    AL    35806
   Magnifique Parfumes and Cosmetics, Inc.    N/A

321

   Plaza Carolina Mall    Avenida Fragoso Villa Fontana    410    Carolina    PR
   00983    Carolina    Regional    1,265    6/20/2008    6/30/2018    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

323

   Puerto Rico Premium Outlets    415 Prime Outlets Boulevard    415   
Barceloneta    PR    00617    Barceloneta    Outlet    1,964    7/1/2005   
6/30/2010    Prime Retail/Simon Property Group    c/o Prime Retail Property
Management, LLC    217 East Redwood Street       Baltimore    MD    21201   
Perfumania Puerto Rico, Inc.    Perfumania, Inc.

326

   St. Augustine Premium Outlets    2700 State Road 16    210    St. Augustine
   FL    32092    St. Johns    Outlet    1,606    9/1/2006    8/31/2011    Prime
Retail/Simon Property Group    c/o Prime Retail Property Management, LLC    217
East Redwood Street       Baltimore    MD    21201    Magnifique Parfumes and
Cosmetics, Inc.    Perfumania, Inc.

327

   Plaza del Sol Mall    725 Avenida West Main    1010    Bayamon    PR    00961
   Bayamon    Regional    1,540    12/1/2007    11/30/2012    Developers
Diversified Realty    c/o Developers Diversified Realty Corporation    3300
Enterprise Parkway       Beachwood    OH    44122    Perfumania Puerto Rico,
Inc.    Perfumania, Inc.

328

   Harlem Irving Plaza    4134 North Harlem       Norridge    IL    60634   
Cook    Regional    1,657    10/18/2007    10/31/2017    Harlem Irving Company
   c/o The Harlem Irving Companies, Inc.    4104 North Harlem Avenue      
Norridge    IL    60706    Magnifique Parfumes and Cosmetics, Inc.    N/A

329

   McCarran Airport    5757 Wayne Newton Boulevard    186    Las Vegas    NV   
89111    Clark    Transportation    704    10/5/2010    10/31/2015    Clark
County    Postal Box 11005          Las Vegas    NV    89111-
1005    Magnifique Parfumes and Cosmetics, Inc.    N/A

330

   Westfield Santa Anita    400 South Baldwin Avenue    T-44    Arcadia    CA   
91007    Los Angeles    Regional    1,499    10/1/2004    6/30/2014    Westfield
Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor   
Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

331

   Las Catalinas Mall    Carretera Estatal PR-52    690    Caguas    PR    00725
   Caguas    Regional    1,916    4/1/2008    3/31/2018    Vornado Realty    c/o
Vornado Realty L.P.    888 Seventh Avenue       New York    NY    10019   
Perfumania Puerto Rico, Inc.    Perfumania, Inc.

332

   Great Lakes Crossing    4512 Baldwin Road    837    Auburn Hills    MI   
48326    Oakland    Regional    1,620    2/1/2008    1/31/2018    The Taubman
Company    200 East Long Lake Road    P.O. Box 200       Bloomfield Hills    MI
   48303    Magnifique Parfumes and Cosmetics, Inc.    N/A

333

   Mall of the Americas    7795 West Flagler Street    M24    Miami    FL   
33144    Miami-Dade    Regional    5,182    8/1/2008    7/31/2009    Sterling
Center Corporation    c/o Sterling Organization    7827 West Flagler Street   
   Miami    FL    33144    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

334

   Ocean City Factory Outlets    12741 Ocean Gateway    631    Ocean City    MD
   21842    Worcester    Outlet    1,600    9/1/2010    2/28/2013    The Cordish
Company    c/o The Cordish Company    The Power Plant    610 East Pratt Street,
6th Floor    Baltimore    MD    21202    Magnifique Parfumes and Cosmetics, Inc.
   Perfumania, Inc.

336

   Seattle Premium Outlets    10600 Squil Ceda Boulevard    600-C    Tulalip   
WA    98271    Snohomish    Outlet    1,038    5/5/2005    5/31/2012   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

337

   Barton Creek Square    2901 S. Capital of Texas Highway    E-6D    Austin   
TX    78746    Travis    Regional    888    12/1/2010    1/31/2013    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

338

   Cincinnati Mall    816 Cincinnati Mills Dr.    B-126    Cincinnati    OH   
45240    Hamilton    Outlet    1,076    8/19/2004    8/31/2011    North Star
Realty Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

340

   Irvine Spectrum Center    99 Fortune Dr.    717    Irvine    CA    92618   
Orange    Lifestyle    887    9/30/2005    1/22/2011    Irvine Co    c/o The
Irvine Company    550 Newport Center Drive       Newport Beach    CA    92660   
Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

341

   Firewheel Town Center    470 Cedar Sage    L-5    Garland    TX    75040   
Dallas    Lifestyle    1,481    10/7/2005    1/31/2011    Simon Property Group
   c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

342

   River Oaks Center    96 River Oaks Center    OC31    Calumet City    IL   
60409    Cook    Regional    1,539    4/1/2005    3/31/2015    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

345

   Allen Premium Outlets    820 West Stacy Rd.    171    Allen    TX    75013   
Collin    Outlet    2,727    4/24/2004    4/30/2014    Chelsea/Simon Property
Group    c/o Chelsea Property Group    105 Eisenhower Parkway       Roseland   
NJ    07068    Magnifique Parfumes and Cosmetics, Inc.    N/A

346

   Las Americas Premium Outlets    4125 Camino de la Plaza    A-406    San Diego
   CA    92173    San Diego    Outlet    2,000    5/20/2005    5/31/2015   
Chelsea/Simon Property Group    c/o Chelsea Property Group   
105 Eisenhower Parkway       Roseland    NJ    07068    Magnifique Parfumes and
Cosmetics, Inc.    N/A

347

   Northlake Mall    6801 Northlake Mall Dr.    260    Charlotte    NC    28216
   Mecklenburg    Regional    1,371    9/15/2005    1/31/2013    The Taubman
Company    200 East Long Lake Road    P.O. Box 200       Bloomfield Hills    MI
   48303    Magnifique Parfumes and Cosmetics, Inc.    N/A

348

   Edison Mall    4125 Cleveland Avenue    1356    Ft. Myers    FL    33901   
Lee    Regional    1,194    2/1/2009    1/31/2019    Simon Property Group    c/o
M.S. Management Associates Inc.    225 West Washington Street       Indianapolis
   IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

349

   Prien Lake Mall    560 West Prien Lake Road    F08A    Lake Charles    LA   
70601    Calcasieu    Regional    966    2/1/2009    1/31/2014    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

350

   Longview Mall    3500 McCann Rd.    H-1    Longview    TX    75605    Gregg
   Regional    794    12/1/2009    11/30/2014    Simon Property Group    c/o
M.S. Management Associates Inc.    225 West Washington Street       Indianapolis
   IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

352

   Carolina Premium Outlets    1025 Industrial Park Dr.    300-B    Smithfield
   NC    27577    Johnston    Outlet    1,250    4/16/2004    4/30/2014   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

353

   Plaza Las Americas    525 Ave. F.D. Roosevelt    193    San Juan    PR   
00918    San Juan    Regional    2,715    7/1/2005    6/30/2012    Plaza las
Americas    P.O. Box 363268          San Juan    PR    00936    Perfumania
Puerto Rico, Inc.    Perfumania, Inc.

355

   Hagerstown Premium Outlets    Prime Outlets Boulevard    655    Hagerstown   
MD    21740    Washington    Outlet    1,610    12/1/2008    11/30/2015    Prime
Retail/Simon Property Group    c/o Prime Retail Property Management, LLC    217
East Redwood Street       Baltimore    MD    21201    Magnifique Parfumes and
Cosmetics, Inc.    N/A

356

   Jersey Gardens    1000 Kapkowki Road    2214    Elizabeth    NJ    07201   
Union    Outlet    1,433    2/1/2009    1/31/2014    Glimcher    c/o Glimcher
Properties Limited Partnership    180 East Broad Street    21st Floor   
Columbus    OH    43215    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

357

   Citrus Park Town Center    7838 Citrus Park Town Center    7838    Tampa   
FL    33625    Hillsborough    Regional    1,282    1/1/2009    1/31/2019   
Westfield Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard   
11th Floor    Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics,
Inc.    N/A

360

   The Block @ Orange    20 City Blvd. W. Bldg. B.    421    Orange    CA   
92868    Orange    Outlet    1,959    2/1/2009    1/31/2014    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

366

   Plaza del Caribe    Suite 2050 Ponce Bypass    124    Ponce    PR    00716   
Ponce    Regional    1,767    7/1/2006    6/30/2013    Plaza del Caribe SE   
P.O. Box 363268          San Juan    PR    00936    Perfumania Puerto Rico, Inc.
   Perfumania, Inc.

367

   Mayaguez Mall    975 Avenida Hostos    180    Mayaguez    PR    00680   
Mayaguez    Regional    2,220    3/1/2007    2/29/2012    Empresas Puerto
Riquenas    P.O. Box 366006          San Juan    PR    00936    Perfumania
Puerto Rico, Inc.    N/A

368

   Tanger Factory Outlet Center    10835 Kings Road    210    N. Myrtle
Beach    SC    29572    Horry    Outlet    1,951    5/22/2004    5/31/2011   
Tanger Companies    c/o Tanger Properties Limited Partnership    3200 Northline
Avenue       Greensboro    NC    27408    Magnifique Parfumes and Cosmetics,
Inc.    Perfumania, Inc.

369

   Colorado Mills    14500 West Colfax Avenue    169    Lakewood    CO    80401
   Jefferson    Outlet    1,320    5/8/2009    5/31/2016    Mills/Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

370

   Woodburn Company Stores    101 Arney Road    412    Woodburn    OR    97071
   Marion    Outlet    1,456    11/1/2007    10/31/2012    Craig Realty Group   
c/o Craig Realty Group    4100 MacArthur Boulevard    Suite 200    Newport Beach
   CA    92660    Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

371

   Aurora Farms Premium Outlets    549 S. Chillicothe Road    220    Aurora   
OH    44202    Portage    Outlet    1,500    4/1/2008    3/31/2013   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   Perfumania, Inc.

373

   Citadel Outlets Shopping Center    100 Citadel Drive    440    Commerce    CA
   90040    Los Angeles    Outlet    1,242    10/1/2010    1/31/2016    Craig
Realty Group    c/o Craig Realty Group    4100 MacArthur Boulevard    Suite 200
   Newport Beach    CA    92660    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

374

   Chicago Premium Outlets    1650 Premium Outlet Boulevard    1277    Aurora   
IL    60502    Kane    Outlet    902    5/21/2004    5/31/2014    Chelsea/Simon
Property Group    c/o Chelsea Proerty Group    105 Eisenhower Parkway      
Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

375

   Las Vegas Premium Outlets    705 S Grand Central Parkway    1029    Las Vegas
   NV    89106    Clark    Outlet    1,640    8/1/2003    8/31/2013   
Chelsea/Simon Property Group    c/o Chelsea Proerty Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   Perfumania, Inc.

376

   Round Rock Premium Outlets    4401 N. IH 35    747    Round Rock    TX   
78664    Williamson    Outlet    1,198    8/3/2006    8/31/2016    Chelsea/Simon
Property Group    c/o Chelsea Proerty Group    105 Eisenhower Parkway      
Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.    N/A

377

   Sunrise Mall    2370 N. Expressway    1144    Brownsville    TX    78664   
Cameron    Regional    1,193    2/1/2004    1/31/2014    CBL & Associates    c/o
CBL & Associates Management    CBL Center, Suite 500    2030 Hamilton Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

379

   The Mall at Wellington Green    10300 W. Forest Hills Boulevard    131   
Wellington    FL    33414    Palm Beach    Regional    1,502    1/1/2010   
12/31/2015    The Taubman Company    200 East Long Lake Road    P.O. Box 200   
   Bloomfield Hills    MI    48303    Magnifique Parfumes and Cosmetics, Inc.   
N/A

380

   St. Louis Mills    5555 St. Louis Mills Boulevard    286    Hazelwood    MO
   63042    St. Louis    Outlet    1,358    11/13/2003    11/30/2010   
Mills/Simon Property Group    c/o Simon Property Group    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

381

   Oglethorpe Mall    7804 Abercorn Extension    57    Savannah    GA    31406
   Chatham    Regional    1,600    3/26/2003    12/31/2010    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

382

   Plaza at King of Prussia    160 N. Gulph Road    2114    King of Prussia   
PA    19046    Montgomery    Regional    1,000    7/11/2004    7/31/2014   
Kravco    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

383

   North Star Mall    7400 San Pedro    1020    San Antonio    TX    78216   
Bexar    Regional    940    10/14/2004    10/31/2012    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

384

   Imperial Valley Mall    3451 S. Dogwood Avenue    1480    El Centro    CA   
92243    Imperial    Regional    1,040    4/1/2010    3/31/2015    CBL &
Associates    c/o CBL & Associates Management    CBL Center, Suite 500   
2030 Hamilton Place Boulevard    Chattanooga    TN    37421    Magnifique
Parfumes and Cosmetics, Inc.    N/A

385

   Triangle Town Center    5959 Triangle Town Boulevard    FU2051    Raleigh   
NC    27616    Wake    Regional    1,212    2/1/2010    1/31/2013    CBL &
Associates    c/o CBL & Associates Management    CBL Center, Suite 500    2030
Hamilton Place Boulevard    Chattanooga    TN    37421    Magnifique Parfumes
and Cosmetics, Inc.    Perfumania Holdings, Inc.

386

   Shoppingtown Franklin Park    5001 Monroe Street    1840    Toledo    OH   
43623    Lucas    Regional    1,352    5/6/2005    6/30/2015    Westfield
Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor   
Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

387

   Valley River Center    293 Valley River Center    G-28    Eugene    OR   
97401    Lane    Outlet    1,003    10/8/2004    9/30/2014    Macerich    c/o
Macerich Management Company    401 Wilshire Boulevard    Suite 700    Santa
Monica    CA    90407    Magnifique Parfumes and Cosmetics, Inc.    N/A

388

   Tanger Factory Outlet Center    120 Laconia Road    219    Tilton    NH   
03276    Belknap    Outlet    2,000    11/1/2010    10/31/2012    Tanger
Companies    c/o Tanger Properties Limited Partnership    3200 Northline Avenue
   Suite 360    Greensboro    NC    27408    Magnifique Parfumes and Cosmetics,
Inc.    N/A

389

   The Shops at La Cantera    15900 La Cantera Parkway    11090    San Antonio
   TX    78256    Bexar    Lifestyle    1,057    9/16/2005    9/30/2015   
General Growth Properties    c/o General Growth Properties    110 N. Wacker
Drive       Chicago    IL    60606    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

390

   Westfield Wheaton    11160 Veirs Mill Road    B206A    Wheaton    MD    20902
   Montgomery    Regional    1,000    5/3/2005    6/30/2015    Westfield
Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor   
Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

391

   Atlantic City Outlets    104 N. Michigan Avenue    200-B1    Atlantic City   
NJ    08401    Atlantic    Outlet    1,242    6/1/2010    5/31/2015    The
Cordish Company    c/o The Cordish Company    The Power Plant    610 East Pratt
Street, 6th Floor    Baltimore    MD    21202    Magnifique Parfumes and
Cosmetics, Inc.    N/A

392

   Westfield Southcenter    633 Southcenter    240    Tukwila    WA    98188   
King    Regional    923    4/27/2005    1/31/2015    Westfield Corporation   
c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor    Los Angeles   
CA    90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

393

   Rio Grande Valley    5001 East Expressway 83    600G    Mercedes    TX   
78570    Hidalgo    Outlet    1,108    11/2/2006    11/30/2016    Chelsea/Simon
Property Group    c/o Chelsea Property Group    105 Eisenhower Parkway      
Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.    N/A

394

   North Park Center    8687 N. Central Expressway    2356    Dallas    TX   
75225    Dallas    Regional    1,484    6/9/2006    1/8/2011    Northpark
Partners LP    8080 North Central Expressway    Suite 100       Dallas    TX   
75206    Magnifique Parfumes and Cosmetics, Inc.    N/A

395

   Glenbrook Square    4201 Coldwater Road    C-6    Fort Wayne    IN    46805
   Allen    Regional    1,128    7/1/2006    6/30/2016    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

396

   Coconut Point    23106 Fashion Drive    W10    Estero    FL    33928    Lee
   Lifestyle    1,113    11/10/2006    11/30/2016    Simon Property Group    c/o
M.S. Management Associates Inc.    225 West Washington Street       Indianapolis
   IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

398

   Forum at Olympia    8332 Agora Pkwy.    112    Selma    TX    78154    Bexar
   Strip Center    1,500    4/20/2006    4/30/2011    SA Development Company   
c/o AVR Realty Company, LLC    One Executive Boulevard       Yonkers    NY   
10701    Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

399

   Fairway Marketplace    5672-A Fairmont Parkway    78    Pasadena    TX   
77505    Harris    Strip Center    1,839    7/1/2011    6/30/2014    Kimco
Realty    c/o Kimco Realty Corp.    3333 New Hyde Park Road    Suite 100    New
Hyde Park    NY    11042    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

402

   Trenton Crossing    7600 North 10th Street    2    McAllen    TX    78503   
Hidalgo    Strip Center    2,200    7/24/2006    7/31/2011    Inland SW
Management    c/o Inland Southwest Management, LLC    2901 Butterfield Road   
   Oak Brook    IL    60523    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

403

   Queens Center Mall    90-15 Queens Boulevard    2093    Elmhurst    NY   
11373    Queens    Regional    1,438    3/26/2004    6/30/2014    Macerich   
c/o Macerich Management Company    401 Wilshire Boulevard    Suite 700    Santa
Monica    CA    90407    Magnifique Parfumes and Cosmetics, Inc.    N/A

407

   Kings Plaza Mall    5100 Kings Plaza Road    132    Brooklyn    NY    11234
   Kings    Regional    1,401    11/11/2004    11/30/2014    Vornado Realty   
c/o Vornado Realty L.P.    888 Seventh Avenue       New York    NY    10019   
Magnifique Parfumes and Cosmetics, Inc.    N/A

408

   Quakerbridge Mall    164 Quakerbridge Mall    2026    Lawrenceville    NJ   
08648    Mercer    Regional    1,200    5/3/2003    12/31/2012    Kravco    c/o
Simon Property Group    225 West Washington Street       Indianapolis    IN   
46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

414

   Newport Center Mall    30-112A Mall Drive West    A-16    Jersey City    NJ
   07310    Hudson    Regional    1,302    4/1/2003    3/31/2013    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

417

   Lakeline Mall    11200 Lakeline Mall Drive    K-4    Cedar Park    TX   
78613    Williamson    Regional    1,137    3/26/2006    3/31/2011    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

422

   Hanes Mall    3320 Silas Creek Parkway    BL-224    Winston-Salem    NC   
27103    Forsyth    Regional    1,628    8/12/2006    8/31/2011    CBL &
Associates    c/o CBL & Associates Management    CBL Center, Suite 500    2030
Hamilton Place Boulevard    Chattanooga    TN    37421    Magnifique Parfumes
and Cosmetics, Inc.    N/A

425

   Green Acres Mall    1102 Green Acres Mall Road    61    Valley Stream    NY
   11581    Nassau    Regional    658    8/1/2004    7/31/2014    Vornado Realty
   c/o Vornado Realty L.P.    888 Seventh Avenue       New York    NY    10019
   Ten Kesef II, Inc.    N/A

427

   Cary Towne Center    1105 Walnut Street    E-4448    Cary    NC    27511   
Wake    Regional    1,875    7/13/2006    7/31/2011    CBL & Associates    c/o
CBL & Associates Management    CBL Center, Suite 500    2030 Hamilton Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

429

   Arbor Place    6700 Douglas Boulevard    1240    Douglasville    GA    30135
   Douglas    Regional    1,497    8/10/2006    8/31/2011    CBL & Associates   
c/o CBL & Associates Management    CBL Center, Suite 500    2030 Hamilton Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

433

   Village at Sandhill    481 Town Center Place    H-105    Columbia    SC   
29229    Richland    Lifestyle    1,794    2/23/2007    2/28/2012    Kahn
Development    101 Flintlake Rd          Columbia    SC    29202    Magnifique
Parfumes and Cosmetics, Inc.    N/A

434

   Chesterfield Mall    291 Chesterfield Mall    1100    Chesterfield    MO   
63017    St. Louis    Regional    1,163    9/1/2006    6/30/2016    CBL &
Associates    c/o CBL & Associates Management    CBL Center, Suite 500    2030
Hamilton Place Boulevard    Chattanooga    TN    37421    Magnifique Parfumes
and Cosmetics, Inc.    N/A

436

   West County Center    80 West County Centre    2095    Des Peres    MO   
63131    St. Louis    Regional    1,332    7/1/2010    6/30/2011    CBL &
Associates    c/o CBL & Associates Management    CBL Center, Suite 500    2030
Hamilton Place Boulevard    Chattanooga    TN    37421    Magnifique Parfumes
and Cosmetics, Inc.    N/A

438

   Westfield Garden State Plaza    1 Garden State Plaza    1153    Paramus    NJ
   07652    Bergen    Regional    1,226    3/1/2006    6/30/2012    Westfield
Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor   
Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

439

   Town East Mall    1154 Town East Mall    1154    Mesquite    TX    75150   
Dallas    Regional    1,034    7/1/2004    10/31/2010    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

440

   Rockaway Townsquare    301 Mt. Hope Avenue    1035    Rockaway    NJ    07866
   Morris    Regional    1,036    5/30/2006    5/31/2016    Simon Property Group
   c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

441

   Gettysburg Village Factory Outlet    1863 Baltimore Street    J-630   
Gettysburg    PA    17325    Adams    Outlet    1,200    8/1/2006    7/31/2016
   Horizon Group Properties    c/o Horizon Group Properties    5000 Hakes Drive
   Suite 500    Muskegon    MI    49441    Magnifique Parfumes and Cosmetics,
Inc.    N/A

 

2 of 4



--------------------------------------------------------------------------------

Stores

 

STORE #

  

LOCATION

  

ADDRESS

   SPACE    CITY    STATE    ZIP    COUNTY    TYPE    SF    LEASE COMMENCEMENT
   LEASE EXPIRATION   

DEVELOPER

  

DEVELOPER ADDRESS

  

DEVELOPER ADDRESS 2

   DEVELOPER ADDRESS 3    DEVELOPER CITY    STATE    ZIP CODE    LESSEE   
GUARANTOR

442

   Parkdale Mall    6155 Eastex Freeway    H-812    Beaumont    TX    77706   
Jefferson    Regional    1,283    9/26/2006    9/30/2016    CBL & Associates   
c/o CBL & Associates Management    CBL Center, Suite 500    2030 Hamilton Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

445

   Fountains on the Lake    12578 Fountain Lake Circle    80    Stafford    TX
   77477    Fort Bend    Strip Center    2,000    8/13/2006    8/31/2011   
Dunhill Partners    c/o Dunhill Property Management    3100 Monticello    Suite
300    Dallas    TX    75205    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

447

   Pinnacle Hills Promenade    2203 S. 45th Street    G-180    Rogers    AR   
72758    Benton    Lifestyle    1,180    10/4/2006    9/30/2013    General
Growth Properties    c/o General Growth Properties    110 N. Wacker Drive      
Chicago    IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

448

   Lynnhaven Mall    701 Lynnhaven Parkway    F-02A    Virginia Beach    VA   
23452    Virginia
Beach    Regional    1,100    9/30/2006    9/30/2016    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

449

   Sunrise Mall    1 Sunrise Mall    1200    Massapequa    NY    11758    Nassau
   Regional    1,260    9/1/2006    6/30/2016    Westfield Corporation    c/o
Westfield, LLC    11601 Wilshire Boulevard    11th Floor    Los Angeles    CA   
90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

451

   Westfield Capital    625 Black Lake Boulevard    F-6    Olympia    WA   
98502    Thurston    Regional    1,329    3/28/2008    5/31/2018    Westfield
Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor   
Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

452

   Northwoods Mall    2150 Northwoods Boulevard    C-05    N. Charleston    SC
   29406    Charleston    Regional    1,837    9/29/2006    9/30/2011    CBL &
Associates    c/o CBL & Associates Management    CBL Center, Suite 500    2030
Hamilton Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

453

   Lake Square Mall    10401 US Highway 441    0072    Leesburg    FL    34788
   Lake    Regional    1,861    10/21/2006    10/31/2016    Simon Property Group
   c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

454

   Seminole Town Center    200 Towne Center Circle    J09    Sanford    FL   
32771    Seminole    Regional    1,369    10/15/2006    10/31/2016    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

455

   The Outlets at Hershey    148 Outlet Square    148    Hershey    PA    17033
   Dauphin    Outlet    1,600    7/14/2007    7/31/2012    Rockvale Outlets
Lancaster    46 Outlet Square          Hershey    PA    17033    Magnifique
Parfumes and Cosmetics, Inc.    N/A

457

   Oak Court Mall    4465 Poplar Avenue    2600    Memphis    TN    38117   
Shelby    Regional    1,398    11/11/2006    11/30/2011    Simon Property Group
   c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

458

   Penn Station-Amtrak Main    7th Avenue & West 32 Street       New York    NY
   10001    New York    Transportation    1,005    6/1/2009    11/30/2014   
AMTRAK    Amtrak 30th Street Station    30th and Market Streets      
Philadelphia    PA    19104    Magnifique Parfumes and Cosmetics, Inc.    N/A

459

   Town Square    6587 Las Vegas Boulevard    B-186    Las Vegas    NV    89119
   Clark    Lifestyle    1,100    11/14/2007    11/30/2017    Turnberry Centra
Sub LLC    c/o Turnberry Associates    19501 Biscayne Boulevard    Suite 400   
Aventura    FL    33180    Magnifique Parfumes and Cosmetics, Inc.    N/A

460

   Northfield at Stapleton    8246-1430 E. 49th Ave.    1430    Denver    CO   
80238    Denver    Lifestyle    1,133    10/26/2006    10/31/2011    Forest City
Enterprises    Terminal Tower    50 Public Square    Suite 1360    Cleveland   
OH    44113    Magnifique Parfumes and Cosmetics, Inc.    N/A

461

   Westfield Meriden    470 Lewis Ave.    2072A    Meriden    CT    06451    New
Haven    Regional    1,488    11/2/2006    1/31/2016    Westfield Corporation   
c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor    Los Angeles   
CA    90025    Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

462

   Philadelphia Premium Outlets    18 Light Cap Road    1055    Pottstown    PA
   19464    Montgomery    Outlet    931    9/10/2007    11/30/2017   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

463

   Carolina Place    11025 Carolina Place Parkway    A-16    Pineville    NC   
28134    Mecklenburg    Regional    1,194    9/12/2008    9/30/2017    General
Growth Properties    110 N. Wacker Drive          Chicago    IL    60606   
Magnifique Parfumes and Cosmetics, Inc.    N/A

464

   Tanger Outlet @ The Arches    152 The Arches Circle    417    Deer Park    NY
   11729    Suffolk    Outlet    2,002    10/22/2008    10/31/2013    Tanger
Companies    3200 Northline Avenue    Suite 360       Greensboro    NC    27408
   Magnifique Parfumes and Cosmetics, Inc.    Perfumania, Inc.

466

   Miami International Mall    1455 NW 107 Ave.    232    Miami    FL    33172
   Miami-Dade    Regional    1,055    4/30/2007    4/30/2017    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

467

   Genesee Valley Center    3335 S. Linden Rd.    E-11B    Flint    MI    48507
   Genesee    Regional    1,550    9/1/2007    8/31/2017    Jones Lang LaSalle
   c/o Jones Lang LaSalle Americas, Inc.    3344 Peachtree Road    Suite 1200   
Atlanta    GA    30326    Magnifique Parfumes and Cosmetics, Inc.    N/A

468

   Florida Mall II (Kiosk)    8001 S. Orange Blossom Trail    K117    Orlando   
FL    32809    Orange    Regional    150    10/15/2006    10/31/2012    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

469

   Coastal Grand Mall    2000 Coastal Grand Cirlce    422    Myrtle Beach    SC
   29577    Horry    Regional    1,552    2/9/2007    2/28/2012    CBL &
Associates    c/o CBL & Associates Management    CBL Center, Suite 500    2030
Hamilton Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

470

   Christiana Mall    704 Christiana Mall    1196    Newark    DE    19702   
New Castle    Regional    1,110    11/18/2006    12/31/2014    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

471

   Westfield Sarasota Square    8201 S. Tamiami Trail    A-013    Sarasota    FL
   34238    Sarasota    Regional    1,074    11/2/2006    1/31/2017    Westfield
Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor   
Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

472

   Southpark Mall    2310 SW Military Drive    210    San Antonio    TX    78224
   Bexar    Regional    1,200    11/23/2008    11/30/2015    Jones Lang LaSalle
   c/o Jones Lang LaSalle Americas, Inc.    3344 Peachtree Road    Suite 1200   
Atlanta    GA    30326    Magnifique Parfumes and Cosmetics, Inc.    N/A

473

   Northgate Mall    401 NE Northgate Way    517    Seattle    WA    98125   
King    Regional    1,191    3/23/2007    3/31/2017    Simon Property Group   
c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

474

   Hillsdale Shopping Center    409 Hillsdale Mall    2124    San Mateo    CA   
94403    San Mateo    Regional    892    6/30/2007    6/30/2017    Bohannon
Development Co    Sixty 31st Avenue          San Mateo    CA    94403   
Magnifique Parfumes and Cosmetics, Inc.    N/A

475

   Tanger Outlet Center    2200 Tanger Boulevard    345    Washington    PA   
15301    Washington    Outlet    2,029    8/29/2008    8/31/2013    Tanger
Companies    c/o Tanger Factory Outlet Centers, Inc.    3200 Northline Avenue   
   Greensboro    NC    27408    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

476

   The Parks at Arlington    3811 S. Cooper Street    2405    Arlington    TX   
76015    Tarrant    Regional    1,689    9/14/2007    7/31/2014    General
Growth Properties    c/o General Growth Properties    110 N. Wacker Drive      
Chicago    IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

477

   Polaris Fashion Place    1500 Polaris Pkwy.    1070    Columbus    OH   
43240    Delaware    Regional    1,450    12/1/2006    11/30/2011    Glimcher   
c/o Glimcher Properties Limited Partnership    180 East Broad Street    21st
Floor    Columbus    OH    43215    Magnifique Parfumes and Cosmetics, Inc.   
N/A

479

   Promenade Shops at Dos Lagos    2790 Cabot Drive    4-138    Corona    CA   
92883    Riverside    Lifestyle    1,370    7/26/2007    7/31/2012    Poag &
McEwen    c/o CW Capital Asset Management LLC    701 13th Street N.W.    Suite
1000    Washington    DC    20005    Magnifique Parfumes and Cosmetics, Inc.   
N/A

480

   Stonebriar Center    2601 Preston Road    1012    Frisco    TX    75034   
Collin    Regional    1,441    8/15/2007    6/30/2017    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

481

   Zion Factory Stores    250 North Red Cliffs Drive    4-B    St. George    UT
   84790    Washington    Outlet    1,775    3/9/2007    3/31/2012    Daystar
Development, Inc.    c/o Gilad Development Corporation    5959 Topanga Canyon
Boulevard    Suite 285    Woodland Hills    CA    91367    Magnifique Parfumes
and Cosmetics, Inc.    N/A

482

   Hamilton Place    2100 Hamilton Place Blvd.    213    Chattanooga    TN   
37421    Hamilton    Regional    1,520    1/30/2008    1/31/2013    CBL &
Associates    c/o CBL & Associates Management    CBL Center, Suite 500    2030
Hamilton Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

483

   Houston Premium Outlets    29300 Hempstead Road    843    Cypress    TX   
77433    Harris    Outlet    1,205    3/27/2008    3/31/2018    Chelsea/Simon
Property Group    c/o Chelsea Proerty Group    105 Eisenhower Parkway      
Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.    N/A

485

   Asheville Mall    3 South Tunnel Road    K1    Asheville    NC    28805   
Buncombe    Regional    1,204    7/21/2007    7/31/2012    CBL & Associates   
c/o CBL & Associates Management    CBL Center, Suite 500    2030 Hamilton Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

486

   Castleton Square    6020 East 82nd Street    804    Indianapolis    IN   
46250    Marion    Regional    1,115    8/30/2007    8/31/2017    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

487

   Vista Ridge Mall    2401 South Stemmons Freeway    1046    Lewisville    TX
   75067    Denton    Regional    1,276    3/20/2007    7/31/2014    General
Growth Properties    c/o General Growth Properties    110 N. Wacker Drive      
Chicago    IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

488

   Clackamas Town Center    12000 SE 82nd Avenue    E110    Portland    OR   
97266    Clackamas    Regional    1,530    11/1/2007    10/31/2017    General
Growth Properties    c/o General Growth Properties    110 N. Wacker Drive      
Chicago    IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

489

   Battlefield Mall    2825 S. Glenstone Ave.    R07    Springfield    MO   
65804    Green    Regional    1,796    9/14/2007    9/30/2017    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

490

   RiverTown Crossings    3700 Rivertown Parkway    1202    Grandville    MI   
49418    Kent    Regional    1,397    10/1/2007    9/30/2017    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

491

   Burnsville Center    1178 Burnsville Center    1070    Burnsville    MN   
55308    Dakota    Regional    1,240    10/19/2007    10/31/2012    CBL &
Associates    c/o CBL & Associates Management    CBL Center, Suite 500    2030
Hamilton Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

492

   Dolphin Mall (Kiosk)    11401 NW 12th Street    K-110    Miami    FL    33172
   Miami-Dade    Outlet    169    4/1/2010    4/30/2013    The Taubman Company
   200 East Long Lake Road    P.O. Box 200       Bloomfield Hills    MI    48303
   Magnifique Parfumes and Cosmetics, Inc.    N/A

494

   Mall of Louisiana    6401 Bluebonnet Blvd.    2034    Baton Rouge    LA   
70836    East Baton
Rouge    Regional    1,358    9/27/2007    3/31/2016    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

495

   Melbourne Square    1700 West New Haven Avenue    355A    Melbourne    FL   
32904    Brevard    Regional    1,052    9/26/2008    9/30/2018    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

496

   St. Clair Square    134 St. Clair Square    164    Fairview Heights    IL   
62208    St. Clair    Regional    1,500    5/1/2007    4/30/2012    CBL &
Associates    c/o CBL & Associates Management    CBL Center, Suite 500    2030
Hamilton Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

497

   Westfield Southpark    500 Southpark Center    BL284    Strongsville    OH   
44136    Cuyahoga    Regional    1,278    10/12/2007    6/30/2017    Westfield
Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor   
Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

498

   27 East Fordham Road    27 East Fordham Road    27    Bronx    NY    10468   
Bronx    Street    1,500    12/6/2007    12/31/2012    1-27 East Fordham Road
Realty Associates, LLC    c/o ISJ Management Corp.    110 West 34th Street   
9th Floor    New York    NY    10001    Magnifique Parfumes and Cosmetics, Inc.
   N/A

499

   Northpark Mall    1200 E. County Line Road    1204    Ridgeland    MS   
39157    Madison    Regional    1,015    2/29/2008    2/28/2018    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

500

   CherryVale Mall    7200 Harrison Street    G-70    Cherry Valley    IL   
61016    Winnebago    Regional    1,982    11/10/2007    11/30/2012    CBL &
Associates    c/o CBL & Associates Management    CBL Center, Suite 500    2030
Hamilton Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

505

   Plaza Fajardo    Rt.3 Km.43.7 at Rt. 940    W-107    Fajardo    PR    00738
   Fajardo    Strip Center    2,000    11/3/2007    11/30/2012    Sonkin &
Koberna CO    c/o Developers Diversified Realty Corporation    3300 Enterprise
Parkway       Beachwood    OH    44122    Perfumania Puerto Rico, Inc.   
Perfumania, Inc.

507

   Orlando Premium Outlets - International Drive    4953 International Drive   
1A.11    Orlando    FL    32819    Orange    Outlet    1,472    8/14/2008   
8/31/2018    Prime Retail/Simon Property Group    c/o Prime Retail Property
Management, LLC    217 East Redwood Street, 20th Floor       Baltimore    MD   
21202    Magnifique Parfumes and Cosmetics, Inc.    N/A

508

   Mall of New Hampshire    1500 South Willow Street    N143    Manchester    NH
   03103    Hillsborough    Regional    1,251    5/23/2008    5/31/2018    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

509

   Wolfchase Galleria    2760 N. Germantown Parkway    2110    Memphis    TN   
38133    Shelby    Regional    1,207    10/19/2007    10/31/2017    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

513

   Danbury Fair Mall    7 Backus Avenue    A106    Danbury    CT    06810   
Fairfield    Regional    1,503    9/29/2007    9/30/2017    Macerich    c/o
Macerich Management Company    401 Wilshire Boulevard    Suite 700    Santa
Monica    CA    90407    Magnifique Parfumes and Cosmetics, Inc.    N/A

517

   Mall at Rockingham Park    99 Rockingham Park Boulevard    E257    Salem   
NH    03079    Rockingham    Regional    1,529    10/1/2007    10/31/2017   
Simon Property Group    c/o M.S. Management Associates Inc.    225 West
Washington Street       Indianapolis    IN    46204    Magnifique Parfumes and
Cosmetics, Inc.    N/A

518

   Westfield Annapolis    2002 Annapolis Mall    1205    Annapolis    MD   
21401    Anne Arundel    Regional    1,400    11/1/2007    6/30/2018   
Westfield Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th
Floor    Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.
   N/A

519

   Mid Rivers Mall    1600 Mid Rivers Mall    2058    St. Peters    MO    63376
   St. Charles    Regional    1,136    11/1/2007    6/30/2017    CBL &
Associates    c/o CBL & Associates Management    CBL Center, Suite 500    2030
Hamilton Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

521

   Westfield South County    18 South County Centerway    315    St. Louis    MO
   83129    St. Louis    Regional    1,960    12/16/2007    6/30/2017   
Westfield Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th
Floor    Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.
   N/A

523

   The Boulevard Mall    3528 South Maryland Parkway    172    Las Vegas    NV
   89169    Clark    Regional    1,605    11/15/2007    10/31/2017    General
Growth Properties    c/o General Growth Properties    110 N. Wacker Drive      
Chicago    IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

525

   Orange Park Mall    1910 Wells Road    E13    Orange Park    FL    32073   
Clay    Regional    1,645    4/17/2008    4/30/2018    Simon Property Group   
c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

529

   Orlando Premium Outlets - International Drive    4975 International Drive   
3C04    Orlando    FL    32819    Orange    Outlet    1,600    8/17/2007   
8/31/2017    Prime Retail/Simon Property Group    c/o Prime Retail Property
Management, LLC    217 East Redwood Street, 20th Floor       Baltimore    MD   
21202    Magnifique Parfumes and Cosmetics, Inc.    N/A

530

   37-50 Junction Boulevard    37-50 Junction Boulevard       Corona    NY   
11364    Queens    Street    2,000    2/1/2008    1/31/2018    3712 Junction
Corp.    c/o Jenel Management, Inc.    275 Madison Avenue       New York    NY
   10016    Magnifique Parfumes and Cosmetics, Inc.    N/A

535

   Plaza del Sol (Kiosk)    725 Avenida West Main    KK22    Bayamon    PR   
00961    Bayamon    Regional    144    8/7/2008    8/31/2013    Developers
Diversified Realty    c/o Developers Diversified Realty Corporation    3300
Enterprise Parkway       Beachwood    OH    44122    Perfumania Puerto Rico,
Inc.    E Com
Ventures, Inc.

537

   Plaza del Caribe (Kiosk)    Ponce Bypass    K-12    Ponce    PR    00731   
Ponce    Regional    140    7/1/2008    6/30/2011    Plaza del Caribe SE    P.O.
Box 363268          San Juan    PR    00936    Perfumania Puerto Rico, Inc.   
Perfumania, Inc.

540

   Vicksburg Factory Outlets    4000 S. Frontage Road, #116    116    Vicksburg
   MS    39180    Warren    Outlet    2,250    6/27/2008    6/30/2013    Craig
Realty Group    c/o Craig Realty Group    4100 MacArthur Boulevard    Suite 200
   Newport Beach    CA    92660    Magnifique Parfumes and Cosmetics, Inc.    E
Com
Ventures, Inc.

541

   Orlando Premium Outlets - Vineland Avenue    8200 Vineland Avenue    1116   
Orlando    FL    32821    Orange    Outlet    1,393    7/1/2010    1/31/2012   
Chelsea/Simon Property Group    c/o Simon Property Group    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

542

   Opry Mills    101 Opry Mills Drive    101    Nashville    TN    37214   
Davidson    Outlet    1,082    6/1/2007    5/31/2014    Mills/Simon Property
Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

543

   Waikele Premium Outlets    94-790 Lumiaina Street    113    Waipahu    HI   
96797    O’ahu    Outlet    1,200    12/1/2008    11/30/2013    Chelsea/Simon
Property Group    c/o Chelsea Property Group    105 Eisenhower Parkway      
Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.    N/A

544

   Katy Mills    5000 Katy Mills Circle    224    Katy    TX    77494    Fort
Bend    Outlet    861    2/1/2007    1/31/2017    Mills/Simon Property Group   
c/o Simon Property Group    225 West Washington Street       Indianapolis    IN
   46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

545

   Miromar Factory Outlets    10801 Corkscrew Road    340    Estero    FL   
33928    Lee    Outlet    1,258    5/1/2010    4/30/2015    Miromar Outlets West
LLC.    c/o Miromar Outlets    10801 Corkscrew Road    Unit 199    Estero    FL
   33928    Magnifique Parfumes and Cosmetics, Inc.    N/A

546

   Arundel Mills    7600 Clark Road    463    Hanover    MD    21076   
Anne Arundel    Outlet    924    12/1/2007    11/30/2012    Mills/Simon Property
Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

547

   Tippecanoe Mall    2415 Sagamore Parkway South    F02A    Lafayette    IN   
47905    Tippecanoe    Regional    1,292    4/26/2008    4/30/2018    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

548

   Westfield Hawthorne    122 Hawthorn Center, #717A    717A    Vernon Hills   
IL    60061    Lake    Regional    901    8/1/2008    1/31/2019    Westfield
Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor   
Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

549

   Piedmont Outlet Center    4000 Arrowhead Boulevard    820    Mebane    NC   
27302    Alamance    Outlet    2,200    11/5/2010    11/30/2015    Tanger
Companies    c/o Tanger Properties Limited Partnership    3200 Northline Avenue
   Suite 360    Greensboro    NC    27408    Magnifique Parfumes and Cosmetics,
Inc.    Perfumania, Inc.

550

   Westfield Galleria at Roseville    1151 Galleria Boulevard, #2045    2045   
Roseville    CA    95678    Placer    Regional    917    11/13/2008    1/31/2019
   Westfield Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard   
11th Floor    Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics,
Inc.    N/A

551

   Westfield Culver City    6000 Sepulveda Boulevard    F8    Culver City    CA
   90230    Los Angeles    Regional    1,685    4/19/2008    6/30/2018   
Westfield Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th
Floor    Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.
   N/A

553

   Tanger Outlets    311 Stanley K Tanger Boulevard    610    Lancaster    PA   
17602    Lancaster    Outlet    2,780    4/8/2008    4/30/2013    Tanger
Companies    c/o Tanger Factory Outlet Centers, Inc.    3200 Northline Avenue   
   Greensboro    NC    27408    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

554

   Town Center at Boca Raton (Kiosk)    8000 Glades Road    KI-19    Boca Raton
   FL    33431    Palm Beach    Regional    160    7/1/2008    6/30/2013   
Simon Property Group    c/o Simon Property Group    225 West Washington Street
      Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.   
N/A

559

   Bay Park Square    303 Bay Park Square    635A    Green Bay    WI    54304   
Brown    Regional    1,566    4/4/2008    4/30/2018    Simon Property Group   
c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

560

   Pier Park    15600 Starfish Street    K168    Panama City Beach    FL   
32413    Bay    Lifestyle    1,499    5/1/2008    4/30/2018    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

562

   Westfield Great Northern    4954 Great Northern Mall    590    North Olmsted
   OH    44070    Cuyahoga    Regional    2,029    4/18/2008    6/30/2018   
Westfield Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th
Floor    Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.
   N/A

563

   Cumberland Mall    1421 Cumberland Mall    207    Atlanta    GA    30339   
Cobb    Regional    1,570    5/1/2008    2/28/2018    General Growth Properties
   c/o General Growth Properties    110 N. Wacker Drive       Chicago    IL   
60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

564

   Jersey Shore Premium Outlets    1 Premium Outlets Blvd. Space #269    269   
Tinton Falls    NJ    07753    Monmouth    Outlet    1,431    11/13/2008   
11/30/2018    Chelsea/Simon Property Group    c/o Chelsea Property Group    105
Eisenhower Parkway       Roseland    NJ    07068   
Magnifique Parfumes and Cosmetics, Inc.    N/A

565

   Southland Mall    20505 South Dixie Highway    1727/35    Cutler Bay    FL   
33189    Miami-Dade    Regional    1,431    11/19/2008    11/30/2018    Gumberg
& Associates    c/o Gumberg Asset Management Corp.    3200 N. Federal Highway   
   Fort Lauderdale    FL    33306    Magnifique Parfumes and Cosmetics, Inc.   
N/A

566

   Dolphin Mall    11401 NW 12th Street    166    Miami    FL    33172   
Miami-Dade    Outlet    1,869    4/1/2009    3/31/2019    The Taubman Company   
200 East Long Lake Road    P.O. Box 200       Bloomfield Hills    MI    48303   
Magnifique Parfumes and Cosmetics, Inc.    N/A

567

   Great Lakes Crossing    4768 Baldwin Road    135    Auburn Hills    MI   
48326    Oakland    Outlet    1,510    5/1/2009    4/30/2019    The Taubman
Company    200 East Long Lake Road    P.O. Box 200       Bloomfield Hills    MI
   48303    Magnifique Parfumes and Cosmetics, Inc.    N/A

568

   Valley Hills Mall    1960 Highway 70    240    Hickory    NC    28602   
Catawba    Regional    1,470    7/11/2008    7/31/2018    General Growth
Properties    110 N. Wacker Drive          Chicago    IL    60606    Magnifique
Parfumes and Cosmetics, Inc.    N/A

569

   The Oaks Mall    222 W. Hillcrest Drive    KO13    Thousand Oaks    CA   
91360    Ventura    Regional    1,095    11/25/2008    1/31/2019    Macerich   
c/o Macerich Management Company    401 Wilshire Boulevard    Suite 700    Santa
Monica    CA    90407    Magnifique Parfumes and Cosmetics, Inc.    N/A

570

   The Mall at Robinson    100 Robinson Centre Drive    1870    Pittsburgh    PA
   15205    Allegheny    Regional    1,955    6/27/2008    6/30/2018    Forest
City Enterprises    Terminal Tower    50 Public Square    Suite 1360   
Cleveland    OH    44113    Magnifique Parfumes and Cosmetics, Inc.    N/A

571

   South Shore Mall    250 Granite Street    2063    Braintree    MA    02184   
Norfolk    Regional    1,277    11/24/2008    11/30/2018    Simon Property Group
   c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

572

   Ingram Park    6601 NW Loop 410    P-6    San Antonio    TX    78238    Bexar
   Regional    913    5/10/2008    5/31/2018    Simon Property Group    c/o M.S.
Management Associates Inc.    225 West Washington Street       Indianapolis   
IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

573

   Valle Vista Mall    2020 S. Expressway 83    B-17    Harlingen    TX    78552
   Cameron    Regional    1,072    5/10/2008    5/31/2018    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

574

   The Falls    8888 S.W. 136th Street    140    Miami    FL    33176   
Miami-Dade    Regional    1,210    10/30/2008    10/31/2018    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

575

   Tuttle Crossing    5043 Tuttle Crossing Boulevard    207    Columbus    OH   
43016    Franklin    Regional    1,398    5/31/2008    5/31/2018    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

577

   The Mall at Stonecrest    2929 Turner Hill Road    2285    Lithonia    GA   
30038    DeKalb    Regional    1,727    7/24/2008    7/31/2018    Forest City
Enterprises    Terminal Tower    50 Public Square    Suite 1360    Cleveland   
OH    44113    Magnifique Parfumes and Cosmetics, Inc.    N/A

578

   Paradise Valley Mall    4568 E. Cactus Road    C066    Phoenix    AZ    85032
   Maricopa    Regional    1,282    11/7/2008    12/31/2018    Macerich    c/o
Macerich Management Company    401 Wilshire Boulevard    Suite 700    Santa
Monica    CA    90407    Magnifique Parfumes and Cosmetics, Inc.    N/A

579

   Plaza del Puente    701 N. International Boulevard    110    Hidalgo    TX   
78557    Hidalgo    Strip Center    2,000    12/5/2008    12/31/2014    Mimco   
c/o Mimco Inc.    6500 Montana       El Paso    TX    79925    Magnifique
Parfumes and Cosmetics, Inc.    N/A

581

   Neshaminy Mall    707 Neshaminy Mall    221    Bensalem    PA    19020   
Bucks    Regional    1,450    10/23/2008    10/31/2018    General Growth
Properties    c/o General Growth Properties    110 N. Wacker Drive       Chicago
   IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

582

   The Mall in Columbia    10300 Little Patuxent Parkway    1320    Columbia   
MD    21044    Howard    Regional    940    10/1/2008    9/30/2018    General
Growth Properties    c/o General Growth Properties    110 N. Wacker Drive      
Chicago    IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

583

   Mondawmin Mall    2401 Liberty Heights Avenue    2680    Baltimore    MD   
21215    Baltimore    Regional    1,145    10/2/2008    9/30/2018    General
Growth Properties    c/o General Growth Properties    110 N. Wacker Drive      
Chicago    IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

585

   Silver City Galleria    2 Galleria Mall Drive    A109    Tuanton    MA   
02780    Bristol    Regional    1,498    8/30/2008    8/31/2018    General
Growth Properties    c/o General Growth Properties    110 N. Wacker Drive      
Chicago    IL    60606    Magnifique Parfumes and Cosmetics, Inc.    N/A

586

   Camarillo Promenade    540 West Ventura Boulevard    1354    Camarillo    CA
   93010    Ventura    Outlet    2,000    4/23/2009    4/30/2019   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

587

   Westgate Mall    7701 Interstate 40    350    Amarillo    TX    79121   
Potter    Regional    1,115    10/16/2008    10/31/2013    Jones Lang LaSalle   
c/o Jones Lang LaSalle Americas, Inc.    3344 Peachtree Road    Suite 1200   
Atlanta    GA    30326    Magnifique Parfumes and Cosmetics, Inc.    N/A

588

   Southridge Mall    5300 S. 76 Street    1590    Greendale    WI    53129   
Milwaukee    Regional    1,271    11/6/2008    11/30/2018    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

589

   Dadeland Mall    7335 N. Kendall Drive    3180    Miami    FL    33156   
Miami-Dade    Regional    1,495    11/6/2008    11/30/2018    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

590

   Paddock Mall    3100 SW College Road    166    Ocala    FL    34474    Marion
   Regional    1,207    8/23/2008    8/31/2018    Simon Property Group    c/o
M.S. Management Associates Inc.    225 West Washington Street       Indianapolis
   IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

591

   Westfield West Covina    112 Plaza Drive    244    West Covina    CA    91790
   Los Angeles    Regional    1,342    11/12/2008    6/30/2018    Westfield
Corporation    c/o Westfield, LLC    11601 Wilshire Boulevard    11th Floor   
Los Angeles    CA    90025    Magnifique Parfumes and Cosmetics, Inc.    N/A

592

   Dadeland Mall (Kiosk)    7336 N. Kendall Drive    KI-13    Miami    FL   
33156    Miami-Dade    Regional    160    10/25/2008    10/31/2013    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

593

   Yauco Plaza    663 Centro Comercial    23-A    Yauco    PR    00698    Yauco
   Strip Center    2,700    9/26/2008    9/30/2018    B.V. Properties, Inc.    #
137 Yauco Plaza    1 Shopping Center       Yauco    PR    00698    Perfumania
Puerto Rico, Inc.    N/A

595

   Cincinnati Premium Outlets    834 Premium Outlets Drive    834    Monroe   
OH    45050    Warren    Outlet    1,175    8/6/2009    8/31/2019   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

596

   Victoria Mall    7800 North Navarro    373    Victoria    TX    77904   
Victoria    Regional    1,600    10/30/2008    10/31/2013    Hull Storey Retail
Group    c/o Hull Storey Retail Group, LLC    P.O. Box 204227   
1190 Interstate Highway    Augusta    GA    30909    Magnifique Parfumes and
Cosmetics, Inc.    N/A

597

   Carousel Mall    9090 Carousel Center Drive    F208    Syracuse    NY   
13290    Onondaga    Regional    1,112    11/7/2008    8/31/2018    Pyramid
Company    c/o The Pyramid Management Group, Inc.    The Clinton Exchange    4
Clinton Square    Syracuse    NY    13202    Magnifique Parfumes and Cosmetics,
Inc.    N/A

 

3 of 4



--------------------------------------------------------------------------------

Stores

 

STORE #

  

LOCATION

  

ADDRESS

   SPACE    CITY    STATE    ZIP    COUNTY    TYPE    SF    LEASE COMMENCEMENT
   LEASE EXPIRATION   

DEVELOPER

  

DEVELOPER ADDRESS

  

DEVELOPER ADDRESS 2

   DEVELOPER ADDRESS 3    DEVELOPER CITY    STATE    ZIP CODE    LESSEE   
GUARANTOR

600

   Cross Creek Mall    419 Cross Creek Mall    B-11    Fayetteville    NC   
28303    Cumberland    Regional    1,216    11/15/2008    11/30/2018    CBL &
Associates    c/o CBL & Associates Management    CBL Center, Suite 500   
2030 Hamilton Place Boulevard    Chattanooga    TN    37421   
Magnifique Parfumes and Cosmetics, Inc.    N/A

601

   Mall of Georgia    3333 Buford Drive    2034    Buford    GA    30519   
Gwinnett    Regional    1,123    11/15/2008    11/30/2018    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

602

   488 7th Avenue    488 7th Avenue    488    New York    NY    10018    New
York    Street    910    6/4/2008    6/3/2013    488 Seventh LLC    c/o Torkian
International Group    21 West 46th Street       New York    NY    10036   
Magnifique Parfumes and Cosmetics, Inc.    N/A

603

   Columbia Mall    1321 N. Columbia Center Boulevard    380A    Kennewick    WA
   99336    Benton    Regional    902    4/22/2009    4/30/2019    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

604

   Burlington Mall    75 Middlesex Turnpike    2117    Burlington    MA    01803
   Middlesex    Regional    1,112    11/20/2008    11/30/2018    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

605

   Northshore Mall    210 Andover Street    W-195    Peabody    MA    01960   
Essex    Regional    1,445    12/5/2008    12/31/2018    Simon Property Group   
c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

607

   Cape Cod Mall    769 Lyannough Road    S-127    Hyannis    MA    02601   
Barnstable    Regional    1,306    3/28/2009    3/31/2019    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

608

   Anderson Mall    3101 North Main Street    M-10    Anderson    SC    29621   
Anderson    Regional    816    4/23/2009    4/30/2016    Simon Property Group   
c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

610

   Northwoods Mall    2200 West War Memorial Drive    AU09    Peoria    IL   
61613    Peoria    Regional    989    3/13/2009    3/31/2019    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

611

   Anchorage 5th Avenue Mall    320 West 5th Avenue    D-52    Anchorage    AK
   99501    Anchorage    Regional    944    4/8/2010    4/30/2020    Simon
Property Group    c/o M.S. Management Associates Inc.    225 West Washington
Street       Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics,
Inc.    N/A

614

   Rolling Oaks Mall    6909 North Loop 1604 E.    C-1C    San Antonio    TX   
78247    Bexar    Regional    1,524    4/1/2009    3/31/2019    Simon Property
Group    c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

618

   Dimond Center    800 East Dimond Boulevard    126    Anchorage    AK    99515
   Anchorage    Regional    1,874    10/14/2009    10/31/2019    Dimond Group   
c/o M.S. Management Associates Inc.    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

619

   Chapel Hill Mall    2000 Brittain Road    271    Akron    OH    44310   
Summit    Regional    1,150    5/22/2009    5/31/2019    CBL & Associates    c/o
CBL & Associates Management    CBL Center, Suite 500    2030 Hamilton Place
Boulevard    Chattanooga    TN    37421    Magnifique Parfumes and Cosmetics,
Inc.    N/A

633

   The Mall at Wellington Green    10300 W. Forest Hills Boulevard    196   
Wellington    FL    33414    Palm Beach    Regional    940    5/12/2010   
5/31/2015    The Taubman Company    200 East Long Lake Road    P.O. Box 200   
   Bloomfield Hills    MI    48303    Magnifique Parfumes and Cosmetics, Inc.   
N/A

634

   Myrtle Beach Tanger Center    4630 Factory Store Boulevard    A120   
South Myrtle Beach    SC    29579    Horry    Outlet    2,049    6/26/2009   
6/30/2019    Tanger Companies    200 East Long Lake Road    P.O. Box 200      
Bloomfield Hills    MI    48303    Magnifique Parfumes and Cosmetics, Inc.   
Perfumania, Inc.

637

   Rio Grande Valley    5001 East Expressway 83    827    Mercedes    TX   
78570    Hidalgo    Outlet    1,560    11/21/2008    11/30/2009    Chelsea/Simon
Property Group    c/o Tanger Factory Outlet Centers, Inc.    3200 Northline
Avenue    Suite 360    Greensboro    NC    27408    Magnifique Parfumes and
Cosmetics, Inc.    N/A

640

   Desert Hills Premium Outlet    48400 Seminole Drive    618    Cabazon    CA
   92230    Riverside    Outlet    1,512    7/17/2009    7/31/2019   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

641

   Gilroy Premium Outlets    681 Leavesley Road    C070    Gilroy    CA    95020
   Santa Clara    Outlet    1,600    5/9/2009    5/31/2019    Chelsea/Simon
Property Group    c/o Chelsea Property Group    105 Eisenhower Parkway      
Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.    N/A

642

   Columbia Gorge Premium Outlet    450 NW 257th Way    328    Troutdale    OR
   97060    Multnomah    Outlet    2,667    9/25/2009    9/30/2019   
Chelsea/Simon Property Group    c/o Chelsea Property Group    105 Eisenhower
Parkway       Roseland    NJ    07068    Magnifique Parfumes and Cosmetics, Inc.
   N/A

645

   Sawgrass Oasis    12801 West Sunrise Blvd    1513    Sunrise    FL    33323
   Broward    Outlet    1,451    3/1/2010    12/31/2010    Mills/Simon Property
Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    Magnifique Parfumes and Cosmetics, Inc.    N/A

646

   Sawgrass Depot    12801 West Sunrise Blvd    131    Sunrise    FL    33323   
Broward    Outlet    2,143    3/6/2006    3/31/2016    Mills/Simon Property
Group    c/o Simon Property Group    225 West Washington Street      
Indianapolis    IN    46204    The Fragrance Depot, Inc.   
The Fragrance Outlet, Inc.

647

   Dolphin Mall    11401 NW 12th Street    133    Miami    FL    33172   
Miami-Dade    Outlet    1,199    12/10/2004    1/31/2011    The Taubman Company
   200 East Long Lake Road    P.O. Box 200       Bloomfield Hills    MI    48303
   The Fragrance Depot, Inc.    N/A

660

   Walmart Store # 1594 - Heath    911 Hebron Road       Heath    OH    43056   
Licking    Walmart    462    10/30/2010    1/31/2011    Wal-Mart Stores, Inc.   
Sam Walton Development Complex    Dept. 9453    2001 S.E. 10th Street   
Bentonville    AR    72716    Perfumania, Inc.    N/A

661

   Walmart Store # 2276 - La Porte    333 Boyd Boulevard       La Porte    IN   
46350    LaPorte    Walmart    464    10/27/2010    1/31/2011    Wal-Mart
Stores, Inc.    Sam Walton Development Complex    Dept. 9453    2001 S.E. 10th
Street    Bentonville    AR    72716    Perfumania, Inc.    N/A

662

   Walmart Store # 881 - Lexington    5556 Sunset Boulevard       Lexington   
SC    29072    Lexington    Walmart    504    11/5/2010    1/31/2011    Wal-Mart
Stores, Inc.    Sam Walton Development Complex    Dept. 9453    2001 S.E. 10th
Street    Bentonville    AR    72716    Perfumania, Inc.    N/A

663

   Walmart Store # 1198 - San Antonio    1515 N Loop 1604 E       San Antonio   
TX    78232    Bexar    Walmart    426    10/24/2010    1/31/2011    Wal-Mart
Stores, Inc.    Sam Walton Development Complex    Dept. 9453    2001 S.E. 10th
Street    Bentonville    AR    72716    Perfumania, Inc.    N/A

664

   Walmart Store # 2680 - South Bend    3701 Portage Road       South Bend    IN
   46628    St. Joseph    Walmart    448    10/23/2010    1/31/2011    Wal-Mart
Stores, Inc.    Sam Walton Development Complex    Dept. 9453    2001 S.E. 10th
Street    Bentonville    AR    72716    Perfumania, Inc.    N/A

665

   Walmart Store # 1663 - Waynesville    135 Town Center Loop       Waynesville
   NC    28786    Haywood    Walmart    462    11/4/2010    1/31/2011   
Wal-Mart Stores, Inc.    Sam Walton Development Complex    Dept. 9453    2001
S.E. 10th Street    Bentonville    AR    72716    Perfumania, Inc.    N/A

 

4 of 4



--------------------------------------------------------------------------------

Schedule 5.09

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 5.13

Subsidiaries; Other Equity Investments

Part (a)

All entities are 100% owned by the entities listed:

 

Name

  

Owner

  

Jurisdiction of
Incorporation or
Formation

  

Outstanding Equity

Interests

  

Authorized Equity Interests

Quality King Fragrance, Inc.

  

Model Reorg

Acquisition, LLC

   Delaware    1 Common Stock    100 Common Stock

Scents of Worth, Inc.

  

Model Reorg

Acquisition, LLC

   Florida    1 Common Stock   

30,000,000 Common Stock

5,000,000 Preferred Stock

Five Star Fragrance Company, Inc.

  

Model Reorg

Acquisition, LLC

   New York    1 Common Stock    200 Common Stock

Distribution Concepts, LLC

  

Model Reorg

Acquisition, LLC

   Florida    100 Units    100 Units

Northern Group, Inc.

  

Model Reorg

Acquisition, LLC

   New York    1,288.659 Common Stock   

2,000 Common Stock

2,000 Class A Common Stock

Perfumania, Inc.

   Perfumania Holdings, Inc.    Florida    1,000 Common Stock   

25,000,000 Common Stock

1,000,000 Preferred Stock

Magnifique Parfumes and Cosmetics, Inc.

   Perfumania Holdings, Inc.    Florida    100 Common Stock    7,500 Common
Stock

Ten Kesef II, Inc.

   Perfumania Holdings, Inc.    Florida    100 Common Stock    1,000 Common
Stock

Perfumania Puerto Rico, Inc.

   Perfumania Holdings, Inc.    Puerto Rico    10,000 Common Stock    10,000
Common Stock

Flowing Velvet, Inc.

   Northern Group, Inc.    New York    200 Common Stock    200 Common Stock

Aladdin Fragrances, Inc.

   Northern Group, Inc.    New York    200 Common Stock    200 Common Stock

Niche Marketing Group, Inc.

   Northern Group, Inc.    New York    200 Common Stock    200 Common Stock

Model Reorg Acquisition, LLC

   Perfumania Holdings, Inc.    Delaware    100 Units    100 Units



--------------------------------------------------------------------------------

Jacavi, LLC

  

Model Reorg

Acquisition, LLC

   Delaware   

50 Class A Units

50 Class B Units

  

50 Class A Units

50 Class B Units

Northern Amenities, Ltd.

   Northern Group, Inc.    New York    200 Common Stock    200 Common Stock

Perfumania International Franchising, Inc.

  

Perfumania Holdings,

Inc.

   Florida    1,000 Common Stock    1,000 Common Stock

Global Duty Free Supply, Inc.

  

Model Reorg

Acquisition, LLC

   Florida    100 Common Stock    100 Common Stock

Perfumer’s Art, Inc.

  

Model Reorg

Acquisition, LLC

   New York    200 Common Stock    200 Common Stock

Northern Brands, Inc.

   Northern Group, Inc.    New York    200 Common Stock    200 Common Stock

Perfumania.com, Inc.

  

Perfumania Holdings,

Inc.

   Florida    100 Common Stock   

20,000,000 Common Stock

5,000,000 Preferred Stock

Part (b)

None.

Part (c)

See outstanding Equity Interests in Part “a” above.



--------------------------------------------------------------------------------

Schedule 5.17

Intellectual Property Matters

None.



--------------------------------------------------------------------------------

Schedule 5.18

Collective Bargaining Agreements

 

1. Agreement between QKF and Local 348-S UFCW made and entered into on August 4,
2006, as amended by that certain amendment effective August 16, 2010, which
shall expire April 30, 2011.

 

2. Agreement between QKF Re-Packing Division and Local 348-S UFCW (May 9, 2007 –
May 8, 2011).



--------------------------------------------------------------------------------

Schedule 5.21(b)

Credit Card Arrangements

 

1. Fifth Third Credit Card Processing Agreement.

 

2. Agreement for American Express Card Acceptance.



--------------------------------------------------------------------------------

Schedule 5.24

Material Contracts

None.



--------------------------------------------------------------------------------

Schedule 6.02

Financial and Collateral Reporting

Pursuant to the Credit Agreement dated January 7, 2011, by and among Wells Fargo
Bank, National Association, as administrative and collateral agent
(“Administrative Agent”), the parties thereto as lenders (“Lenders”), Perfumania
Holdings, Inc., a Florida corporation (sometimes referred to herein as the
“Parent” or “Lead Borrower”), Quality King Fragrance, Inc., a Delaware
corporation (“QKF”), Scents of Worth, Inc., a Florida corporation (“SOW”), Five
Star Fragrance Company, Inc., a New York corporation (“Five Star”), Northern
Group, Inc., a New York corporation (“Northern”), Perfumania, Inc., a Florida
corporation (“Perfumania”), Magnifique Parfumes and Cosmetics, Inc., a Florida
corporation (“Magnifique”), Ten Kesef II, Inc., a Florida corporation (“Ten
Kesef”), Perfumania Puerto Rico, Inc., a Puerto Rico corporation (“Perfumania
PR”) and Perfumania.com, Inc., a Florida corporation (“Perfumania.com” and
together with Parent, QKF, SOW, Five Star, Northern, Perfumania, Magnifique, Ten
Kesef and Perfumania PR, each a “Borrower” and collectively, the “Borrowers”)
and certain of affiliates of the Borrowers, and any amendments thereto (the
“Credit Agreement”), the Loan Parties shall provide to the Administrative Agent,
in addition to the other materials and information required to be provided
pursuant to the terms of the Credit Agreement, on the applicable date specified
below, the following documents (each in such form and detail as the
Administrative Agent from time to time may specify):

 

1. As soon as available, but in any event within thirty (30) days after the end
of each of the Fiscal Months of each Fiscal Year of Parent or, in the case of
any Fiscal Month end that is the end of a Fiscal Quarter, fifty (50) days after
the end of such Fiscal Month, in each case for the immediately preceding Fiscal
Month:

 

  (a) the accounts receivable aged trial balance at the immediately preceding
month end for each account debtor, aged by due date, which aging reports shall
indicate which Accounts are current, up to 30, 30 to 60, 60 to 90 and over 90
days past due and shall list the names and addresses of all applicable account
debtors;

 

  (b) Statement of store activity in Administrative Agent’s format;

 

  (c) Inventory summary by Store location and department;

 

  (d) Detailed aging, by total, of the Accounts of Loan Parties;

 

  (e) Report of the then outstanding Advances to Suppliers; and

 

  (f) Such other information as the Administrative Agent may from time to time
reasonably request.

 

2. As soon as available, but in any event within thirty (30) days after the end
of each of the Fiscal Months of each Fiscal Year of Parent or, in the case of
any Fiscal Month end that is the end of a Fiscal Quarter, fifty (50) days after
the end of such Fiscal Month, or in the case of the Fiscal Month end that is the
end of the Fiscal Year, ninety (90) days after the end of such Fiscal Month, in
each case for the immediately preceding Fiscal Month:

 

  (a) Reconciliation of Accounts, trade accounts payable, and Inventory of the
Loan Parties’ general ledger accounts to their monthly financial statements and
Borrowing Base Certificate including any book reserves related to each category;
and



--------------------------------------------------------------------------------

  (b) Reconciliation of the accounts receivable aged trial balance to the
amounts shown in the Loan Parties’ general ledger accounts, monthly financial
statements and Borrowing Base Certificate, including any related book reserves;

Capitalized terms used herein and not defined herein shall have the meanings
specified in the Credit Agreement.



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

 

Name of Debtor

  

Name of

Secured Party

  

Search
Location

  

Filing

Date

  

Filing Number

  

Description

of Collateral

MAGNIFIQUE

PARFUMES AND

COSMETICS, INC.

   CITICORP VENDOR FINANCE, INC.    FL Secured Transaction Registry   

11/13/01

Continued 6/21/06

   200190333713    Leased equipment

MAGNIFIQUE

PARFUMES AND

COSMETICS, INC.

  

Parkdale Mall,

LLC/CBL & Associates Management, Inc.

   FL Secured Transaction Registry    12/8/2009    200901638208   

All assets which are or

are to become fixtures, together with all items affixed thereto, wherever
located; and all proceeds of the foregoing

PERFUMANIA

HOLDINGS, INC.

   IBM CREDIT LLC    FL Secured Transaction Registry    10/3/08    200809287526
   Leased equipment and software

PERFUMANIA

HOLDINGS, INC.

   IBM CREDIT LLC    FL Secured Transaction Registry    10/7/09    200901314607
   Leased equipment and software



--------------------------------------------------------------------------------

Schedule 7.02

Existing Investments

None.



--------------------------------------------------------------------------------

Schedule 7.03

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 7.09

Transactions with Affiliates

Background

Glenn Nussdorf, Stephen Nussdorf and Arlene Nussdorf, who are siblings, are
collectively the beneficial owners of approximately 85% of Parent’s common stock
(including warrants).

The Nussdorfs are the shareholders, officers and principals of Quality King
Distributors, Inc. (“QKD”), a privately-held distributor of pharmaceuticals and
health and beauty care products, and its subsidiaries. Parent’s President and
Chief Executive Officer, Michael W. Katz, is an executive of QKD.

Glenn Nussdorf beneficially owns approximately 10.1% of the outstanding common
stock of Parlux Fragrances, Inc. (“Parlux”), a publicly-traded manufacturer and
distributor of prestige fragrances and beauty products. (Inclusion in this
Schedule of transactions with Parlux is not an admission that Parlux is an
Affiliate of Parent.)

Transactions

 

1. Sublease of premises at 35 Sawgrass Drive, Bellport, New York from QKD
pursuant to a sublease agreement dated as of October 1, 2007, originally entered
into between QKD and Model Reorg, Inc. (“Model Reorg”), a predecessor of Model
Reorg Acquisition, LLC.

 

2. Services Agreement dated as of August 11, 2008 between Parent and QKD. Parent
also shares with QKD the economic benefit of Parent’s bulk rate contract to ship
QKD’s merchandise and related items.

 

3. QKD and GSN Trucking, one of QKD’s affiliates, provide trucking services to
Parent and its subsidiaries at the same rates charged to third parties.

 

4. Subsidiaries of Parent purchase merchandise in the ordinary course of
business from QKD and from Parlux and expect to continue to do so. Payments for
purchases from related parties are generally payable in 90 days; however, due to
the seasonality of all of the Parent’s subsidiaries’ businesses, these terms are
generally (but need not be) extended.

 

5. Nussdorf Convertible Note.

 

6. QKD Note.

 

7. Nussdorf Sibling Notes.

 

8. Registration Rights Agreement dated August 11, 2008 by and among Parent and
the former stockholders of Model Reorg, including Stephen Nussdorf, Glenn
Nussdorf and Arlene Nussdorf.



--------------------------------------------------------------------------------

9. Stephen Nussdorf serves as the Chairman of Parent’s Board of Directors. He
also serves as a consultant to Parent, for which he receives compensation as
approved by the Compensation Committee of Parent’s Board of Directors from time
to time (currently at the rate of $257,363 per year).

 

10. Amended and Restated Agreement, effective as of August 1, 2008, by and
between Model Reorg Acquisition, LLC, QKD and Michael W. Katz, together with
related Promissory Note in the original principal amount of $1.9 million, and
Guaranty.



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

If to any Borrower or Guarantor:    Perfumania Holdings, Inc.    35 Sawgrass
Drive, Suite 2    Bellport, New York 11713    Attention: Michael W. Katz   
Telecopy No.: (631) 866-4231    www.PerfumaniaHoldingsInc.com With copies to:   
Edwards Angell Palmer & Dodge LLP    750 Lexington Avenue    New York, New York
10022    Attention: Patricia Kantor    Telecopy No.: (212) 308-4844 If to
Administrative Agent:    Wells Fargo Bank, National Association    One Boston
Place, 18th Floor    Boston, Massachusetts 02108    Attention: Wai Yin Cheng   
Telephone No.: (617) 854-7242    Telecopy No.: (617) 523-4032